Exhibit 10.4








CREDIT AGREEMENT




between
KINDER MORGAN COCHIN ULC
as Borrower
and
THE PERSONS PARTY HERETO
FROM TIME TO TIME IN THEIR CAPACITIES AS LENDERS
and
ROYAL BANK OF CANADA
as Administrative Agent
and with
RBC Capital Markets and TD Securities
as Joint Lead Arrangers and Joint Bookrunners
and with
The Toronto-Dominion Bank
as Syndication Agent








MADE AS OF
MAY 1, 2018









--------------------------------------------------------------------------------


Exhibit 10.4
TABLE OF CONTENTS
Page






ARTICLE 1 INTERPRETATION
1


1.1Definitions
1


1.2Headings; Articles and Sections
43


1.3Number; persons; including; successors; in writing
44


1.4Accounting Principles
44


1.5Changes in Generally Accepted Accounting Principles
44


1.6References to Documents and Applicable Law
46


1.7Per Annum and Currency Calculations
46


1.8Letter of Credit Amounts
46


1.9Schedules
47


 
 
ARTICLE 2 CREDIT FACILITY
47


2.1Credit Facility
47


2.2Availments
49


2.3Drawdowns – Notices and Limitations
49


2.4Rollovers and Conversions - Notices and Limitations
50


2.5Optional Reduction of Commitments
52


2.6Several Obligations of Lenders
52


2.7Loans - General
52


2.8Loans:  Inter-Lender Arrangements
53


2.9Hedging With Lenders
53


 
 
ARTICLE 3 CONDITIONS PRECEDENT
54


3.1Conditions to Effectiveness
54


3.2Conditions for All Drawdowns
56


3.3Waiver
56


 
 
ARTICLE 4 PAYMENTS OF INTEREST AND FEES
56


4.1Interest on Prime Loans
56


4.2Interest on USBR Loans
57


4.3Interest on LIBO Rate Loans
57


4.4    Acceptance Fees
57


4.5    LC and Related Fees
57


4.6Standby Fees
58


4.7Default Interest
59


4.8Agent’s Fees
59


4.9General Interest Provisions
59


4.10Defaulting Lender Fees
60


 
 
ARTICLE 5 BANKERS’ ACCEPTANCES
61


5.1Form and Execution of Bankers’ Acceptances
61


 
 



- i -



--------------------------------------------------------------------------------

Exhibit 10.4
TABLE OF CONTENTS
(continued)
Page






5.2Power of Attorney; Provision of Bankers’ Acceptances to Lenders
 
62


5.3Mechanics of Issuance
64


5.4Rollover, Conversion or Payment on Maturity
66


5.5Restriction on Rollovers and Conversions
67


5.6Rollovers
67


5.7Conversion into Bankers’ Acceptances
67


5.8Conversion from Bankers’ Acceptances
67


5.9BA Equivalent Advances
68


5.10Termination of Bankers’ Acceptances
68


5.11Borrower Acknowledgements
68


 
 
ARTICLE 6 LETTERS OF CREDIT
69


6.1Letter of Credit Commitment
69


6.2Procedures for Issuance, Conversion and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit
 
70


6.3Drawings and Reimbursements; Funding of Participations
72


6.4Repayment of Participations
73


6.5Obligations Absolute
74


6.6Role of Fronting Lenders
75


6.7Applicability of ISP98 and UCP
76


6.8Applicant Under Letter of Credit
76


6.9Conflict with LC Application
76


 
 
ARTICLE 7 PAYMENTS
76


7.1Repayment / Reduction of Credit Facility
76


7.2Optional Repayment
77


7.3Currency Excess
77


7.4Additional Repayment Terms
78


7.5Payments – General
79


7.6Application of Payments after Default
80


 
 
ARTICLE 8 REPRESENTATIONS AND WARRANTIES
81


8.1Representations and Warranties
81


8.2Deemed Repetition
89


8.3Other Loan Documents
89


8.4Effective Time of Repetition
89


8.5Nature of Representations and Warranties
89


 
 
ARTICLE 9 GENERAL COVENANTS
90


9.1Positive Covenants
90


9.2Negative Covenants
93





- ii -



--------------------------------------------------------------------------------

Exhibit 10.4
TABLE OF CONTENTS
(continued)
Page






9.3Financial Covenants
96


9.4Reporting Requirements
96


9.5Agent May Perform Covenants
99


 
 
ARTICLE 10 GUARANTEES AND SECURITY
99


10.1Obligor Guarantees
99


10.2Security
99


10.3Registration and Perfection
100


10.4Continuing Security
100


10.5Dealing with Security
101


10.6Release and Discharge of Security
101


10.7Acknowledgement in Respect of Security
101


10.8Transfer of Security
101


10.9Effectiveness
102


10.10Hedging Affiliates
102


10.11Security for Hedging with Former Lenders
102


10.12Security Disclaimer
103


 
 
ARTICLE 11 DESIGNATION OF RESTRICTED SUBSIDIARIES
103


11.1Designation of Restricted Subsidiaries
103


11.2Obligor Guarantee and Security
104


 
 
ARTICLE 12 EVENTS OF DEFAULT AND REMEDIES
105


12.1Events of Default
105


12.2Enforcement
109


12.3Suspension of Lenders’ Outstandings
109


12.4Cash Collateral Account
110


12.5Right of Set Off
110


12.6Sharing of Payments by Lenders
110


12.7Remedies Cumulative and Waivers
111


ARTICLE 13 YIELD PROTECTION / TAXES / REPLACEMENT OF LENDERS
 
112


13.1Increased Costs
112


13.2Taxes
113


13.3Mitigation Obligations: Replacement of Lenders
116


13.4Illegality
118


13.5Market Disruption Respecting Bankers’ Acceptances
118


13.6Market Disruption Respecting LIBO Rate Loans
120


13.7Takeovers
121


 
 
 
 



- iii -



--------------------------------------------------------------------------------

Exhibit 10.4
TABLE OF CONTENTS
(continued)
Page






ARTICLE 14 EXPENSES, INDEMNIFICATION AND JUDGMENT CURRENCY
122


14.1Expenses; Indemnity; Damage Waiver
122


14.2Judgment Currency
124


ARTICLE 15 AGENCY
125


15.1Appointment and Authority
125


15.2Rights as a Lender
125


15.3Exculpatory Provisions
125


15.4Reliance by Agent
127


15.5Indemnification of Agent
127


15.6Delegation of Duties
127


15.7Replacement of Agent
127


15.8Non-Reliance on Agent and Other Lenders
128


15.9Collective Action of the Lenders
126


15.10Lender Decisions
126


15.11Procedure for Funding Loans
126


15.12Remittance of Payments
130


15.13Agent’s Clawback
130


15.14Adjustments Among Lenders
131


15.15Agent and Defaulting Lenders
131


15.16Debt Sharing Confirmation Under Collateral Agency and Intercreditor
Agreement
133


ARTICLE 16 GENERAL
133


16.1Notices: Effectiveness; Electronic Communication
133


16.2Assigns
135


16.3Governing Law; Jurisdiction; Etc.
138


16.4Waiver of Jury Trial
139


16.5Counterparts; Integration; Effectiveness; Electronic Execution
139


16.6Treatment of Certain Information: Confidentiality
139


16.7Nature of Obligation under this Agreement
141


16.8Benefit of the Agreement
141


16.9Severability
141


16.10Amendments and Waivers
141


16.11Defaulting Lenders
143


16.12Further Assurances
145


16.13Time of the Essence
145


16.14Anti-Money Laundering Legislation
146


16.15Platform
146


16.16No Fiduciary Duty
147


16.17Acknowledgement and Consent to Bail-In of EEA Financial Institutions
148


16.18Credit Agreement Governs
148


16.19Whole Agreement
149





- iv -



--------------------------------------------------------------------------------


Exhibit 10.4




CREDIT AGREEMENT
THIS AGREEMENT is made as of May 1, 2018,
AMONG:
KINDER MORGAN COCHIN ULC, as Borrower
– and –
THE FINANCIAL INSTITUTIONS SIGNATORY HERETO, in their capacities as Lenders
– and –
ROYAL BANK OF CANADA, a Canadian chartered bank, as Agent
WHEREAS the Borrower has requested that the Lenders provide the Credit Facility
to the Borrower in order to, among other things, repay in full and cancel the
Existing Credit Agreement.
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby conclusively acknowledged by each of
the parties hereto, the parties hereto covenant and agree as follows:

ARTICLE 1
INTERPRETATION
1.1
Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:
“Acquisition” means any purchase or other acquisition made by any Obligor of
Equity Securities of another Person (but excluding Equity Securities of an
Obligor) or assets of another Person (but excluding assets of an Obligor) which
constitutes a purchase or other acquisition of all or substantially all of the
assets or business of such Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all or substantially all of
the Equity Securities in a Person.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.
“Advance” means the extension (or deemed extension) of credit under the Credit
Facility by the Lenders to the Borrower by way of the advance of a loan in the
manner contemplated herein, the





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 2 ‑    


acceptance of Bankers’ Acceptances or the issuance of a Letter of Credit, but
shall exclude each Rollover or Conversion thereof.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” means RBC in its capacity as administrative agent for the Lenders
hereunder or any successor agent appointed pursuant to Section 15.7.
“Agent Parties” has the meaning attributed thereto in Section 16.15(b).
“Agent’s Accounts” means the accounts maintained by the Agent at the Agent’s
Branch, to which payments and transfers under this Agreement are to be effected,
as the Agent may from time to time advise the Borrower and the Lenders in
writing.
“Agent’s Branch” means the branch of the Agent at Toronto, Ontario, or such
other branch in Canada as the Agent may from time to time designate by notice to
the Borrower and the Lenders.
“Agreement” means this “Credit Agreement”, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the provisions
hereof.
“AML Legislation” has the meaning attributed thereto in Section 16.14.
“Anti-Corruption Laws” means all laws and regulations of any Sanctions Authority
that apply to KMI, the Obligors and their respective Subsidiaries from time to
time concerning or relating to bribery of government officials or public
corruption, in each case, to the extent such laws and regulations would not
violate Applicable Law in Canada.
“Applicable Laws” or “Applicable Law” means:
(a)
any domestic or foreign statute, law (including common and civil law), treaty,
code, ordinance, rule, regulation, restriction or by-law (zoning or otherwise);

(b)
any judgment, order, writ, injunction, decision, ruling, decree or award;

(c)
any regulatory policy, practice, guideline or directive; or

(d)
any Governmental Authorization,

binding on or affecting the Person referred to in the context in which the term
is used or binding on or affecting the Property of such Person, in each case
having the force of law.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 3 ‑    


“Applicable Margin”, as regards any Loan or the standby fees payable under
Section 4.6, means the applicable rate per annum set forth in the column below
the applicable type of Loan in question or such standby fee:
BA/LIBO Rate/LC
Prime/US Base Rate
Standby Fee
120 bps
20 bps
24 bps



provided that, issuance fees for Letters of Credit which are not “direct credit
substitutes” (as determined by the applicable Fronting Lender, acting
reasonably) within the meaning of the Capital Adequacy Requirements shall be
66⅔% of the rate specified above.
“Applicable Percentage” means, with respect to each Lender from time to time,
the percentage of the Total Commitment represented by such Lender’s Commitment;
provided that if the Commitments have terminated or expired, the Applicable
Percentage for each Lender shall be (i) for the purposes of Section 15.14(a),
the percentage of the Total Commitment represented by such Lender’s Commitment
immediately prior to such termination or expiration (subject to any subsequent
assignment by such Lender pursuant to Section 16.2) and (ii) for all other
purposes, the percentage of the Equivalent Amount in Canadian Dollars of the
Outstanding Principal represented by such Lender’s outstanding Loans under the
Credit Facility.
“Approved Fund” means any Fund that is administered or managed by:
(a)
a Lender,

(b)
an Affiliate of a Lender, or

(c)
an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Agent, in substantially the
form of Schedule B or any other form approved by the Agent.
“Authorized Officer” means, with respect to any Person, any individual holding
the position of chairman of the board (if an officer), the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Controller,
the Vice President Finance, any other Vice President, the Secretary, the
Assistant Secretary or any other senior officer or agent with express authority
to act on behalf of such Person designated as such by the board of directors or
other managing authority of such Person.
“Auto-Renewal Letter of Credit” has the meaning attributed thereto in
Section 6.2(c).
“BA Discount Rate” means:





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 4 ‑    


(a)
in relation to a Bankers’ Acceptance accepted by a Schedule I Lender, the
CDOR Rate;

(b)
in relation to a Bankers’ Acceptance accepted by a Schedule II Lender or
Schedule III Lender, the lesser of:

(i)
the Discount Rate then applicable to bankers’ acceptances having identical issue
and comparable maturity dates as such Bankers’ Acceptance, accepted by such
Schedule II Lender or Schedule III Lender; and

(ii)
the CDOR Rate plus 0.10% per annum,

provided that if both such rates are equal, then the “BA Discount Rate”
applicable thereto shall be the rate specified in (i) above; and
(c)
in relation to a BA Equivalent Advance:

(i)
made by a Schedule I Lender, ATB Financial or Export Development Canada, the
CDOR Rate;

(ii)
made by a Schedule II Lender or Schedule III Lender, the rate determined in
accordance with subparagraph (b) of this definition; and

(iii)
made by any other Lender, the CDOR Rate plus 0.10% per annum.

“BA Discount Proceeds” means, in respect of any Bankers’ Acceptance, the amount
obtained by multiplying the face amount of such Bankers’ Acceptance by the
amount (rounded up or down to the fifth decimal place with .000005 being rounded
up) determined by dividing one by the sum of one plus the product of:
(a)
the BA Discount Rate (expressed as a decimal on the Drawdown Date, Conversion
Date or Rollover Date, as the case may be), and

(b)
a fraction, the numerator of which is the number of days in the Interest Period
of such Bankers’ Acceptance and the denominator of which is 365.

“BA Equivalent Advance” means, in relation to a Drawdown of, Conversion into or
Rollover of Bankers’ Acceptances, an Advance in Cdn. Dollars made by a
Non-Acceptance Lender under the Credit Facility as part of such Loan.
“BA Suspension Notice” has the meaning assigned to such term in Section 13.5(b).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union,





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 5 ‑    


the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.
“Bankers’ Acceptance” means a non-interest bearing draft drawn by the Borrower
in Cdn. Dollars, accepted by a Lender under the Credit Facility and issued for
value pursuant to this Agreement and includes a depository bill under the DBNA
and a bill of exchange under the Bills of Exchange Act (Canada).
“Banking Day” means a day, other than a Saturday, Sunday or statutory holiday,
on which banks are open for business in Calgary (Alberta), Toronto (Ontario)
and, for transactions involving US Dollars, New York (New York); provided that
in respect of the determination of the LIBO Rate, such day must also be a day on
which the principal office of the Agent in London, England is open for business.
“Basel III” means the agreements on capital requirements, leverage ratios and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision in December 2010, each as amended,
modified, supplemented, reissued or replaced from time to time.
“bps” or “basis points” means one one-hundredth of one percent (0.01%).
“Borrower” means Kinder Morgan Cochin ULC and its successors.
“Borrower’s Accounts” means the accounts of the Borrower maintained at the
Agent’s Branch or such other branch or office in Canada as the Borrower may from
time to time designate with the concurrence of the Agent.
“Borrower’s Counsel” means Blake, Cassels & Graydon LLP and any other firm of
barristers and solicitors or other lawyers in an appropriate jurisdiction
retained by the Obligors and acceptable to the Agent, acting reasonably.
“Canadian Dollars”, “Cdn. Dollars” “Cdn.$” and “$” mean lawful money of Canada
for the payment of public and private debts.
“Capital Adequacy Requirements” means the Guideline dated January 2017, entitled
“Capital Adequacy Requirements (CAR)” issued by OSFI and all other guidelines or
requirements relating to capital adequacy issued by OSFI or any other
Governmental Authority regulating or having jurisdiction with respect to any
Lender, as amended, modified, supplemented, reissued or replaced from time to
time.
“Capital Lease” means, as applied to any Person, any lease of, or other
arrangement providing for the right of the lessee thereunder to use, any
Property by that Person that, in conformity with GAAP as in effect on
December 31, 2016, was, or would have been required to be, accounted for as a
capital lease on the balance sheet of that Person, if or as if such lease or
other arrangement was in





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 6 ‑    


existence at such time; for certainty, any leases or other arrangements (whether
entered into before or after December 31, 2016) that would have been
characterized as operating leases under GAAP as in effect on December 31, 2016
shall be deemed to be operating leases and shall be excluded from this
definition and any other financial commitments and commercial arrangements that
would not have been characterized as capital or financing leases under GAAP as
in effect on December 31, 2016 shall also be excluded from this definition and,
for certainty, from the definition of Funded Debt.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a Capital Lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with GAAP
as in effect on December 31, 2016.
“Cash Collateral Account” means a blocked deposit account at the Agent (or
another commercial bank reasonably acceptable to the Agent) in the name of the
Agent and under the sole dominion and control of the Agent, and otherwise
established in a manner reasonably satisfactory to the Agent and governed in
accordance with the terms of this Agreement.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent
for deposit into a Cash Collateral Account, for the benefit of the Agent, the
applicable Fronting Lender or the Lenders, as applicable, as collateral for
LC Obligations or Outstandings in respect of Bankers’ Acceptances, as
applicable, cash or deposit account balances or, if the Person(s) benefitting
from such collateral shall agree in its or their sole discretion, other credit
support, in each case subject to Section 7.4(b) or 7.4(c) if applicable and
pursuant to documentation in form and substance satisfactory to such Person(s)
and “Cash Collateralized” has a similar meaning. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means:
(a)
any readily-marketable securities or other investment property (i) issued by or
directly, unconditionally and fully guaranteed or insured by the Canadian or
United States federal governments or (ii) issued by any agency or
instrumentality of the Canadian or United States federal governments the
obligations of which are fully backed by the full faith and credit of the
Canadian or United States federal governments, as the case may be;

(b)
any readily-marketable direct obligations issued by any agency or
instrumentality of the Canadian or United States federal government, any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof, or any province or territory of Canada or any
public instrumentality thereof, in each case having a rating of at least “A-1”
from S&P, at least “P-1” from Moody’s or “R-1” from DBRS;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 7 ‑    


(c)
any commercial paper rated at least “A-1” by S&P, “P-1” by Moody’s or R-1 by
DBRS and issued by any Person organized under the laws of any state of the
United States or Canada;

(d)
any US Dollar or Cdn. Dollar denominated time deposit, demand deposits, insured
certificate of deposit, overnight bank deposit, guaranteed investment
certificate, bearer deposit note or bankers’ acceptance issued or accepted by
(i) any Lender or (ii) any financial institution that is (A) organized under the
laws of the United States, any state thereof, the District of Columbia, Canada
or any province of Canada, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of US$500,000,000 or the
Equivalent Amount in Cdn. Dollars;

(e)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in subparagraphs (a), (b) and (d) above
entered into with any financial institution meeting the qualifications specified
in subparagraph (c) above; and

(f)
shares of any United States or Canadian money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in subparagraph (a), (b), (c), (d) or (e) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
US$500,000,000 or the Equivalent Amount in Cdn. Dollars and (iii) has obtained
from either S&P, Moody’s or DBRS the highest rating obtainable for money market
funds in Canada or the United States, as the case may be,

provided, however, that the maturities of all obligations specified in any of
subparagraphs (a), (b), (c), (d) and (e) above shall not exceed 365 days.
“Cash Management Documents” means, collectively, all agreements, instruments and
other documents which evidence, establish, govern or relate to any or all of the
Cash Management Obligations.
“Cash Management Obligations” means, at any time and from time to time, all of
the obligations, indebtedness and liabilities (present or future, absolute or
contingent, matured or not) of any of the Obligors to the Cash Manager under,
pursuant or relating to the Cash Management Services and whether the same are
from time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again and including all principal, interest, fees, legal and
other costs, charges and expenses, and other amounts payable by any of the
Obligors under the Cash Management Documents.
“Cash Management Services” means (a) treasury, depository, overdraft, purchase,
credit or debit card services, including non-card e-payables services, (b) wire
transfer, electronic funds transfer, controlled disbursement and automated
clearing house fund transfer services, (c) the operation of centralized
operating accounts, (d) account pooling arrangements (whether notional or
physical),





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 8 ‑    


(e) credit in connection with spot foreign currency exchange settlement and
(f) any other cash management services entered into by any of the Obligors in
the ordinary course of business.
“Cash Manager” means each Lender and their Affiliates, which is from time to
time providing any Cash Management Services to any of the Obligors and which
includes RBC on the date hereof.
“CDOR Rate” means, on any day when Bankers’ Acceptances are to be issued
pursuant hereto, the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the Bankers’ Acceptances proposed to be issued by the Borrower displayed and
identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuters Limited (or any successor thereto or Affiliate
thereof) as at approximately 10:00 a.m. (Toronto time) on such day, or if such
day is not a Banking Day, then on the immediately preceding Banking Day (as
adjusted by the Agent in good faith after 10:00 a.m. (Toronto time) to reflect
any error in a posted rate or in the posted average annual rate); provided that:
(a) if such a rate does not appear on such CDOR Page, then the CDOR Rate, on any
day, shall be the Discount Rate quoted by the Agent (determined as of 10:00 a.m.
(Toronto time) on such day) which would be applicable in respect of an issue of
bankers’ acceptances in a comparable amount and with comparable maturity dates
to the Bankers’ Acceptances proposed to be issued by the Borrower on such day,
or if such day is not a Banking Day, then on the immediately preceding Banking
Day; and (b) if the rate determined as aforesaid shall ever be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:
(a)
the adoption or taking effect of any Applicable Law;

(b)
any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority; or

(c)
the making or issuance of any Applicable Law by any Governmental Authority;

provided that (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
(United States) including all regulations, requests, rules, guidelines or
directives thereunder and (ii) all requests, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United
States, Canadian or other regulatory authorities, in each case pursuant to
Basel III ((i) and (ii) being, collectively, the “New Rules”) shall be deemed to
constitute a Change in Law regardless of the actual date or dates that such Act
or regulations are or were enacted or promulgated, in each case (A) to the
extent that such New Rules are applicable to the Lender claiming that a Change
in Law has occurred, (B) to the extent that such New Rules are materially
different from Applicable Laws which are in full force and effect on the date
hereof and (C) to the extent that such New Rules are not limited to specific
financial institutions only but instead have general application to
substantially all banks or their Affiliates which are subject to the New Rules
in question.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 9 ‑    


“Change of Control” means and shall be deemed to have occurred if KMI ceases to
own, directly or indirectly, greater than 50% of the Equity Securities of each
of the Borrower and the Parent; provided that, for certainty, a change in the
ownership or control of KMI shall not constitute a Change of Control.
“Code” means the United States Internal Revenue Code of 1986.
“Collateral” means all Property and proceeds thereof now owned or hereafter
acquired by any Obligor in or upon which a Lien is granted or purported to be
granted pursuant to any Security Document to secure any Lender Secured
Obligations.
“Collateral Agency and Intercreditor Agreement” means the Collateral Agency and
Intercreditor Agreement dated as of June 16, 2017 initially between, among
others, the Collateral Agent, the Agent and the Obligors.
“Collateral Agent” means Computershare Trust Company of Canada in its capacity
as collateral agent under the Collateral Agency and Intercreditor Agreement.
“Commitment” means, in respect of a Lender, its obligation hereunder to make
Loans to the Borrower pursuant to Section 2.1(a) in an aggregate principal
amount at any time outstanding not to exceed the amount set forth and opposite
such Lender’s name on Schedule A, or in any Assignment and Assumption, as such
amount may hereafter be increased, decreased, cancelled or terminated from time
to time pursuant to this Agreement.
“Commodity Exchange Act” means the United States Commodity Exchange Act (7
U.S.C. § 1 et seq.).
“Commodity Hedging Agreement” means any agreement for the making or taking of
delivery of any commodity, any commodity swap agreement, floor, cap or collar
agreement or commodity future or option or other similar agreement or
arrangement, or any combination thereof, entered into by the applicable Person,
primarily for the purpose of mitigating or eliminating exposure to fluctuations
in commodity prices.
“Communications” has the meaning attributed thereto in Section 16.15(b).
“Compliance Certificate” means a certificate of the Borrower signed by any
Authorized Officer of the Borrower, substantially in the form of Schedule C, to
be given to the Agent and the Lenders by the Borrower pursuant hereto.
“Consolidated Capitalization” means Consolidated Total Funded Debt, plus
shareholders’ equity of KMCL and Permitted Subordinated Loans.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 10 ‑    


“Consolidated EBITDA” means, for any fiscal period and as determined in
accordance with GAAP, on a consolidated basis in respect of KMCL, all
Consolidated Net Income for such period as shown in the Financial Statements,
plus, in each case to the extent deducted in the calculation of such
Consolidated Net Income:
(a)
Consolidated Interest Expense; plus

(b)
all income taxes of KMCL and its Subsidiaries paid or accrued for such period;
plus

(c)
all depreciation, depletion and amortization (including amortization of
goodwill) of KMCL and its Subsidiaries; plus

(d)
other non-cash charges or losses (including asset impairments, write-downs or
write-offs); plus

(e)
amortization, write-off or write-down of debt discount, capitalized interest and
debt issuance costs and commissions, discounts and other fees, charges and
expenses associated with any letters of credit or indebtedness, including in
connection with the repurchase or repayment thereof, including any premium and
acceleration of fees or discounts and other expenses;

less (on a consolidated basis, without duplication and to the extent added in
the calculation of such Consolidated Net Income):
(f)
all non-cash items of income or gain of KMCL and its Subsidiaries which were
included in determining such Consolidated Net Income for such period; and

(g)
any cash payments made during such period in respect of items described in
subparagraph (d) above subsequent to the Fiscal Quarter in which the relevant
non-cash charges or losses were reflected as a charge in determining
Consolidated Net Income;

provided that for the purposes of this definition, (i) if any Material
Acquisition is made by any of the Obligors (whether by amalgamation, asset or
share acquisition or otherwise) at any time during the relevant period of
calculation, such Material Acquisition shall be deemed to have been made on and
as of the first day of such calculation period; and (ii) if any Material
Disposition is made by any Obligors at any time during the relevant period of
calculation, or the assets cease to be owned by the Obligors, such Material
Disposition shall be deemed to have been made on and as of the first day of such
calculation period.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 11 ‑    


“Consolidated Interest Expense” means, for any fiscal period, without
duplication, interest expense of KMCL determined on a consolidated basis in
accordance with GAAP, as the same would be set forth or reflected in a
consolidated statement of operations of the Parent, and in any event shall
include:
(a)
all interest accrued or payable in respect of such period, including capitalized
interest and imputed interest with respect to lease obligations included as
Consolidated Total Funded Debt;

(b)
all fees (including standby and commitment fees, acceptance fees in respect of
bankers’ acceptances and fees payable in respect of letters of credit, letters
of guarantee and similar instruments but excluding one-time commitment and
agency fees in respect of the Credit Facility and other permitted credit
facilities from time to time) accrued or payable in respect of such period,
prorated (as required) over such period;

(c)
any difference between the face amount and the discount proceeds of any bankers’
acceptances, commercial paper and other obligations issued at a discount,
prorated (as required) over such period;

(d)
the aggregate of all purchase discounts relating to the sale of accounts
receivable in connection with any asset securitization program; and

(e)
all net amounts charged (a positive number) or credited (a negative number) to
interest expense under any Interest Hedging Agreements in respect of such
period;

but shall exclude interest accrued or payable in respect of Permitted
Subordinated Loans.
“Consolidated Net Income” means, for any fiscal period, the net income of the
KMCL determined on a consolidated basis in accordance with GAAP, as set forth in
the consolidated Financial Statements of the KMCL for such period, provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein):
(a)
net extraordinary gains and losses (other than, in the case of losses, losses
resulting from charges against net income to establish or increase reserves for
potential environmental liabilities and reserves for exposure of KMCL and its
Subsidiaries under rate cases);

(b)
net gains or losses in respect of dispositions of assets other than in the
ordinary course of business;

(c)
any gains or losses attributable to write-ups or write-downs of assets; and

(d)
proceeds of any key man insurance, or any insurance on property, plant or
equipment.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 12 ‑    


“Consolidated Total Assets” means, as at any date of determination, an amount
equal to the total assets as shown on the consolidated balance sheet in the
Financial Statements of KMCL most recently provided to the Agent pursuant to
Section 9.4(a).
“Consolidated Total Funded Debt” means, collectively and on a consolidated
basis, the principal amount of all indebtedness under the Credit Facility, the
Permitted Refinancing Debt and the principal amount of any other consolidated
Funded Debt of KMCL.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of Voting Securities, by contract or otherwise.
“Controlling” and “Controlled” have corresponding meanings.
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement, or commodity contract, an
agreement, in form and substance satisfactory to the Agent acting reasonably,
among the Collateral Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is
carried, and such Obligor maintaining such account, effective to grant “control”
(as defined under the applicable PPSA) over such account to the Collateral
Agent, providing, among other things, that upon notice that an Event of Default
has occurred and while it is continuing, such notice having been given by the
Agent to such financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried, such financial
institution or such other Person shall comply with orders and directions only
from the Agent with respect to such deposit account, securities account,
commodity account, securities entitlement, or commodity contract.
“Conversion” means a conversion or deemed conversion of a Loan (except a Letter
of Credit) into another type of Loan (except a Letter of Credit) pursuant to the
provisions hereof, and “Convert” has a corresponding meaning; provided that,
subject to Section 2.4 and to Article 5 with respect to Bankers’ Acceptances,
the conversion of a Loan denominated in one currency to a Loan denominated in
another currency shall be effected by repayment of the Loan or portion thereof
being converted in the currency in which it was denominated and readvance to the
Borrower of the Loan into which such conversion was made.
“Conversion Date” means the date specified by the Borrower as being the date on
which the Borrower has elected to effect a Conversion, or this Agreement
requires the Conversion of, one type of Loan into another type of Loan and which
shall be a Banking Day.
“Conversion/Rollover/Repayment Notice” means a notice substantially in the form
of Schedule D to be given to the Agent by the Borrower pursuant hereto.
“Credit Facility” has the meaning attributed thereto in Section 2.1(a).
“Currency Hedging Agreement” means any currency swap agreement, cross-currency
agreement, forward agreement, floor, cap or collar agreement, futures or
options, insurance or other similar agreement or arrangement, or any combination
thereof, entered into by the applicable Person where the subject matter of the
same is currency exchange rates or the price, value or amount payable





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 13 ‑    


thereunder is dependent or based upon currency exchange rates or fluctuations in
currency exchange rates as in effect from time to time.
“DBNA” means the Depository Bills and Notes Act (Canada).
“DBRS” means DBRS Limited and its successors.
“Debt Rating” means the debt rating that has been most recently announced by the
Debt Rating Agencies, or any of them, for the Credit Facility or, if the Credit
Facility is not rated, the corporate credit rating or issuer rating by the Debt
Rating Agencies, or any of them, for the Borrower or KMCL.
“Debt Rating Agencies” means, collectively, S&P, Moody’s, and DBRS and
“Debt Rating Agency” means any one of them.
“Debt Representative” has the meaning given to such term in the Collateral
Agency and Intercreditor Agreement.
“Default” means any event or condition that would constitute an Event of Default
except for satisfaction of any condition subsequent required to make the event
or condition an Event of Default, including giving of any notice, passage of
time, or both.
“Default Rate” means, in respect of any Outstanding Principal, the interest
rate, issuance fees or acceptance fees applicable thereto (after giving effect
to the Applicable Margin applicable thereto), plus 2.00% per annum.
“Defaulting Lender” means any Lender:
(a)
that has failed to fund any payment or its portion of any Advance required to be
made by it hereunder or to purchase any participation required to be purchased
by it hereunder and under the other Loan Documents, in either case, within one
Banking Day of the date such required Advance or purchase;

(b)
that has notified the Borrower, the Agent or any Lender (verbally or in writing)
that it does not intend to or is unable to comply with any of its funding
obligations under this Agreement or has made a public statement to that effect
or to the effect that it does not intend to or is unable to fund advances
generally under credit arrangements to which it is a party;

(c)
that has failed, within 3 Banking Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Advances (for certainty, unless and until such Lender has provided
such written confirmation);






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 14 ‑    


(d)
that has otherwise failed to pay over to the Agent, a Fronting Lender or any
other Lender any other amount required to be paid by it hereunder within 3
Banking Days of the date when due, unless the subject of a good faith dispute;

(e)
in respect of which a Lender Insolvency Event or a Lender Distress Event has
occurred in respect of such Lender or its Lender Parent;

(f)
that has, or that has a Lender Parent that has, become the subject of a Bail-In
Action; or

(g)
that is generally in default of its obligations under other existing credit or
loan documentation under which it has commitments to extend credit.

“Defined Benefits Plan” means a pension plan which contains a “defined benefit
provision”, as that term is defined in subsection 147.1(1) of the Tax Act.
“Departing Agent” has the meaning attributed thereto in Section 10.8.
“Discount Note” means a non-interest bearing promissory note of the Borrower,
denominated in Cdn. Dollars, issued by the Borrower to a Non-Acceptance Lender
as part of a BA Equivalent Advance substantially in the form attached as
Schedule E or such other form as may be agreed to by the Agent, the Borrower and
such Non-Acceptance Lender.
“Discount Rate” means, with respect to the issuance of a bankers’ acceptance,
the rate of interest per annum, calculated on the basis of a year of 365 days,
(rounded upwards, if necessary, to the nearest whole multiple of 1/100th of one
percent) which is equal to the discount exacted by a purchaser taking initial
delivery of such bankers’ acceptance, calculated as a rate per annum and as if
the issuer thereof received the discount proceeds in respect of such bankers’
acceptance on its date of issuance and had repaid the respective face amount of
such bankers’ acceptance on the maturity date thereof.
“Disqualified Lender” means any Person which is either: (a) a competitor of any
Obligor or any of their respective Affiliates in relation to the business
actively carried on by such Persons; or (b) not a financial institution (which,
for certainty and for the purpose of this definition, any private equity or debt
fund shall not be considered a financial institution except during the
continuance of an Event of Default).
“Disposition” means any sale, lease, Sale Leaseback, assignment, conveyance,
transfer or other disposition of any Property of an Obligor, including as a
result of expropriation, and “Dispose” has a corresponding meaning.
“Distribution” means, in respect of any Obligor:
(a)
dividends or other distributions or payments on its Equity Securities (except
dividends or other distributions (i) consisting of Equity Securities or
(ii) payable solely to an Obligor);






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 15 ‑    


(b)
the redemption or acquisition of its Equity Securities or Equity Securities
Equivalents (except when (i) solely in exchange for such Equity Securities or
Equity Securities Equivalents or (ii) payable solely to an Obligor); and

(c)
the payment in cash of principal or interest on any Permitted Subordinated
Loans.

“Drawdown” means any Advance which results in an increase in the Outstanding
Principal.
“Drawdown Date” means the date on which a Drawdown is made by the Borrower
pursuant to the provisions hereof and which shall be a Banking Day.
“Drawdown Notice” means a notice substantially in the applicable form annexed
hereto as Schedule F to be given to the Agent by the Borrower.
“EEA Financial Institution” means:
(a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority;

(b)
any entity established in an EEA Member Country which is a parent of an
institution described in subparagraph (a) of this definition; or

(c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in subparagraph (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which all of the conditions in Section 3.1
have been satisfied or waived in accordance with Section 3.3 (whether before, on
or after such date), which must be on or before October 31, 2018.
“Eligible Assignee” means any Person (other than a natural person, any
Defaulting Lender, any Obligor or any Affiliate of an Obligor), in respect of
which any consent that is required by Section 16.2(b) has been obtained.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 16 ‑    


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, claims, liens, notices of non-compliance or violation,
investigations, inspections, inquiries or proceedings relating in any way to any
Environmental Laws or any Environmental Permits including:
(a)
any claim by a Governmental Authority for enforcement, clean-up, removal,
response, remedial or other actions or damages pursuant to any Environmental
Laws; and

(b)
any claim by a person seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive or other relief resulting from or relating
to Hazardous Materials, including any Release thereof, or arising from alleged
injury or threat of injury to human health or safety (arising from environmental
matters) or the environment.

“Environmental Laws” means all Applicable Laws with respect to the environment
or environmental or public health and safety matters, including the
transportation storage and handling of Hazardous Materials.
“Environmental Orders” means all applicable Governmental Authorizations and
applicable orders, directives, judgments, decisions or the like rendered by any
court of competent jurisdiction pursuant to Environmental Laws or Environmental
Permits.
“Environmental Permits” includes all permits, certificates, approvals,
registrations, licenses or other instruments issued by any Governmental
Authority and relating to or required for the Obligors or their respective
Subsidiaries to carry on their businesses, activities and operations in
compliance with all Environmental Laws and Environmental Orders.
“Equity Securities” means, with respect to any Person, any shares, partnership
units or other ownership interests in such Person, whether voting or non-voting;
provided that, for certainty, an undivided ownership interest in the Property of
a Person shall not constitute an “Equity Security”.
“Equity Securities Equivalents” means all Securities convertible into or
exchangeable for Equity Securities or any other Equity Securities Equivalent and
all warrants, options, or other rights to purchase, subscribe for, or otherwise
acquire any Equity Securities or any other Equity Securities Equivalent, whether
or not presently convertible, exchangeable or exercisable.
“Equivalent Amount” in one currency (the “First Currency”) of an amount in
another currency (the “Other Currency”) means, as of the date of determination,
the amount of the First Currency which would be required to purchase such amount
of the Other Currency at the Spot Rate for such currencies on such date of
determination or, if such date of determination is not a Banking Day, on the
Banking Day immediately preceding such date of determination.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 17 ‑    


“Event of Default” has the meaning attributed thereto in Section 12.1.
“Excluded Deposits/Amounts” means cash or Cash Equivalents:
(a)
held in escrow pursuant to an offering of subscription receipts (or similar
equity offering) by an Obligor which have not yet been released from escrow in
accordance with the terms of such offering;

(b)
held by arm’s length third parties representing deposits made by an Obligor and
which are referred to in subparagraph (e) of the definition of Permitted Liens;

(c)
held by arm’s length third parties representing deposits, trust funds or other
amounts payable by one or more arm’s length third parties to any Obligor, in
each case, which are not then releasable to such Obligor and which cannot be
paid or transferred on the direction of an Obligor;

(d)
deposited in accordance with the defeasance or cash collateralization and
repayment provisions of the indentures, credit agreements, agreements or other
instruments evidencing or relating to Permitted Debt in connection with the
defeasance of such Permitted Debt and a repayment, redemption, purchase or
cancellation thereof which would then be permitted hereunder; and

(e)
which the Agent (acting reasonably) has previously agreed in writing shall
constitute Excluded Deposits/Amounts for all purposes hereof.

“Excluded Securities Accounts” means securities accounts maintained by any
Obligor which do not hold any property other than Equity Securities or Equity
Securities Equivalents (and cash and other property on deposit in such
securities accounts from the proceeds of disposition from, or the payment of
dividends or other distributions on or in respect of, such Equity Securities or
Equity Securities Equivalents held in such accounts); provided the holding of
such Equity Securities or Equity Securities Equivalents is otherwise permitted
under this Agreement (including that, for certainty, such securities are
Permitted Investments).
“Excluded Swap Obligations” means, with respect to any Person providing an
Obligor Guarantee, any Swap Obligation if, and to the extent that, all or a
portion of the Obligor Guarantee of such Person of, or the grant by such Person
of a Lien to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Person’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Person or the grant of such Lien becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or Lien is or
becomes illegal.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 18 ‑    


“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of an
Obligor hereunder:
(a)
Taxes imposed on or measured by its overall net income, gains, capital,
receipts, net profits, or branch profits (however denominated), and franchise
(and similar) Taxes imposed on it (in lieu of net income Taxes), in each case by
a jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document);

(b)
any United States federal or Canadian federal withholding Tax imposed on any
payment by or on account of any obligation of any Obligor hereunder or under any
Loan Document that is required to be imposed on amounts payable to or for the
account of a Lender at the time such Lender acquires an interest in any Loan
Document (or designates a new lending office), other than (i) a Lender that is
an assignee pursuant to a request by the Borrower under Section 13.3(b) (or that
designates a new lending office pursuant to a request by the Borrower), (ii) a
Lender that is an assignee pursuant to an Assignment and Assumption made when an
Event of Default has occurred and is continuing or (iii) any other Lender that
is an assignee to the extent that the Borrower has expressly agreed that any
withholding tax shall be an Indemnified Tax, except in all cases to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from an Obligor with respect to such withholding tax pursuant to
Section 13.2(a);

(c)
any withholding Taxes attributable to a Lender’s failure to comply with
Section 13.2(e);

(d)
any withholding Tax imposed under or in relation to FATCA; and

(e)
except to the extent that the Borrower has expressly agreed pursuant to clause
(iii) of subparagraph (b) of this definition that any withholding Taxes shall be
an Indemnified Tax in respect of an assignee Lender, any withholding Taxes
imposed on a payment or deemed payment by reason of the recipient being a
“specified shareholder” of the Borrower (within the meaning of subsection 18(5)
of the Tax Act) at the time of payment or deemed payment, or by reason of such
recipient not dealing at arm’s length for the purposes of the Tax Act with the
Borrower or a “specified shareholder” of the Borrower at the time of payment or
deemed payment (other than where the non-arm’s length relationship arises, or
where the recipient is a “specified shareholder” or does not deal at arm’s
length with a “specified shareholder”, in connection with or as a result of the
recipient having become a party






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 19 ‑    


to, received or perfected a security interest under or received or enforced any
rights under, a Loan Document).
“Existing Affiliate Agreements” means any agreement, instrument or other
document between one or more of the Obligors, on the one hand, and one or more
of KMI and its Affiliates, on the other hand, in each case, as have been
previously entered into, and have been disclosed in the IPO Prospectus (but only
to the extent material to KMCL), and which are in force on the date hereof.
“Existing Business” means all assets, property and undertakings used in
connection with the business of the Obligors on the date hereof as more
particularly described in the IPO Prospectus, including the Trans Mountain
pipeline system, the Cochin and Jet Fuel pipelines and the North Forty, Alberta
and Edmonton rails and Vancouver Wharves terminal businesses.
“Existing Credit Agreement” means the credit agreement made as of June 16, 2017,
(as amended on January 23, 2018), between the Borrower and Trans Mountain
Pipeline ULC, as borrowers, RBC as administrative agent, and the lenders party
thereto.
“Existing Proceedings” means each of the litigation proceedings involving any
Obligor related to the expansion of the existing Trans Mountain pipeline system,
including those described in Schedule I.
“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset or group of assets at such date of determination assuming a sale by a
willing seller to a willing purchaser dealing at arm’s length.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) entered into in connection with such sections of the Code and any
law, regulation or rule implementing any such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York, based on such day’s federal funds transactions by
depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time and as
published on the next succeeding Banking Day by the Federal Reserve Bank of New
York as the federal funds effective rate, or, if such day is not a Banking Day,
such rate for the immediately preceding Banking Day, for which the same is
published or, if such rate is not so published for any day that is a Banking
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent, acting
reasonably; provided that if the Federal Funds Rate as determined above is less
than zero, then the Federal Funds Rate shall be deemed to be zero.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 20 ‑    


“Federal Reserve Board” or “Federal” means the Board of Governors of the Federal
Reserve System of the United States of America or any successor thereof.
“Financial Covenant” has the meaning attributed thereto in Section 9.3.
“Financial Statements” means the financial statements (including the notes
thereto) of KMCL, which shall be on a consolidated basis unless expressly
provided otherwise and shall include a balance sheet, a statement of income and
a statement of cash flows, together with comparative figures in each case (where
a comparative period on an earlier statement exists), all prepared, maintained
and stated in accordance with GAAP applied consistently.
“Fiscal Quarter” means the 3 month period commencing on the first day of each
Fiscal Year, and each successive 3 month period thereafter during such Fiscal
Year.
“Fiscal Year” means the fiscal year of KMCL which presently commences on
January 1 of each calendar year and ends on December 31 of each calendar year.
“Fronting Exposure” means, at any time there is a Defaulting Lender under the
Credit Facility, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations owing to the Fronting Lenders other than
LC Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized.
“Fronting Fee” means the fee charged by a Fronting Lender for issuing a Letter
of Credit at a rate per annum as is agreed in writing between the Borrower and
the Fronting Lender from time to time.
“Fronting Lenders” means, RBC and The Toronto-Dominion Bank, each in such
capacity, or such other Lender as may be selected by the Agent and the Borrower
and which agrees with the Borrower in writing to issue Letters of Credit
hereunder, and provided further that, with respect to particular usage herein
and if the context requires, “Fronting Lender” shall mean the Lender which has
issued the Letter of Credit in question.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” means, with respect to any Person and at any time, all
indebtedness for borrowed money of such Person at such time and, in any event,
includes (without duplication):
(a)
obligations of such Person (including a reimbursement obligation) with respect
to bankers’ acceptances and indebtedness of such Person arising pursuant to note
purchase facilities and commercial paper programs;

(b)
indebtedness of such Person for borrowed money evidenced by and owed under a
bond, note, debenture or similar instrument;

(c)
Purchase Money Obligations;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 21 ‑    


(d)
Capital Lease Obligations;

(e)
indebtedness of such Person arising pursuant to letters of credit or letters of
guarantee securing or supporting any indebtedness or obligations referred to in
the other subparagraphs of this definition; and

(f)
(i) obligations of such Person under Guarantees, and indemnities or other
contingent obligations in respect of or securing or supporting any indebtedness
or other obligations of any other Person referred to in the foregoing
subparagraphs of this definition, and (ii) all other obligations of such Person
incurred for the purpose of or having the effect of providing financial
assistance to another Person to secure or support any indebtedness or other
obligations of any other Person referred to in the foregoing subparagraphs of
this definition (whether or not such indebtedness or other obligations are
assumed by such Person), including endorsements with recourse of bills of
exchange constituting or evidencing any such indebtedness or obligations (other
than for collection or deposit in the ordinary course of business).

“GAAP” means, subject to Section 1.4, generally accepted accounting principles
which are in effect from time to time in the United States.
“General Partner” means Kinder Morgan Canada GP Inc.
“Governmental Authority” means any federal, provincial, state, regional,
municipal or local government or any department, agency, board, tribunal or
authority thereof or other political subdivision thereof and any entity or
person exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, government or the operation thereof.
“Governmental Authorization” means an authorization, order, permit, approval,
grant, license, consent, right, franchise, privilege, certificate, judgment,
writ, injunction, award, determination, direction, decree or demand or the like
issued or granted by law or by rule or regulation of any Governmental Authority.
“Guarantee” means, in respect of any Person, any guarantee, undertaking to
assume, endorse, contingently agree to purchase or pay, or to provide funds for
the purchase or payment of, or otherwise become liable in respect of, any
obligation of any other Person; provided that the amount of each Guarantee shall
be deemed to be the amount of the obligation guaranteed thereby, unless the
Guarantee is limited to a determinable amount in which case the amount of such
Guarantee shall be deemed to be the lesser of such determinable amount or the
amount of such obligation.
“Hazardous Materials” means any substance or mixture of substances defined as or
determined to be a pollutant, contaminant, waste, hazardous waste, hazardous
chemical, hazardous substance, toxic substance or dangerous good under any
Environmental Law.
“Hedge Agreement” means any Interest Hedging Agreement, Currency Hedging
Agreement, Commodity Hedging Agreement or any other derivative agreement or
similar agreement or arrangements.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 22 ‑    


“Hedge Agreement Demand for Payment” means a demand made by a Swap Lender
pursuant to a Lender Hedge Agreement demanding payment of the Lender Swap
Obligations which are then due and payable relating thereto and shall include
any notice provided by a Swap Lender under any agreement evidencing a Lender
Hedge Agreement which, when delivered, would require an early termination
thereof and a payment by one of the parties thereto in settlement of obligations
thereunder as a result of such early termination.
“Honor Date” has the meaning attributed thereto in Section 6.3(a).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning attributed thereto in Section 14.1(b).
“Information” has the meaning attributed thereto in Section 16.6(b).
“Intellectual Property” means Canadian, U.S. and foreign intellectual property,
including all (a) (i) patents, inventions, processes, developments, technology,
and know-how; (ii) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs, and photographs;
(iii) trademarks, service marks, trade names, brand names, corporate names,
domain names, logos, trade dress, and other source indicators, and the goodwill
of any business symbolized thereby; and (iv) trade secrets, confidential,
proprietary, or non-public information and (b) all registrations, issuances,
applications, renewals, extensions, substitutions, continuations,
continuations-in-part, divisions, re-issues, re-examinations, foreign
counterparts, or similar legal protections related to the foregoing.
“Interest Hedging Agreement” means any interest swap agreement, forward rate
agreement, floor, cap or collar agreement, futures or options, insurance or
other similar agreement or arrangement, or any combination thereof, entered into
by the applicable Person where the subject matter of the same is interest rates
or the price, value or amount payable thereunder is dependent or based upon the
interest rates or fluctuations in interest rates in effect from time to time
(but, for certainty, shall exclude conventional floating rate debt).
“Interest Payment Date” means:
(a)
with respect to each Prime Loan and USBR Loan, the first Banking Day of each
calendar month for the immediately preceding month or, after notice to the
Borrower, on such other Banking Day of each calendar month as is customary for
the Agent having regard to its then existing practice; and

(b)
with respect to each LIBO Rate Loan, the last day of each applicable Interest
Period and, if any Interest Period is longer than 3 months, the last Banking Day
of each 3 month period during such Interest Period;

provided that, in any case, the date on which the Credit Facility is fully
cancelled or permanently reduced in full shall be an Interest Payment Date with
respect to all Loans then outstanding under the Credit Facility.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 23 ‑    


“Interest Period” means:
(a)
with respect to each Bankers’ Acceptance, the period selected by the Borrower
and being of 1, 2, 3 or 6 months’ duration, subject to market availability, (or,
subject to the agreement of all of the Lenders, such longer or shorter period)
commencing on the Drawdown Date, Rollover Date or Conversion Date of such Loan;

(b)
with respect to each LIBO Rate Loan, the period selected by the Borrower and
being of 1, 2, 3 or 6 months’ duration (or, subject to the agreement of all of
the Lenders, such longer or shorter period) commencing on the applicable
Drawdown Date, Rollover Date or Conversion Date, as the case may be; and

(c)
with respect to each Letter of Credit, the period commencing on the date of
issuance of such Letter of Credit and terminating on the last day such Letter of
Credit is outstanding,

provided that in any case: (i) the last day of each Interest Period shall be
also the first day of the next Interest Period whether with respect to the same
or another Loan; (ii) the last day of each Interest Period shall be a Banking
Day and if the last day of an Interest Period selected by the Borrower is not a
Banking Day the Borrower shall be deemed to have selected an Interest Period the
last day of which is the Banking Day next following the last day of the Interest
Period selected unless such next following Banking Day falls in the next
calendar month in which event the Borrower shall be deemed to have selected an
Interest Period the last day of which is the Banking Day next preceding the last
day of the Interest Period selected by the Borrower; and (iii) the last day of
all Interest Periods for Loans outstanding shall expire on or prior to the
Maturity Date applicable thereto, subject, however, in the case of Letters of
Credit to the provisions of Section 6.1.
“Investments” means, with respect to any Obligor, any one or more of the
following by such Obligor: (a) any loan to any Person, including Guarantees
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business); (b) any capital contributions to any
Person; (c) any purchase or acquisition of Equity Securities; and (d) any
purchase or acquisition of assets for consideration of Funded Debt, Equity
Securities or other Securities. “Investments” shall exclude extensions of trade
credit in the ordinary course of business in accordance with normal trade
practices of such Person. If any Obligor sells or otherwise disposes of any
Equity Securities of any direct or indirect Restricted Subsidiary such that,
after giving effect to any such Disposition, such Person is no longer a
Restricted Subsidiary, the Obligor which made such Disposition will be deemed to
have made an Investment on the date of any such Disposition equal to the Fair
Market Value of such Obligor’s Investments in such Restricted Subsidiary that
were not sold or disposed of. The acquisition by any Obligor of a Person that
holds an Investment in a third Person that is not a Related Party of an Obligor
will be deemed to be an Investment by such Obligor in such third Person in an
amount equal to the Fair Market Value of the Investment held by the acquired
Person in such third Person.
“Investment Grade Rating” means in respect of the Debt Rating, a rating of at
least two of the following: (a) BBB- or better from S&P; (b) Baa3 or better from
Moody’s; and (c) BBB (low) or better from DBRS.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 24 ‑    


“IPO Prospectus” means the long form prospectus of KMCL dated May 25, 2017
qualifying the distribution of 102,942,000 restricted voting shares of KMCL in
each of the provinces and territories of Canada.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“KMCL” means Kinder Morgan Canada Limited, and its successors.
“KMI” means Kinder Morgan, Inc., and its successors.
“Knowledge” means, in respect of the Borrower or any other Obligor, as the
context requires, the actual knowledge of any director or senior officer of such
Obligor who has current knowledge of the relevant facts or circumstances.
“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by a
Fronting Lender, together with a request for a LC Issuance, in the form provided
to the Borrower by the Fronting Lender.
“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date when
made or refinanced into another type of Loan on the date when made.
“LC Documents” means with respect to any Letter of Credit, the LC Application,
and any other document, agreement and instrument entered into by the applicable
Fronting Lender and the Borrower (or any applicable Obligor) or in favour of the
applicable Fronting Lender and relating to such Letter of Credit and “LC
Document” means any one of them.
“LC Fee” has the meaning attributed thereto in Section 4.5(a).
“LC Issuance” means, with respect to any Letter of Credit, the issuance thereof
or extension of the expiry date thereof, or the renewal or increase of the
amount thereof.
“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lenders” means, any party hereto that has an outstanding Commitment or Loan
owing to it at the applicable time, and “Lender” means any one of them.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 25 ‑    


“Lender Distress Event” means, in respect of a given Lender, such Lender or its
Lender Parent (a) is subject to a forced liquidation, merger, sale or other
change of control supported in whole or in part by guarantees or other support
(including the nationalization or assumption of ownership or operating control
by the Government of the United States, Canada or any other Governmental
Authority) or (b) is otherwise adjudicated as, or determined to be, insolvent or
bankrupt, in each case, by any Governmental Authority having regulatory
authority over such Lender or Lender Parent or their respective assets; provided
that, for certainty, a Lender Distress Event shall not have occurred solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
its Lender Parent by any Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within Canada or from the enforcement of judgments or
writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.
“Lender Hedge Agreement” means a Hedge Agreement entered into between a Swap
Lender and an Obligor which creates Lender Swap Obligations.
“Lender Insolvency Event” means, in respect of a given Lender, such Lender or
its Lender Parent:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent, is deemed insolvent by applicable law or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
(i) institutes, or has instituted against it by a regulator, supervisor or any
similar Governmental Authority with primary insolvency, rehabilitative or
regulatory jurisdiction over it in the jurisdiction of its incorporation or
organization or the jurisdiction of its head or home office, (A) a proceeding
pursuant to which such Governmental Authority takes control of such Lender’s or
Lender Parent’s assets, (B) a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy, insolvency or winding-up
law or other similar law affecting creditors’ rights, or (C) a petition is
presented for its winding-up or liquidation by it or such regulator, supervisor
or similar Governmental Authority; or (ii) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy, insolvency or winding-up law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation, and such proceeding or petition is instituted or presented by a
person or entity not described in clause (i) above and either (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 15 days of the institution
or presentation thereof;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 26 ‑    


(e)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(f)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or a substantial portion of all of its assets;

(g)
has a secured party take possession of all or a substantial portion of all of
its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case, within 15 days
thereafter;

(h)
causes or is subject to any event with respect to it which, under the applicable
law of any jurisdiction, has an analogous effect to any of the events specified
in subparagraphs (a) to (g) above, inclusive; or

(i)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing.

“Lender Parent” means any Person that directly or indirectly controls a Lender
and, for the purposes of this definition, “control” shall have the same meaning
as set forth in the definition of “Affiliate” contained herein.
“Lender Secured Obligations” means, collectively, all amounts, obligations and
liabilities owing by any Obligor to any or all of the Lender Secured Parties,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, and arising under, in connection
with, or otherwise related to this Agreement or any other Loan Document, Lender
Hedge Agreements or Cash Management Documents and including, without
duplication, (a) all Outstandings owed or guaranteed by any Obligor, (b) all
Lender Swap Obligations (other than Excluded Swap Obligations) owed or
guaranteed by any Obligor, (c) all Cash Management Obligations owed or
guaranteed by any Obligor and (d) all other fees, expenses (including fees,
charges, and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities, and reimbursement of amounts paid and other sums
chargeable to any Obligor under any Loan Document.
“Lender Secured Parties” means (a) the Agent and the Lenders under the Loan
Documents, (b) the Swap Lenders under the Lender Hedge Agreements and (c) the
Cash Managers under the Cash Management Documents.
“Lender Swap Obligations” means all indebtedness, obligations and liabilities of
any Obligor under any Lender Hedge Agreement entered into at any time on or
after the Effective Date (regardless of whether such Lender or its Affiliate
ceases to be a Lender after such Lender Hedge Agreement is entered into), but
excluding, for certainty, any Lender Hedge Agreement entered into by any Obligor
with any Swap Lender after such Lender’s or its Affiliate’s Commitment has been
fully





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 27 ‑    


cancelled in accordance with the terms hereof or after such Lender or its
Affiliate has assigned all of its rights to the Credit Facility in accordance
with Section 16.2.
“Lenders’ Counsel” means Torys LLP and such other firm(s) of legal counsel as
the Agent may from time to time designate.
“Letter of Credit” or “LC” means a standby or documentary letter of credit or
letter of guarantee in Cdn. Dollars or US Dollars issued by a Fronting Lender at
the request of the Borrower pursuant to this Agreement.
“Levy” has the meaning attributed thereto in Section 9.1(f).
“LIBO Rate” means, for any Interest Period with respect to a LIBO Rate Loan, the
rate of interest per annum, expressed on the basis of a year of 360 days,
determined by the Agent at approximately 11:00 a.m. (London, England time), on
the date that is 2 Banking Days prior to the commencement of such Interest
Period by reference to the rate set by ICE Benchmark Administration (or any
display substituted therefor or any successor thereto) for deposits in
US Dollars (as set forth by any service selected by the Agent that has been
nominated by ICE Benchmark Administration (or any display substituted therefor
or any successor thereto) as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided,
however, that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Agent to be the average of the rates
per annum at which deposits in US Dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Agent (or an Affiliate thereof, if the Agent does not offer such deposits) at
approximately 11:00 a.m. (London, England time) on the date that is 2 Banking
Days prior to the beginning of such Interest Period; provided, however that in
no event shall the LIBO Rate be less than zero (0).
“LIBO Rate Loan” means an Advance in, or Conversion into, United States Dollars
made by the Lenders to the Borrower under the Credit Facility, with respect to
which the Borrower has specified that interest is to be calculated by reference
to the LIBO Rate, and each Rollover in respect thereof.
“LIBO Suspension Notice” has the meaning assigned to such term in
Section 13.6(c).
“Liens” means mortgages, charges, pledges, hypothecs, assignments by way of
security, conditional sales or other title retentions, security created under
the Bank Act (Canada), liens, encumbrances, security interests or other
interests in Property, howsoever created or arising, whether fixed or floating,
perfected or not, which secure payment or performance of an obligation and,
including, in any event, (a) rights of set-off created for the purpose of
securing (directly or indirectly) any Funded Debt, and (b) the rights of lessors
under Capital Leases and any other lease financing included as Funded Debt.
“Loan” means a Prime Loan, a USBR Loan, a LIBO Rate Loan, a BA Equivalent
Advance, or an Advance by way of the issuance of Bankers’ Acceptances or a
Letter of Credit.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 28 ‑    


“Loan Documents” means this Agreement, the LC Documents, the Obligor Guarantees,
the Security Documents, the Collateral Agency and Intercreditor Agreement, any
letter agreements reflecting agency fee arrangements agreed to between the Agent
and the Borrower, any letter agreements reflecting the Fronting Fee arrangements
agreed to between a Fronting Lender and the Borrower and all other agreements,
certificates, notices, instruments and other documents delivered or to be
delivered to the Agent, the Lenders or any of them, in relation to the Credit
Facility pursuant hereto or thereto and, when used in relation to any Person,
the term “Loan Documents” shall mean and refer to the Loan Documents executed
and delivered by such Person.
“Material Acquisition” means an Acquisition by an Obligor (but excluding an
Acquisition from an Obligor), the cost of which, together with the cost of all
such Acquisitions previously completed in such Fiscal Year which were not
included in any previous Material Acquisition, exceed the Threshold Amount.
“Material Adverse Effect” means a material adverse effect on:
(a)
the business, financial condition, operations or properties of the Borrower and
its Subsidiaries on a consolidated basis and taken as a whole; or

(b)
the ability of the Obligors to observe or perform their respective material
obligations under the Loan Documents to which any of them is a party or the
validity or enforceability of the Loan Documents or any material provision
thereof.

“Material Disposition” means a Disposition by any Obligor of Equity Securities
or other assets (but excluding a Disposition to an Obligor), the net proceeds of
which, together with all such Dispositions previously completed in such Fiscal
Year which were not included in any previous Material Disposition, exceed the
Threshold Amount.
“Maturity Date” means the second anniversary of the Effective Date or, if such
day is not a Banking Day, the immediately preceding Banking Day.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Net Permitted Refinancing Debt Proceeds” means, with respect to the incurrence
by an Obligor of Permitted Refinancing Debt after the Effective Date, the net
cash proceeds received by such Obligor from such incurrence, less, for
certainty, but without limitation, the sum of each of the following:
(a)
all reasonable and customary legal, investment banking, brokerage and accounting
fees and expenses incurred and other professional fees, underwriting discounts
and commissions in connection with such incurrence; and

(b)
all Taxes actually paid, or estimated to be payable, by the Obligors in cash in
connection with such incurrence;

provided that, no proceeds of any Permitted Refinancing Debt shall be used to
satisfy any reserves required pursuant to the terms of any Permitted Refinancing
Debt.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 29 ‑    


“New Rules” has the meaning attributed thereto in the definition of “Change in
Law”.
“Non-Acceptance Lender” means (a) a Lender which does not accept bankers’
acceptances in the ordinary course of its business or (b) in respect of Lenders
which are not chartered banks or Schedule III Lenders, a Lender who, by notice
in writing to the Agent and the Borrower, elects thereafter to make BA
Equivalent Advances in lieu of accepting Bankers’ Acceptances.
“Obligor Debenture” means the demand debenture dated June 16, 2017 granted by
each Obligor to the Collateral Agent for its own benefit and on behalf of the
Secured Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time, and including any supplemental debenture delivered
in connection therewith.
“Obligor Guarantee” means the Obligor Guarantee dated as of the date hereof by
each Obligor in favour of the Agent for the benefit of the Lender Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time, and including any guarantee supplement delivered in
connection therewith.
“Obligors” means, collectively, the Borrower and the Restricted Subsidiaries,
and “Obligor” means any of them.
“OSFI” means the Office of the Superintendent of Financial Institutions Canada
(or any successor thereto).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Principal” means the aggregate, at any time, of:
(a)
the aggregate outstanding principal amount of all Prime Loans, USBR Loans,
BA Equivalent Advances, and LIBO Rate Loans;

(b)
the aggregate face amount of all outstanding Bankers’ Acceptances which have not
been Cash Collateralized; and

(c)
the aggregate undrawn amount of all outstanding Letters of Credit (as determined
in accordance with Section 1.8) which have not been Cash Collateralized.

“Outstandings” means, at any time and from time to time, all of the obligations,
indebtedness and liabilities (present or future, absolute or contingent, matured
or not) of any Obligors to the Lenders or the Agent under, pursuant or relating
to the Loan Documents or the Credit Facility and whether the same are from time
to time reduced and thereafter increased or entirely extinguished and thereafter
incurred again and including all principal, interest, fees, legal and other
costs, charges and expenses and other amounts payable by any Obligors under the
Loan Documents.
“Parent” means Kinder Morgan Canada Limited Partnership, and its successors.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 30 ‑    


“Participant” has the meaning assigned to such term in Section 16.2(d).
“Permitted Contest” means action taken by an Obligor in good faith by
appropriate proceedings diligently pursued to contest any Taxes, Other Taxes,
claims or Liens, provided that:
(a)
such Obligor has established reasonable reserves therefor if required in
accordance with GAAP; and

(b)
proceeding with such contest will not create a material risk of sale, forfeiture
or loss, or interference with the use of any material Property of such Obligor
and would not reasonably be expected to have a Material Adverse Effect.

“Permitted Debt” means, in respect of an Obligor, any Funded Debt which meets
any one of the following conditions (and any Guarantee of any Funded Debt which
constitutes Permitted Debt shall also constitute Permitted Debt):
(a)
the Lender Secured Obligations;

(b)
any Funded Debt owing by an Obligor to another Obligor;

(c)
Permitted Subordinated Loans;

(d)
(i) Capital Lease Obligations; (ii) Purchase Money Obligations; and (iii) other
Funded Debt to the extent not otherwise referred to in this definition; provided
that, the aggregate outstanding principal amount of such Capital Lease
Obligations, Purchase Money Obligations and other Funded Debt shall not exceed
the Threshold Amount (or the Equivalent Amount in any other currency, as
determined at the time of incurrence);

(e)
Permitted Refinancing Debt; and

(f)
other Funded Debt, provided that the Borrower shall have an Investment Grade
Rating both immediately prior to, and immediately after, the incurrence of such
Funded Debt,

in each case, subject to compliance with the Financial Covenant.
“Permitted Dispositions” means, with respect to an Obligor, any one or more of
the following:
(a)
a Disposition by such Obligor in the ordinary course of business and in
accordance with prudent industry practice of property that is obsolete, no
longer useful for its intended purpose or no longer required for the operation
of the Existing Business or being replaced in the ordinary course of business;

(b)
a Disposition by such Obligor in the ordinary course of business that would not
reasonably be expected to have a Material Adverse Effect (it being acknowledged
and agreed that any Disposition of a major component of the Trans Mountain
Pipeline






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 31 ‑    


System existing mainline or any Disposition of an entire business unit
comprising part of the Existing Business shall not be in the ordinary course of
business);
(c)
a Disposition by any of them of its interest in machinery, equipment or other
tangible personal property for which Purchase Money Obligations were incurred
and which obligations are fully repaid concurrently with such Disposition;

(d)
a Disposition of assets (including shares or ownership interests) by a
Restricted Subsidiary to the Borrower, by a Restricted Subsidiary to a
wholly-owned Subsidiary and by the Borrower to a wholly-owned Subsidiary,
subject to compliance with Section 9.1(j);

(e)
transfers, leases, subleases, easements, licenses, sublicenses and grants of
rights of way, rights of access and similar rights transferred or made in the
ordinary course of business;

(f)
except for those leases, subleases, easements, licenses, sublicenses and grants
of rights-of-way, rights of access and similar rights dealt with and referred to
in subparagraph (e) above, leases, subleases, easements, licenses, sublicenses
or grants of rights of way in the ordinary course of business and which do not
(singularly or in the aggregate) interfere with the business or operations of
such Obligor in any material respect;

(g)
Dispositions relating to or in connection with easements, rights-of-way,
servitudes, statutory exceptions to title, restrictions and other similar
charges, restrictions or encumbrances as to the use of real property or
immaterial imperfections of title which do not (singularly or in the aggregate)
interfere with the business or operations of the Borrower or such Subsidiary in
any material respect;

(h)
a grant of a Lien which constitutes a Permitted Lien;

(i)
Dispositions permitted by Sections 9.2(d), 9.2(f), 9.2(k) or 9.2(l);

(j)
transfers of Property subject to casualty events upon receipt of the net
insurance proceeds of such casualty event or as part of an insurance settlement;

(k)
transfers of expropriated or condemned Property as a result of expropriation or
other similar rights to the respective Governmental Authority that has
expropriated or condemned the same; and

(l)
any other Disposition of assets of such Obligors; provided that the aggregate
net proceeds of Disposition of the assets sold or otherwise disposed of by such
Obligor, together with all other Obligors pursuant to this subparagraph (l), do
not, in the aggregate, exceed the Threshold Amount in any Fiscal Year.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 32 ‑    


“Permitted Investments” means, without duplication:
(a)
any Investment in an Obligor;

(b)
any Investment in cash or Cash Equivalents;

(c)
any Investment by an Obligor in a Person if as a result of such Investment:

(i)
such Person becomes an Obligor; or

(ii)
such Person is amalgamated, merged or consolidated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, an Obligor;

(d)
any Investments received in compromise of obligations of trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

(e)
Acquisitions;

(f)
any Investment which would constitute Permitted Debt and any Guarantees of
Permitted Debt;

(g)
Guarantees of performance or other obligations (other than Funded Debt) arising
in the ordinary course of the business of the Obligors and their respective
Subsidiaries or as contemplated by the constitutional documents of the Obligors
and their respective Subsidiaries, including obligations under joint operating
and related agreements and licenses or concessions related to such business; and

(h)
any other Investment; provided that the Fair Market Value of such Investment,
together with the aggregate Fair Market Value of all other Investments of the
Obligors pursuant to this subparagraph (h), do not exceed the Threshold Amount,
in each case, the Fair Market Value being determined as of the date each such
Investment was made,

provided that at the time of any such Investments described in subparagraphs (e)
and (h) above, no Event of Default exists or would reasonably be expected to
result therefrom.
“Permitted Liens” means, as at any particular time, any of the following on the
Property or any part of the Property of an Obligor:
(a)
Liens for Taxes, Other Taxes, assessments, customs duties or governmental
charges which are not due and delinquent or, if due or delinquent, the validity
of which is being contested at the time by a Permitted Contest;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 33 ‑    


(b)
Liens under or pursuant to any judgment rendered, or claim filed, against such
Obligor, which such Obligor shall be contesting at the time by a Permitted
Contest or which is adequately covered by insurance;

(c)
Liens imposed or permitted by law, such as undetermined, inchoate or statutory
liens and deemed trusts, carriers’ liens, garagekeepers’ liens, builders’ liens,
warehousemen’s liens, mechanics’ liens, materialmen’s liens, repairmen’s liens
and other liens, privileges or other charges of a similar nature which relate to
obligations which are not due and delinquent or, if due and delinquent, the
validity of which is being contested at the time by a Permitted Contest;

(d)
Liens in favour of a public utility or any municipality or governmental or other
public authority when required by such utility, municipality or authority in
connection with the operations of such Obligor, all in the ordinary course of
its business which individually or in the aggregate do not materially detract
from the value of the asset concerned or materially impair its use in the
operation of the business of the Obligors, taken as a whole;

(e)
Liens securing the performance of bids, tenders, leases, contracts (other than
for the repayment of Funded Debt), statutory obligations, appeal bonds and
performance bonds and other obligations of like nature, incurred as incidental
to and in the ordinary course of business of such Obligor; provided, however,
that all such Liens only secure sums not at the time overdue or, if overdue, the
validity of which is being contested at the time by a Permitted Contest;

(f)
the Lien or any right of distress reserved in or exercisable under any real
property lease for rent or otherwise to effect compliance with the terms of such
lease, in respect of which the rent or other obligations are not at the time
overdue, or if overdue, the validity of which is being contested at the time by
a Permitted Contest;

(g)
easements, rights-of-way, permits, restrictive covenants, encroachments,
protrusions, servitudes, leases, licenses, subleases, sublicenses, zoning,
caveats registered in respect of any of the foregoing or other similar rights or
interests in land held by such Obligor (including, without in any way limiting
the generality of the foregoing, rights-of-way and servitudes for railways,
roadways, sewers, drains, pipe lines, gas and water mains, electric light and
power and telecommunication, telephone or telegraph or cable television
conduits, poles, wires, cables, meter stations and sub stations) granted to or
reserved or taken by other Persons which individually or in the aggregate do not
materially detract from the value of such land or materially impair its use in
the operation of the business of the Obligors, taken as a whole;

(h)
Purchase Money Security Interests and Capital Leases; provided that those Liens
are limited to all or any part of the Property purchased or leased and that such
obligations do not exceed the Threshold Amount, in each case as determined in
the aggregate for the Obligors;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 34 ‑    


(i)
Liens created under any of the Security Documents;

(j)
Liens consented to in writing by the Required Lenders;

(k)
Liens in favour of an Obligor;

(l)
Liens resulting from the deposit of cash or obligations as security when an
Obligor is required to do so by a Governmental Authority or by normal business
practice in connection with contracts, licenses or tenders or similar matters in
the ordinary course of business and for the purpose of carrying on the same, or
to secure workers’ compensation, surety or appeal bonds or to secure costs of
litigation when required by Applicable Law;

(m)
bankers’ liens, rights of set-off and other similar liens existing solely with
respect to cash, term deposits, guaranteed investment certificates, certificates
of deposit, bankers’ acceptances and other debt instruments, in each case, in
one or more accounts maintained by an Obligor, in each case, granted in the
ordinary course of business in favour of any Lender with which such accounts are
maintained, securing amounts owing to such Lender with respect to cash
management and operating account arrangements, including those involving pooled
accounts and netting arrangements;

(n)
any lease or sublease granted by an Obligor in the ordinary course of business,
provided that, any such lease or sublease does not materially adversely affect
the enjoyment by an Obligor of the assets of such Obligor in the conduct of the
business of the Obligors, taken as a whole;

(o)
title defects or irregularities which are of a minor nature which, in the
aggregate, do not materially affect or impair the use of any material Property
of such Obligor for the purposes for which it is held by or on behalf of such
Obligor;

(p)
any Lien whether arising under statute or under contracts for the
transportation, transmission, storage, processing, distribution, gathering,
terminalling, trimming, handling, injection, repressuring or recycling of
petroleum substances, hydrogen or other gases or other products, by products,
waste products, consumables, inventory or water in favour of pipeline owners,
other transporters and carriers and other providers of goods and services,
provided that in the case of Liens arising under contracts, such Lien is limited
to the assets that are the subject of the relevant contract and that the
indebtedness and obligations of the applicable Obligor thereunder do not
constitute Funded Debt;

(q)
Liens incurred in the ordinary course of business (not securing any Funded Debt)
in respect of the rights of any shipper or supplier of inventory or petroleum
substances (including the rights of such shipper or supplier to any inventory or
petroleum substances owned by such shipper or supplier or owned by an Obligor
but not yet






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 35 ‑    


paid for or overdue but that are located on or within any property or assets of
such Obligor);
(r)
to the extent required by Applicable Law, any Lien (including, for certainty,
any reclamation trust or similar arrangement in connection with any present or
future reclamation, clean-up, abandonment or operational obligations to the
extent any such trust or similar arrangement may constitute a Lien) relating to
the present or future reclamation, clean-up, abandonment or operation of any
properties, facilities and interests and surrounding lands whether or not owned
by an Obligor and the decommissioning or removal of structures or facilities
located on such properties or facilities;

(s)
Liens securing Permitted Refinancing Debt, in each case, which rank no greater
than pari passu with the Liens in favour of the Lender Secured Parties and which
are subject to the Collateral Agency and Intercreditor Agreement;

(t)
any operating lease (as characterized under GAAP as in effect on December 31,
2016) entered into in the ordinary course of business (which, for certainty,
shall not include any leases entered into in connection with any Sale
Leaseback);

(u)
(i) zoning, building, entitlement and other land use regulations by Governmental
Authorities with which the normal operation of the business of such Obligor
complies, and (ii) any zoning, ordinance or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of such Obligor;

(v)
any right reserved to, or vested in, any applicable Governmental Authority by
the terms of:

(i)
any Applicable Law;

(ii)
any applicable Governmental Authorization; or

(iii)
any property interest, easement, right-of-way, or servitude issued or granted by
Applicable Law or by any applicable Governmental Authorization,

to terminate any such Governmental Authorization, easement, right-of-way or
servitude or to purchase, expropriate, appropriate or recapture, or designate a
purchaser of any property;
(w)
any obligation or duty affecting property to any Governmental Authority with
respect to any Governmental Authorization and any defect in title to structures
or other facilities arising solely from the fact that such structures or other
facilities are constructed or installed on real property held under such
Governmental Authorization, which obligations and duties and defects in the
aggregate do not






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 36 ‑    


materially impair the use or enjoyment of such property, structures and
facilities for the purposes for which they are held;
(x)
any Liens granted in respect of:

(i)
cash or Cash Equivalents in respect of Excluded Deposits/Amounts; or

(ii)
any Equity Securities or Equity Securities Equivalents (and cash and other
property on deposit in any Excluded Securities Accounts), in either case, held
in or on deposit in any Excluded Securities Accounts;

(y)
any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Lien referred to in the preceding
subparagraphs (a) to (x) inclusive of this definition, so long as any such
extension, renewal or replacement of such Lien is limited to all or any part of
the same Property that secured the Lien extended, renewed or replaced (plus
improvements on such Property) and the Funded Debt or obligation secured thereby
is not increased; and

(z)
other Liens that are not permitted under any of the foregoing subparagraphs of
this definition and which secure obligations that are not otherwise prohibited
under this Agreement, provided that the aggregate of the obligations secured by
all such Liens does not at any time exceed the Threshold Amount;

provided that nothing in this definition shall in and of itself cause the Lender
Secured Obligations to be subordinated in priority of payment of the obligations
secured by any such Permitted Lien.
“Permitted Refinancing Debt” means Funded Debt of the Borrower, subject to:
(a)
the incurrence thereof being in pro forma compliance with the Financial
Covenant;

(b)
no Default or Event of Default shall have occurred and be continuing on the date
such Funded Debt is incurred;

(c)
such Funded Debt shall have a maturity date at least 6 months later than the
Maturity Date;

(d)
such Funded Debt may be unsecured or if secured, the liens granted in respect
thereof shall rank no better than pari passu with the Lender Secured Obligations
(and shall be subject to the Collateral Agency and Intercreditor Agreement); and

(e)
the proceeds thereof must be used for the sole purpose of permanently repaying
Outstanding Principal under the Credit Facility and the Total Commitment being
reduced by the amount of such repayment concurrently therewith.

“Permitted Subordinated Loans” means unsecured Funded Debt of the Borrower owing
to KMI or other Related Parties provided:





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 37 ‑    


(a)
such Funded Debt is on terms and conditions satisfactory to the Agent, acting
reasonably (including that there shall be no financial test or any restriction
on debt incurrence nor any cross-default or cross-acceleration to any other
Funded Debt); and

(b)
such Funded Debt is fully subordinated to the Lender Secured Obligations
pursuant to, and which is then subject to, a subordination agreement,
substantially in the form attached as Schedule A to the Collateral Agency and
Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
“Platform” has the meaning attributed thereto in Section 16.15(a).
“PPSA” means the Personal Property Security Act (Alberta) and all regulations
thereto, as the same may from time to time be in effect and the personal
property security legislation of any other province or territory of Canada to
the extent it may be required to apply to any item or items of Collateral.
“Prime Loan” means an Advance in, or Conversion into, Canadian Dollars made by
the Lenders to the Borrower under the Credit Facility with respect to which the
Borrower has specified or a provision hereof requires that interest is to be
calculated by reference to the Prime Rate.
“Prime Rate” means, for any day, the greater of:
(a)
the rate of interest per annum established from time to time by the Agent as the
reference rate of interest in effect at its principal office in Toronto for the
determination of interest rates that the Agent will charge for commercial loans
in Canadian Dollars made in Canada; and

(b)
the rate of interest per annum equal to the average annual yield rate for one
month Canadian Dollar bankers’ acceptances (expressed for such purpose as a
yearly rate per annum in accordance with Section 5.3) which rate is shown on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service at 10:00 a.m. (Toronto time) on such day or,
if such day is not a Banking Day, on the immediately preceding Banking Day, plus
1.00% per annum.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchase Money Obligation” means any monetary obligation created or assumed as
part of the purchase price of Property, whether or not secured, provided that
any Purchase Money Security Interest incurred in respect of such obligation
shall not extend to any Property other than the Property acquired in connection
with which such obligation was created or assumed and fixed improvements, if
any, erected or constructed thereon and the proceeds thereof.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 38 ‑    


“Purchase Money Security Interest” means:
(a)
a Lien taken or reserved in Property to secure payment of all or part of its
purchase price or the cost of construction of any improvement thereon; or

(b)
a Lien taken in Property by a Person who gives value for the purpose of enabling
the relevant Obligor to acquire rights in such Property, to the extent that the
value is applied to acquire those rights;

but does not include a Capital Lease or an operating lease.
“RBC” means Royal Bank of Canada.
“Register” has the meaning attributed thereto in Section 16.2(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and trustees of such Person and
of such Person’s Affiliates.
“Release” means any release, spill, emission, leak, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the environment
including the movement of Hazardous Materials through ambient air, soil, surface
water, ground water, wetlands, land or sub-surface strata.
“Required Lenders” means (a) if there are one or two Lenders, all Lenders, or
(b) if there are more than two Lenders, (i) if no Event of Default has occurred
and is continuing, Lenders holding more than 662/3% of the Total Commitment and
(ii) if an Event of Default has occurred and is continuing, Lenders holding more
than 662/3% of the Equivalent Amount in Canadian Dollars of the Outstanding
Principal under the Credit Facility.
“Required Permits” means all Governmental Authorizations which are necessary at
any given time:
(a)
in connection with the operation, business or ownership of the Existing
Business; or

(b)
for the Borrower and each of its Restricted Subsidiaries to own and operate its
property, assets, rights and interests or to carry on its business and affairs.

“Restricted Subsidiary” means any Subsidiary of the Borrower that:
(a)
directly owns any Equity Securities in any other Obligor;

(b)
is the general partner of a limited partnership or general partnership that is
an Obligor;

(c)
that owns any material assets that are required to perform any Obligor’s
obligations under a transportation services agreement or other services
agreements in connection with the Existing Business; or






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 39 ‑    


(d)
has been designated by the Borrower as a Restricted Subsidiary pursuant to
Section 11.1.

As of the date hereof, the Restricted Subsidiaries are Trans Mountain Pipeline
ULC, KM Canada Terminals GP ULC, KM Canada Rail Holdings GP Limited, Trans
Mountain (Jet Fuel) Inc., Kinder Morgan Canada Inc., Trans Mountain Pipeline
L.P., KM Canada Marine Terminal Limited Partnership, KM Canada North 40 Limited
Partnership, Base Line Terminal East Limited Partnership, KM Canada Edmonton
South Rail Terminal Limited Partnership, KM Canada Edmonton North Rail Terminal
Limited Partnership and Trans Mountain Pipeline (Puget Sound) LLC.
“Rollover” means:
(a)
with respect to any LIBO Rate Loan, the continuation of all or a portion of such
Loan (subject to the provisions hereof) for an additional Interest Period
subsequent to the initial or any subsequent Interest Period applicable thereto;

(b)
with respect to Bankers’ Acceptances, the issuance of new Bankers’ Acceptances
or the making of new BA Equivalent Advances (subject to the provisions hereof)
in respect of all or any portion of Bankers’ Acceptances (or BA Equivalent
Advances made in lieu thereof) maturing at the end of the Interest Period
applicable thereto, all in accordance with Article 5; and

(c)
with respect to a Letter of Credit, the extension or replacement of such Letter
of Credit, provided that (i) the beneficiary remains the same, (ii) the undrawn
face amount is not increased and (iii) the other principal terms thereof (other
than the expiry date) remain the same.

“Rollover Date” means:
(a)
with respect to any LIBO Rate Loan or Bankers’ Acceptances, the date of
commencement of a new Interest Period applicable to such Loan and which shall be
a Banking Day; and

(b)
with respect to any Letter of Credit, the date of any extension or replacement
thereof which constitutes a Rollover.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., its Affiliates
and their respective successors.
“Sale Leaseback” means any arrangement with any Person providing for the leasing
by any Obligor of any Property, which Property has been or is to be sold or
transferred by such Obligor to such Person in contemplation of such leasing.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 40 ‑    


“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, in all cases, to the extent such list and the maintenance thereof
would not violate Applicable Law in Canada (or in the case of Obligors who are
incorporated or formed, or otherwise carry on business, in the United States,
Applicable Law in the United States).
“Sanctions” means, solely in respect of the business activities of each of the
Obligors or its respective Subsidiaries, economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by a
Sanctions Authority that are applicable to each Obligor or its respective
Subsidiaries; provided however that, with respect to economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by any Sanctions Authority outside of Canada (or in the case of Obligors who are
resident, or otherwise carry on business, in the United States, the United
States), only to the extent such sanctions or trade embargoes would not violate
Applicable Law in Canada (or in the case of Obligors who are incorporated or
formed, or otherwise carry on business, in the United States, Applicable Law in
the United States).
“Sanctions Authority” means any of: (i) the Canadian government; (ii) the United
States government; (iii) the United Nations Security Council (to the extent it
would not violate Applicable Law in Canada); (iv) the European Union; (v) the
United Kingdom; or (vi) the respective governmental institutions, departments
and agencies of any of the foregoing, and “Sanctions Authorities” means all of
the foregoing, collectively.
“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).
“Schedule II Lender” means a Lender which is a Canadian chartered bank listed on
Schedule II to the Bank Act (Canada).
“Schedule III Lender” means a Lender which is an authorized foreign bank listed
on Schedule III to the Bank Act (Canada).
“Secured Obligations” has the meaning given to such term in the Collateral
Agency and Intercreditor Agreement.
“Secured Parties” has the meaning given to such term in the Collateral Agency
and Intercreditor Agreement.
“Securities” means collectively, all Equity Securities, Equity Securities
Equivalents, voting trust certificates, bonds, debentures, instruments and other
evidence of Funded Debt, whether or not secured, convertible or subordinated,
all certificates of interest, share or participation in, all certificates for
the acquisition of, and all warrants, options, and other rights to acquire, any
such securities.
“Security Documents” means, collectively, the guarantees, mortgages, debentures,
debenture pledge agreements, pledge agreements, negative pledge agreements,
general security agreements, assignments and other security agreements executed
and delivered, or required to be executed and





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 41 ‑    


delivered to the Collateral Agent or the Agent, by each of the Obligors under
and pursuant to this Agreement to secure the Lender Secured Obligations.
“Series of Secured Debt” has the meaning given to such term in the Collateral
Agency and Intercreditor Agreement.
“Solvent” means, with respect to any Person as of any date, that, as of such
date, such Person: (a) is able to meet its obligations as they generally become
due, (b) has not ceased paying its current obligations in the ordinary course of
business as they generally become due or (c) otherwise has not incurred, and
does not intend to incur, or believe that it will incur indebtedness (including
current obligations) beyond its ability to pay principal and interest on such
indebtedness as it becomes due (whether at maturity or otherwise).
“Spot Rate” means, in relation to the conversion of one currency into another
currency, the spot rate of exchange for such conversion as quoted by the Bank of
Canada at the close of business on the Banking Day that such conversion is to be
made (or, if such conversion is to be made before close of business on such
Banking Day, then at the close of business on the immediately preceding Banking
Day), and, in either case, if no such rate is quoted, the spot rate of exchange
quoted for wholesale transactions by the Agent on the Banking Day such
conversion is to be made in accordance with its normal practice.
“Subsidiary” means, with respect to a Person:
(a)
any corporation of which at least a majority of the outstanding Voting
Securities having by the terms thereof ordinary voting power to elect a majority
of the board of directors of such corporation (irrespective of whether at the
time shares of any other class or classes of such corporation might have voting
power by reason of the happening of any contingency, unless the contingency has
occurred and then only for as long as it continues) is at the time directly,
indirectly or beneficially owned or controlled by such Person, or one or more of
its Subsidiaries, or such Person and one or more of its Subsidiaries;

(b)
any partnership of which, at the time, such Person, or one or more of its
Subsidiaries, or such Person and one or more of its Subsidiaries: (i) directly,
indirectly or beneficially own or control more than 50% of the income, capital,
beneficial or ownership interests (however designated) thereof; and (ii) is a
general partner, in the case of limited partnerships, or is a partner or has
authority to bind the partnership, in all other cases; or

(c)
any other Person of which at least a majority of the income, capital, beneficial
or ownership interests (however designated) are at the time directly, indirectly
or beneficially owned or controlled by such Person, or one or more of its
Subsidiaries, or such Person and one or more of its Subsidiaries.

Unless otherwise specified herein, “Subsidiary” refers to a Subsidiary of the
Borrower.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 42 ‑    


“Successor” has the meaning attributed thereto in Section 9.2(f).
“Successor Transaction” has the meaning attributed thereto in Section 9.2(f).
“Swap Lender” means any Lender or its Affiliate that enters into a Lender Hedge
Agreement (regardless of whether such Lender ceases to be a Lender after such
Lender Hedge Agreement is entered into), but excluding, for certainty, any
Lender Hedge Agreement entered into by an Obligor with any Lender after such
Lender’s Commitment has been fully cancelled in accordance with the terms hereof
or after such Lender has assigned all of its rights to the Credit Facility in
accordance with Section 16.2.
“Swap Obligation” means, with respect to any Obligor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Takeover” means an offer to acquire (which shall include an offer to purchase
securities, solicitation of an offer to sell securities, an acceptance of an
offer to sell securities, whether or not the offer to sell was solicited, or any
combination of the foregoing) outstanding Equity Securities of any Person (the
“Target”) other than (a) a corporation or limited partnership whose Equity
Securities are directly or indirectly held by one Person, or (b) a Person that
is a private issuer or not a reporting issuer under applicable securities
legislation and the “take-over bid” is exempt from the requirements of such
legislation) and which constitutes a “take-over bid” pursuant to applicable
securities legislation, including the Canada Business Corporations Act if the
Target is governed thereby.
“Target” has the meaning attributed thereto in the definition of Takeover.
“Tax Act” means the Income Tax Act (Canada).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, and any interest, fines, penalties or
additions to taxes with respect to any of the foregoing.
“Threshold Amount” means Cdn.$50,000,000 (or the Equivalent Amount thereof in
any other currency).
“Total Commitment” means the aggregate of the Commitments of each of the
Lenders, as increased, decreased, cancelled or terminated from time to time
pursuant to this Agreement, which as of the date hereof is Cdn.$500,000,000.
“United States” and “U.S.” mean the United States of America.
“United States Dollars”, “US Dollars” and “US$” means the lawful money of the
United States.
“Unreimbursed Amount” has the meaning attributed thereto in Section 6.3(a).





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 43 ‑    


“Unrestricted Subsidiary” means any other Subsidiary of the Borrower that is not
a Restricted Subsidiary.
“US Base Rate” means, on any day, the greatest of:
(a)
the rate of interest per annum established from time to time by the Agent as the
reference rate of interest in effect at its principal office in Toronto for the
determination of interest rates that the Agent will charge for commercial loans
in United States Dollars made in Canada;

(b)
the rate of interest per annum for such day or, if such day is not a Banking
Day, on the immediately preceding Banking Day, equal to the sum of the Federal
Funds Rate (expressed for such purpose as a yearly rate per annum in accordance
with Section 4.9), plus 0.50% per annum; and

(c)
the LIBO Rate on such day for one month LIBO Rate Loans plus 1.00%.

“USBR Loan” means an Advance in, or Conversion into, United States Dollars made
by the Lenders under the Credit Facility to the Borrower with respect to which
the Borrower has specified or a provision hereof requires that interest is to be
calculated by reference to the US Base Rate.
“Voting Securities” means:
(a)
shares of any class of any corporation or other Equity Securities of any other
Person which carries voting rights to elect the board of directors (or other
persons performing similar functions) under any circumstances; and

(b)
an interest in a general partnership, limited partnership, trust, limited
liability company, joint venture or similar Person which entitles the holder of
such interest to receive a share of the profits, or on dissolution or partition,
of the assets, of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2
Headings; Articles and Sections

The division of this Agreement into Articles and Sections, the table of contents
contained herein and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
The terms “this Agreement”, “hereof”, “hereunder” and similar expressions refer
to this Agreement and not to any particular Article, Section or other portion
hereof and include any agreement supplemental hereto. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles and Sections are to Articles and Sections of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 44 ‑    


1.3
Number; persons; including; successors; in writing

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa, words importing persons shall include
individuals, partnerships, associations, trusts, unincorporated organizations
and corporations and vice versa and words and terms denoting inclusiveness (such
as “include” or “includes” or “including”), whether or not so stated, are not
limited by their context or by the words or phrases which precede or succeed
them. References herein to any Person shall, unless the context otherwise
requires, include such Person’s successors and assigns permitted under the Loan
Documents. References herein to “in writing” or “written” includes printing,
typewriting or any electronic means of communication capable of being visibly
reproduced at the point of reception, including facsimile.
1.4
Accounting Principles

Wherever in this Agreement reference is made to “generally accepted accounting
principles” or “GAAP”, such reference shall be deemed to be to the
recommendations at the relevant time of the Financial Accounting Standards
Board, or any successor organization, applicable on a consolidated basis (unless
otherwise specifically provided or contemplated herein to be applicable on an
unconsolidated basis) as at the date on which such calculation is made or
required to be made in accordance with such principles. Where the character or
amount of any asset or liability or item of revenue or expense or amount of
equity or unitholder equity is required to be determined, or any consolidation
or other accounting computation is required to be made for the purpose of this
Agreement or any other Loan Document, such determination or calculation shall,
to the extent applicable and except as otherwise specified herein or as
otherwise agreed in writing by the parties, be made in accordance with generally
accepted accounting principles applied on a consistent basis.
1.5
Changes in Generally Accepted Accounting Principles

(a)
If the Borrower, the Agent or the Required Lenders determine at any time that
any financial calculation or other amount calculated based on references to
amounts in financial statements required to be determined hereunder would be
materially different if such amount were determined in accordance with:

(i)
GAAP intended to be applied by the Borrower, KMCL or the Parent in respect of
its Financial Statements on the date hereof (“Old GAAP”), instead of

(ii)
GAAP subsequently in effect and applied by the Borrower, KMCL or the Parent in
respect of its Financial Statements and utilized for purposes of determining
such amount,

then written notice of such determination shall be delivered by the Borrower to
the Agent, in the case of a determination by the Borrower, KMCL or the Parent,
or by the Agent to the Borrower, in the case of a determination by the Agent or
the Required Lenders.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 45 ‑    


(b)
If the Borrower, KMCL or the Parent adopts a change in an accounting policy in
the preparation of its Financial Statements in order to conform to accounting
recommendations, guidelines, or similar pronouncements, or legislative
requirements, and such change would require disclosure thereof under Old GAAP,
or would reasonably be expected to materially and adversely affect (i) the
rights of, or the protections afforded to, the Agent or the Required Lenders
hereunder or (ii) the position either of the Borrower or of the Agent or the
Required Lenders hereunder, the Borrower shall so notify the Agent, describing
the nature of the change and its effect on the current and immediately prior
year’s Financial Statements in accordance with Old GAAP and in detail sufficient
for the Agent and the Required Lenders to make the determination required of
them in the following sentence. If any of the Borrower, the Agent or the
Required Lenders determine at any time that such change in accounting policy
results in a material adverse change either (i) in the rights of, or protections
afforded to, the Agent or the Required Lenders intended to be derived, or
provided for, hereunder or (ii) in the position either of the Borrower or of the
Agent and the Required Lenders hereunder, written notice of such determination
shall be delivered by the Borrower to the Agent, in the case of a determination
by the Borrower, or by the Agent to the Borrower, in the case of a determination
by the Agent or the Required Lenders.

(c)
Upon the delivery of a written notice pursuant to Section 1.5(a) or
Section 1.5(b) the Borrower and the Agent on behalf of the Required Lenders
shall meet to consider the impact of such change in Old GAAP or such change in
accounting policy (in each case, an “Accounting Change”), as the case may be, on
the rights of, or protections afforded to, the Agent and the Required Lenders or
on the position of the Borrower or of the Agent and the Required Lenders and
shall in good faith negotiate to execute and deliver an amendment or amendments
to this Agreement in order to preserve and protect the intended rights of, or
protections afforded to, the Borrower or the Agent and the Required Lenders (as
the case may be) on the date hereof or the position of the Borrower or the Agent
and the Required Lenders (as the case may be); provided that, until this
Agreement has been amended in accordance with the foregoing, then for all
purposes hereof, the applicable changes from Old GAAP or in accounting policy
(as the case may be) shall be disregarded hereunder and any amount required to
be determined hereunder shall, nevertheless, continue to be determined under
Old GAAP and the Borrower’s, KMCL’s or the Parent’s as the case may be, prior
accounting policy. If the Borrower and the Agent on behalf of the Required
Lenders do not (for any reason whatsoever) mutually agree (in their respective
sole discretions, without any obligation to so agree) on such amendment or
amendments to this Agreement within 60 days following the date of delivery of
such written notice, the Borrower, KMCL or the Parent as the case may be, shall
either continue to provide financial statements in accordance with Old GAAP or
provide all such financial information as is reasonably required (or requested
by the Agent acting reasonably) in order for any amount required to be
determined hereunder to be determined in accordance with Old GAAP and/or such
prior accounting policy and, for all purposes hereof, the applicable changes
from






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 46 ‑    


Old GAAP or in accounting policy (as the case may be) shall be disregarded
hereunder and any amount required to be determined hereunder shall,
nevertheless, continue to be determined under Old GAAP and/or such prior
accounting policy.
(d)
If a Compliance Certificate is delivered in respect of a Fiscal Quarter or
Fiscal Year in which an Accounting Change is implemented without giving effect
to any revised method of calculating any financial calculation hereunder, and
subsequently, as provided above, the method of calculating such financial
calculation is revised in response to such Accounting Change, or the amount to
be determined pursuant to such financial calculation is to be determined without
giving effect to such Accounting Change, the Borrower shall deliver a revised
Compliance Certificate. Any Event of Default which arises as a result of the
Accounting Change and which is cured by this Section 1.5 shall be deemed never
to have occurred.

1.6
References to Documents and Applicable Law

Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Loan Documents) and instruments, licences
or other documents shall be deemed to include all subsequent amendments,
restatements, amendment, and restatements, extensions, supplements,
modifications, replacements, refinancings, renewals, or increases thereof, but
only to the extent that such amendments, restatements, amendment, and
restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are not prohibited by the Loan Documents
and (b) references to any Applicable Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Applicable Laws.
1.7
Per Annum and Currency Calculations

(a)
Unless otherwise stated, wherever in this Agreement reference is made to a rate
“per annum” or a similar expression is used, such rate shall be calculated on
the basis of a calendar year of 365 or 366 days, as applicable.

(b)
Unless otherwise specified herein, all references to currency shall be deemed to
refer to Cdn. Dollars and, for the purposes of all monetary thresholds in
Article 7, Article 8, Article 9, Article 10, Article 11 and Article 12
(including the definitions used therein), all references to an amount in
Cdn. Dollars shall be deemed to include the Equivalent Amount in US Dollars or
any other applicable currency.

1.8
Letter of Credit Amounts

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated undrawn amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any ancillary document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 47 ‑    


Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.9
Schedules

The following are the Schedules annexed hereto and incorporated by reference and
deemed to be part hereof:
Schedule A
—
Lenders and Commitments
Schedule B
—
Form of Assignment and Assumption
Schedule C
—
Form of Compliance Certificate
Schedule D
—
Form of Conversion / Rollover / Repayment Notice
Schedule E
—
Form of Discount Note
Schedule F
—
Form of Drawdown Notice
Schedule G
—
Organization Chart
Schedule H
—
Relevant Jurisdictions
Schedule I
—
Existing Proceedings



Each reference to a Schedule herein shall be deemed to refer to such schedule as
it is updated from time to time as required hereunder.



ARTICLE 2
CREDIT FACILITY
2.1
Credit Facility

(a)
Establishment of Credit Facility. Subject to this Agreement, the Lenders hereby
agree to establish in favour of the Borrower a revolving credit facility (such
facility, the “Credit Facility”) to be made available in accordance with this
Agreement until the Maturity Date, provided that:

(i)
the obligation of each Lender to make Advances under the Credit Facility shall
be several and shall be limited to each such Lender’s Commitment, and

(ii)
subject to Section 7.3, at no time shall the Equivalent Amount in Cdn. Dollars
of the Outstanding Principal under the Credit Facility exceed the Total
Commitment.

(b)
Availability and Purpose.  The Credit Facility shall, subject to this Agreement,
be available by way of multiple Drawdowns on and after the Effective Date on a
revolving basis prior to the Maturity Date, and the Borrower may borrow, repay
and reborrow Cdn. Dollars or US Dollars, may issue, repay and re-issue Bankers’






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 48 ‑    


Acceptances or BA Equivalent Advances and may obtain, cancel and re-obtain
Letters of Credit thereunder, provided that each Drawdown shall be used for
general corporate purposes of the Obligors.
(c)
Increase in Commitments.  The Borrower may at any time and from time to time add
additional financial institutions hereunder as Lenders or, with the consent of a
Lender, increase its Commitment, and, in each case, thereby increase the Total
Commitment provided that at the time of any such addition:

(i)
no Default or Event of Default has occurred and is continuing or would
reasonably be expected to result therefrom;

(ii)
all increases to the Total Commitment as a result of the application of this
Section 2.1(c) or otherwise, shall not at any time exceed Cdn.$250,000,000;

(iii)
the Agent and each Fronting Lender has consented to such financial institution
becoming a Lender or, in the case of an existing Lender, increasing its
Commitment, such consent not to be unreasonably withheld;

(iv)
the Commitment of a new financial institution being added as a Lender pursuant
to this Section 2.1(c) shall be no less than Cdn.$10,000,000;

(v)
if, in connection with any such increase a commitment or similar fee is paid to
any new Lender based on its new Commitment (the “new money fee”), then the
Borrower will also pay a corresponding fee equal to the same number of bps to
the then existing Lenders based on their respective then existing Commitments to
the extent such a fee was not already paid on or after the Effective Date;

(vi)
concurrently with the addition of a financial institution as an additional
Lender or the increase of a Lender’s Commitment, such financial institution or
Lender, as the case may be, shall purchase from each other Lender, such portion
of the Outstandings under the Credit Facility owed to each Lender as is
necessary to ensure that the Outstandings under the Credit Facility owed to all
Lenders and including therein such additional financial institution and the
increased Commitment of any Lender, are in accordance with the Applicable
Percentage of all such Lenders (including any new financial institution and the
increased Commitment of any Lender) and such financial institution shall execute
such documentation as is required by the Agent, acting reasonably, to novate
such financial institution as a Lender hereunder; provided that with respect to
any portion of such Outstandings which are outstanding by way of Bankers’
Acceptance or LIBO Rate Loans, the new financial institution or such Lender
shall provide an indemnity to the other Lenders (provided that no such indemnity
may exceed two months in duration unless agreed to by all of the affected
Lenders) in order to ensure such






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 49 ‑    


Bankers’ Acceptances and LIBO Rate Loans are outstanding in accordance with the
new Applicable Percentages of all Lenders; and
(vii)
the Borrower has provided to the Agent a certified copy of a directors’
resolution of the Borrower and each other Obligor authorizing any such increase
in the Total Commitment (which may be the original directors’ resolutions
authorizing the Credit Facility hereunder) together with a legal opinion from
Borrower’s Counsel with respect thereto in substantially the same form, mutatis
mutandis, as the opinion delivered pursuant to Section 3.1(f).

2.2
Availments.

Advances under the Credit Facility (except as indicated otherwise below) shall
be made by way of:
(a)
Prime Loans;

(b)
USBR Loans;

(c)
Bankers’ Acceptances (and BA Equivalent Advances in accordance with
Section 5.9);

(d)
LIBO Rate Loans; and

(e)
Letters of Credit,

provided that, subject to Section 7.3, at no time shall the Equivalent Amount in
Cdn. Dollars of the Outstanding Principal under the Credit Facility exceed the
Total Commitment.
2.3
Drawdowns – Notices and Limitations

The Borrower may request Drawdowns upon the following terms and conditions:
(a)
the Borrower may request a Drawdown as follows:

(i)
in the case of a Prime Loan or a USBR Loan, by delivering a Drawdown Notice to
the Agent before 12:00 noon (Toronto time) at least 1 Banking Day prior to the
requested Drawdown Date;

(ii)
in the case of a Bankers’ Acceptance or BA Equivalent Advance, by delivering a
Drawdown Notice to the Agent before 12:00 noon (Toronto time) at least 2 Banking
Days prior to the requested Drawdown Date;

(iii)
in the case of a LIBO Rate Loan, by delivering a Drawdown Notice to the Agent
before 12:00 noon (Toronto time) at least 3 Banking Days prior to the requested
Drawdown Date; and






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 50 ‑    


(iv)
in the case of a Letter of Credit, by complying with Section 6.2;

(b)
each Drawdown by the Borrower under the Credit Facility shall be requested and
made available in minimum amounts of not less than:

(i)
in the case of a Prime Loan or USBR Loan, Cdn.$ or US$1,000,000;

(ii)
in the case of a LIBO Rate Loan, US$1,000,000;

(iii)
in the case of Bankers’ Acceptances or BA Equivalent Advances, Cdn.$1,000,000
and in multiples of Cdn.$100,000 thereafter; and

(iv)
in the case of a Letter of Credit, no minimum amount applies;

(c)
Drawdowns will only be made available if all applicable conditions precedent in
Article 3 are or will be satisfied on or before the requested Drawdown Date.

2.4
Rollovers and Conversions - Notices and Limitations

(a)
General Provisions. The Borrower may request Rollovers and Conversions upon the
following terms and conditions:

(i)
the Borrower may request a Rollover or Conversion by delivering a
Conversion/Rollover/Repayment Notice with the same prior notice period that
would apply if it were obtaining a Drawdown of the relevant type of Loan
resulting from such Rollover or Conversion;

(ii)
the Borrower may request a Rollover or Conversion of part only of a Loan,
provided that:

(A)
each Loan resulting from such Rollover or Conversion is not less than the
relevant Drawdown minimum specified in Section 2.3(b);

(B)
any portion of an existing LIBO Rate Loan or Bankers’ Acceptances which is not
rolled over or converted shall be repaid in accordance with the provisions
hereof; and

(C)
the Borrower may not convert a portion only of an outstanding Loan unless both
the unconverted portion and converted portion of such Loan are equal to or
exceed, in the relevant currency of each such portion, the minimum amounts
required for Drawdowns of Loans of the same type as that portion as set forth in
Section 2.3(b);

(iii)
in respect of Conversions of a Loan denominated in one currency to a Loan
denominated in another currency, the Borrower shall at the time of the
Conversion repay the Loan or portion thereof being converted in the currency






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 51 ‑    


in which it was denominated and each Lender may make a further Advance to the
Borrower in the other currency;
(iv)
a Rollover/Conversion shall not result in an increase in Outstanding Principal
as increases in Outstanding Principal may only be effected by Drawdowns;

(v)
a Rollover or Conversion of a LIBO Rate Loan may occur only on the last day of
the relevant Interest Period for such LIBO Rate Loan (unless the Borrower pays
the breakage costs to the Lenders in accordance with Section 7.4(a));

(vi)
no Rollover of or Conversion into a LIBO Rate Loan, Bankers’ Acceptance or
Letter of Credit may occur if a Default or Event of Default is then in
existence; and

(vii)
a Rollover or Conversion of a Bankers Acceptance may occur only on the maturity
date for such Bankers’ Acceptance.

(b)
LIBO Rate Loans. In anticipation of the expiry of each Interest Period for each
LIBO Rate Loan the Borrower shall do one or a combination of the following:

(i)
request a Rollover of all or part of such LIBO Rate Loan in accordance with
Section 2.4(a);

(ii)
request a Conversion of all or part of such LIBO Rate Loan in accordance with
Section 2.4(a); or

(iii)
repay all or part of such LIBO Rate Loan before 12:00 noon (Toronto time) on the
last day of such Interest Period with notice in accordance with Section 7.2.

If and to the extent that the Borrower fails to so notify the Agent, or to so
pay the relevant LIBO Rate Loan in accordance with the foregoing, the Borrower,
in the case of a LIBO Rate Loan, shall be deemed to have requested a Conversion
into a USBR Loan, in each case in an amount equal to that portion of the
LIBO Rate Loan which is not rolled over, converted or repaid.
(c)
Bankers’ Acceptances. In anticipation of the maturity of any Bankers’
Acceptances, the Borrower shall, subject to and in accordance with the
requirements hereof, do one or a combination of the following with respect to
the aggregate face amount at maturity of all such Bankers’ Acceptances:

(i)
(A) request a Rollover of the maturing Bankers’ Acceptances in accordance with
Section 2.4(a), and (B) on the maturity date of the maturing Bankers’
Acceptances, pay to the Agent for the account of the Lenders any amount that the
Borrower is required to pay under Section 5.6;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 52 ‑    


(ii)
(A) request a Conversion of the maturing Bankers’ Acceptances to another type of
Loan in accordance with Section 2.4(a), and (B) on the maturity date of the
maturing Bankers’ Acceptances pay to the Agent for the account of the Lenders an
amount equal to the aggregate face amount of such Bankers’ Acceptances; or

(iii)
on the maturity date of the maturing Bankers’ Acceptances, pay to the Agent for
the account of the Lenders an amount equal to the aggregate face amount of such
Bankers’ Acceptances with notice in accordance with Section 7.2

If and to the extent that the Borrower fails to notify the Agent or pay the
relevant Bankers’ Acceptances in accordance with the foregoing, the Borrower
shall be deemed to have requested a Conversion into a Prime Loan in an amount
equal to that portion of the Bankers’ Acceptances which is not rolled over,
converted or repaid.
2.5
Optional Reduction of Commitments

At any time, and from time to time, the Borrower may, at its option, permanently
reduce the Commitments under the Credit Facility by cancelling all or any part
of the undrawn portion of the Credit Facility, provided that:
(i)
the Borrower shall provide the Agent with at least 3 Banking Days’ prior written
notice of any such cancellation (or such shorter period as the Agent may agree);

(ii)
each such cancellation shall be a minimum of Cdn.$5,000,000 and in whole
multiples of Cdn.$1,000,000 thereafter;

(iii)
any such cancellation shall be allocated among the Lenders based on their
respective Applicable Percentages under the Credit Facility at the time of
cancellation; and

(iv)
any cancellation notice shall be irrevocable.

2.6
Several Obligations of Lenders

No Lender shall be responsible for the Commitments of any other Lenders. The
failure of a Lender to make available its share of any Advance in accordance
with this Agreement shall not release any other Lender from its obligations
hereunder. Notwithstanding anything to the contrary in this Agreement, no Lender
shall be obligated to make Advances under the Credit Facility (based on the
Equivalent Amount thereof in Cdn. Dollars) in excess of the Commitment
thereunder. The obligation of each Lender to make its Commitment available to
the Borrower under the Credit Facility is a separate obligation between that
Lender and the Borrower and such obligation is not the joint or the joint and
several obligation of any other Lender.
2.7
Loans - General






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 53 ‑    


(a)
Making of Loans. Loans shall be made in such currency and at the time and in the
manner requested by the Borrower, subject to this Agreement and upon fulfilment
of all conditions precedent to the making of such Loans.

(b)
Banking Day. No Loans shall be made except on a Banking Day.

(c)
Time of Advances. All Advances by the Lenders hereunder shall be made to the
Agent at the Agent’s Branch in immediately available freely transferable funds
in the applicable currency by no later than 3:00 p.m. (Toronto time) on the
relevant Drawdown Date. All payments by the Borrower hereunder shall be made to
the Agent at the Agent’s Branch in immediately freely transferable funds by no
later than 12:00 noon (Toronto time) on the relevant Drawdown Date. The Borrower
shall open and maintain the Borrower’s Accounts for the purpose of receiving
Advances and making payments, repayments and prepayments under this Agreement.

(d)
Books of Account. The Agent shall open and maintain books of account evidencing
all Advances and all other amounts owing by the Borrower to the Lenders
hereunder. The Agent shall enter in the foregoing books of account details of
all applicable amounts from time to time owing, paid or repaid by the Borrower
hereunder. The information entered in the foregoing books of account shall
constitute prima facie evidence of the Outstandings owing from time to time by
the Borrower to the Agent and the Lenders hereunder, absent manifest error.

2.8
Loans:  Inter-Lender Arrangements

(a)
Agent Notification. Upon receipt by the Agent of a Drawdown Notice or
Conversion/Rollover/Repayment Notice from the Borrower, the Agent shall promptly
advise each Lender of the date, amount and other particulars with respect to
such Drawdown, Conversion or Rollover and the amount of each Lender’s Applicable
Percentage thereof.

(b)
Payment of Funds. Subject to prior satisfaction of the applicable conditions
precedent set forth in Article 3, each Lender shall remit its Applicable
Percentage of each requested Advance to the Agent’s Accounts on the relevant
Drawdown Date, Rollover Date or Conversion Date for same day value. Subject to
Section 15.11, the Agent shall make such funds available to the Borrower by
crediting the Borrower’s Accounts for same day value on the relevant Drawdown
Date, Rollover Date or Conversion Date.

2.9
Hedging With Lenders

Subject to the hedging restrictions in Section 9.2(g), each Swap Lender may
elect to enter into Hedge Agreements with any of the Obligors, and all Lender
Swap Obligations shall at all times rank pari passu with the Outstandings;
provided that any Lender that enters into a Hedge Agreement in good faith and
without actual knowledge of a contravention of the hedging restrictions in





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 54 ‑    


Section 9.2(g) shall be entitled to the benefit of any Obligor Guarantee and
Security Documents regardless of any contravention of such negative covenant.



ARTICLE 3
CONDITIONS PRECEDENT
3.1
Conditions to Effectiveness

As conditions precedent to the effectiveness of this Agreement and to the
initial Drawdown hereunder (and notwithstanding the date of execution of this
Agreement), the following conditions shall be satisfied:
(a)
Loan Documents.  The Agent (or its counsel) shall have received (as applicable):

(i)
this Agreement, duly executed and delivered by an Authorized Officer of each of
the Borrower;

(ii)
an Obligor Guarantee from each Obligor; and

(iii)
a confirmation and acknowledgment from the Obligors in respect of the Obligor
Debenture.

(b)
Financial Information. The Agent shall have received the most recent audited
annual and unaudited quarterly combined consolidated financial statements of the
Canadian business of KMCL.

(c)
Litigation Matters. As at the date hereof, no material litigation proceedings
have been commenced (other than the Existing Proceedings) that have a material
likelihood of success and that if successful would reasonably be expected to
have a Material Adverse Effect, and no events have arisen since June 16, 2017,
with respect to the Existing Proceedings described in Schedule I that would
reasonably be expected to have a Material Adverse Effect, and the Agent shall
have received an officer’s certificate from an Authorized Officer of the
Borrower certifying the same.

(d)
Closing Certificates.  The Agent (or its counsel) shall have received, in form
and substance satisfactory to the Agent, acting reasonably, a certificate of
each Obligor, certified by an Authorized Officer of such Obligor, (or in the
case of a Obligor that is a partnership, certified on behalf of such Obligor by
an Authorized Officer of a general partner of such partnership), dated on or
after the date hereof (but in any event prior to the Effective Date), including:

(i)
the certificate and articles of formation, organization, incorporation, or
amalgamation (or similar) as applicable, of such Obligor (together with all
amendments thereto);






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 55 ‑    


(ii)
the by-laws (or similar) for each Obligor as in effect on the date on which the
resolutions referred to below were adopted;

(iii)
in the case of a Obligor that is a partnership, the partnership agreement
providing for the organization of such partnership;

(iv)
each unanimous shareholders’ agreement or declaration of sole shareholder
binding upon such Obligor, if any;

(v)
resolutions of the governing body of each Obligor (or in the case of a
partnership, of its general partner), approving the execution, delivery and
performance of each Loan Document to which it is a party, and of all documents
evidencing other necessary corporate action; and

(vi)
a certification that the names and signatures of the officers of each Obligor
(or in the case of a partnership, of its general partner), authorized to sign
each Loan Document to which it is or is to be a party and other documents to be
delivered hereunder and thereunder are true and correct.

(e)
Good Standing Certificates.  The Agent (or its counsel) shall have received a
certificate of status or good standing certificate (or equivalent) for each
Obligor, from its jurisdiction of organization.

(f)
Legal Opinions.  The Agent shall have received legal opinions from Borrower’s
Counsel and Lenders’ Counsel, each in form and substance satisfactory to the
Agent, acting reasonably.

(g)
Representations and Warranties.  The representations and warranties in Article 8
and in any other Loan Documents shall be true, complete and correct in all
material respects as of the date hereof (provided that any such representations
and warranties which are already qualified by materiality, material adverse
effect or similar language shall be true and correct in all respects), and the
Agent shall have received an officer’s certificate from an Authorized Officer of
the Borrower certifying same.

(h)
No Material Adverse Effect.  Since December 31, 2017, no Material Adverse Effect
shall have occurred and be continuing in respect of the Existing Business, (for
certainty and for the purpose of this Section 3.1(h), excluding the suspension
and/or abandonment of the project to expand the Trans Mountain pipeline system
and all matters ancillary thereto) and the Agent shall have received an
officer’s certificate from an Authorized Officer of the Borrower certifying
same.

(i)
No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing, and the Agent shall have received an officer’s
certificate from an Authorized Officer of the Borrower certifying same.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 56 ‑    


(j)
Repayment of Existing Credit Agreement and Collateral Agency and Intercreditor
Agreement Matters. Concurrently with the initial Drawdown hereunder: (i) subject
to Section 6.1(f), all indebtedness and obligations under the Existing Credit
Agreement shall be irrevocably and unconditionally repaid in full and the
Existing Credit Agreement and any guarantees related thereto, shall have been
cancelled; and (ii) the Borrower and the Agent shall have executed and delivered
all documents and caused to be taken all steps and actions to cause the
Outstandings to be Secured Obligations under the Collateral Agency and
Intercreditor Agreement.

If the following conditions precedent are not satisfied on or before October 31,
2018, then the Lenders’ Commitments hereunder will be of no further force and
effect thereafter and this Agreement shall terminate.
3.2
Conditions for All Drawdowns

On each Drawdown Date hereunder, the following conditions shall be satisfied:
(a)
the Agent shall have received a proper and timely Drawdown Notice from the
Borrower requesting the applicable Drawdown;

(b)
the representations and warranties set forth in Article 8 (excluding those
representations and warranties which are expressly made as of a specific date
only) shall be true and accurate in all material respects (provided that any
such representations and warranties which are already qualified by materiality,
material adverse effect or similar language shall be true and correct in all
respects) on and as of the date of the requested Drawdown; and

(c)
no Default or Event of Default shall have occurred and be continuing nor shall
the Drawdown result in the occurrence of any such event.

3.3
Waiver

The conditions set forth in Sections 3.1 and 3.2, are inserted for the sole
benefit of the Lenders and the Agent and may be waived by all of the Lenders, in
whole or in part (with or without terms or conditions) without prejudicing the
right of the Lenders or Agent at any time to assert such waived conditions in
respect of any subsequent Drawdown. For certainty, upon the initial Drawdown
hereunder, the conditions set forth in Section 3.1 shall be deemed to have
satisfied as of the date of such Drawdown, unless expressly conditioned by the
Agent in writing.



ARTICLE 4
PAYMENTS OF INTEREST AND FEES
4.1
Interest on Prime Loans






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 57 ‑    


The Borrower shall pay interest to the Agent on behalf of each Lender on each
Prime Loan outstanding from time to time at a rate per annum equal to the Prime
Rate in effect from time to time plus the Applicable Margin. Such interest shall
accrue daily and shall be payable monthly in arrears on each Interest Payment
Date for such Loan for the period from and including the Drawdown Date or the
preceding Conversion Date or Interest Payment Date, as the case may be, for such
Loan to and including the day preceding such Interest Payment Date and shall be
calculated on the principal amount of the Prime Loan outstanding during such
period and on the basis of the actual number of days elapsed in a year of 365
days. Changes in the Prime Rate shall cause an immediate adjustment of the
interest rate applicable to such Loans without the necessity of any notice to
the Borrower.
4.2
Interest on USBR Loans

The Borrower shall pay interest in US Dollars on each USBR Loan to the Agent on
behalf of each Lender outstanding from time to time at a rate per annum equal to
the US Base Rate in effect from time to time plus the Applicable Margin. Such
interest shall accrue daily and shall be payable monthly in arrears on each
Interest Payment Date for such Loan for the period from and including the
Drawdown Date or the preceding Conversion Date or Interest Payment Date, as the
case may be, for such Loan to and including the day preceding such Interest
Payment Date and shall be calculated on the principal amount of the USBR Loan
outstanding during such period and on the basis of the actual number of days
elapsed in a year of 365 days. Changes in the US Base Rate shall cause an
immediate adjustment of the interest rate applicable to such Loans without the
necessity of any notice to the Borrower.
4.3
Interest on LIBO Rate Loans

The Borrower shall pay interest to the Agent on behalf of each Lender on each
LIBO Rate Loan outstanding during each Interest Period applicable thereto at a
rate per annum, calculated on the basis of a 360 day year, equal to the
LIBO Rate with respect to such Interest Period plus the Applicable Margin. Such
interest shall accrue daily and shall be payable in arrears on each Interest
Payment Date for such Loan for the period from and including the Drawdown Date
or the preceding Rollover Date, Conversion Date or Interest Payment Date, as the
case may be, for such Loan to and including the day preceding such Interest
Payment Date and shall be calculated on the principal amount of the LIBO Rate
Loan outstanding during such period and on the basis of the actual number of
days elapsed divided by 360.
4.4
Acceptance Fees

Upon the acceptance by a Lender of a Bankers’ Acceptance, the Borrower shall pay
to the Agent for the account of such Lender an acceptance fee in Cdn. Dollars
equal to the Applicable Margin calculated on the principal amount at maturity of
such Bankers’ Acceptance and for the period of time from and including the date
of acceptance to but excluding the maturity date of such Bankers’ Acceptance and
calculated on the basis of the actual number of days elapsed in a year of 365
days.
4.5
LC and Related Fees






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 58 ‑    


(a)
LC Fee. The Borrower shall pay to the Agent for the account of the Lenders, pro
rata in accordance with the amount of each Lender’s Commitment, a Letter of
Credit issuance fee (the “LC Fee”) for each Letter of Credit issued at the
request of the Borrower calculated at a rate per 365 or 366 day period, as
applicable, equal to the Applicable Margin multiplied by the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit); provided, however, that any LC Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Fronting Lender pursuant to Section 16.11(d) shall be payable, to the
maximum extent permitted by Applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 16.11(d), with the balance of such
fee, if any, payable to the applicable Fronting Lender for its own account. The
LC Fee shall be payable quarterly in arrears on the fifth Banking Day of each
Fiscal Quarter following the issuance of the relevant Letter of Credit and upon
termination or cancellation of the Total Commitment and following receipt of a
written notice from the Agent setting out the amount of such fee.

(b)
Fronting Fee. In addition to the above fees, the Borrower shall pay directly to
the applicable Fronting Lender for its own account a Fronting Fee calculated at
a rate per 365 or 366 day period, as applicable, equal to the rate to be agreed
upon in writing by the Borrower and the applicable Fronting Lender prior to
there being a second Lender under the Credit Facility and on or before each
anniversary thereof, which shall be computed on the daily amount available to be
drawn under such Letter of Credit and paid on a quarterly basis in arrears. Such
Fronting Fee shall be due and payable on the third Banking Day of each April,
July, October and January in respect of the immediately preceding Fiscal Quarter
(or portion thereof, in the case of the first payment) and following receipt of
a written notice from the Agent setting out the amount of such fee, commencing
with the first such date to occur after the issuance of such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.8.

(c)
Other Fees. In addition to the above fees, the Borrower shall pay directly to
the applicable Fronting Lender for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable Fronting Lender relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable within 3 Banking Days of demand and are non-refundable, except
as otherwise agreed by the applicable Fronting Lender.

4.6
Standby Fees






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 59 ‑    


From and after the Effective Date, the Borrower shall pay to the Agent for the
account of each Lender a standby fee in Cdn. Dollars calculated at a rate per
annum equal to the Applicable Margin (based on a year of 365 or 366 days, as
applicable) on the amount, if any, for each day by which the amount of the
Outstanding Principal owing to such Lender under the Credit Facility is less
than the Commitment of such Lender. Fees determined in accordance with this
Section 4.6 shall accrue daily from the first day of each Fiscal Quarter until
the last day of each Fiscal Quarter and be payable quarterly in arrears on the
third Banking Day of each Fiscal Quarter and following receipt of a written
notice from the Agent setting out the amount of such fee, until the earlier of
(i) cancellation in full of the undrawn portion of the Credit Facility and
(ii) the Maturity Date. In order to calculate the daily Outstanding Principal
under this Section 4.6 for any day in a Fiscal Quarter, the Agent shall convert
any outstanding Loans denominated in US Dollars into the Equivalent Amount
thereof in Canadian Dollars.
4.7
Default Interest

Notwithstanding any other provision hereof, if at any time an Event of Default
has occurred and is continuing, the Borrower shall pay interest on the principal
amount of all Outstandings hereunder (including but not limited to Letters of
Credit) at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent not prohibited by Applicable Law. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.
4.8
Agent’s Fees

From and after the date there are any Lenders hereunder in addition to RBC and
The Toronto-Dominion Bank, the Borrower shall pay to the Agent, for its own
account, all agency fees payable from time to time pursuant to the separate
written agreement between such parties as may be mutually agreed by the Borrower
and the Agent at such time. Any unpaid agency fees shall be deemed to form part
of the Outstandings.
4.9
General Interest Provisions

(a)
Rates. Each determination by the Agent of the Prime Rate, US Base Rate,
CDOR Rate or LIBO Rate in effect at any time shall be prima facie evidence
thereof for all purposes of this Agreement, absent manifest error.

(b)
Accuracy of Rates. Each determination by the Agent of the amount of interest,
fees or other amounts due from the Borrower hereunder shall be prima facie
evidence of the accuracy of such determination, absent manifest error.

(c)
Accrual. All interest, fees and other amounts payable by the Borrower hereunder
shall accrue daily, be computed as described herein, and be payable both before
and after demand, maturity, default and judgment.

(d)
Waivers. To the extent permitted by Applicable Law, the covenant of the Borrower
to pay interest at the rates provided herein shall not merge in any judgment
relating






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 60 ‑    


to any obligation of the Borrower to the Lenders or the Agent and any provision
of the Interest Act (Canada) or Judgment Interest Act (Alberta) which restricts
any rate of interest set forth herein shall be inapplicable to this Agreement
and is hereby waived by the Borrower.
(e)
Maximum Rate. No interest or fee to be paid hereunder shall be paid at a rate
exceeding the maximum rate permitted by Applicable Law. In the event that such
interest or fee exceeds such maximum rate, such interest or fees shall be
reduced or refunded, as the case may be, so as to be payable at the highest rate
recoverable under Applicable Law.

(f)
Interest Act (Canada).

(i)
Whenever a rate of interest or other rate per annum hereunder is calculated on
the basis of a year (the “deemed year”) which contains fewer days than the
actual number of days in the calendar year of calculation, such rate of interest
shall be expressed as a yearly rate for purposes of the Interest Act (Canada) by
multiplying such rate of interest by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year.

(ii)
Whenever a rate of interest or other rate per annum hereunder is expressed or
calculated on the basis of a year of 360 days, such rate of interest or other
rate shall be expressed as a rate per annum, calculated on the basis of a 365
day year, by multiplying such rate of interest or other rate by 365 and dividing
it by 360.

(iii)
The Borrower confirms that it fully understands and is able to calculate the
rate of interest applicable to the Credit Facility based on the methodology for
calculating per annum rates provided for in this Agreement. The Borrower hereby
irrevocably agrees not to plead or assert, whether by way of defence or
otherwise, in any proceeding relating to the Loan Documents, that the interest
payable under the Loan Documents and the calculation thereof has not been
adequately disclosed to the Borrower and the other Obligors, whether pursuant to
section 4 of the Interest Act (Canada) or any other Applicable Law or legal
principle.

(g)
No Deemed Reinvestment. The principle of deemed reinvestment of interest shall
not apply to any interest calculation under this Agreement; all interest
payments to be made hereunder shall be paid without allowance or deduction for
deemed reinvestment or otherwise, before and after maturity, default and
judgment. The rates of interest specified in this Agreement are intended to be
nominal rates and not effective rates. Interest calculated hereunder shall be
calculated using the nominal rate method and not the effective rate method of
calculation.

4.10
Defaulting Lender Fees






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 61 ‑    


Each Defaulting Lender shall be entitled to receive any fees payable under this
Article 4 for any period during which such Lender is a Defaulting Lender only to
the extent allocable to the Loans funded by it. With respect to any fees not
required to be paid to any Defaulting Lender pursuant to the preceding sentence,
the Borrower shall pay to each Lender that is not a Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in the Loans that has been reallocated
to the other Lenders as provided for in Section 16.11(b) or Section 16.11(d).



ARTICLE 5
BANKERS’ ACCEPTANCES
5.1
Form and Execution of Bankers’ Acceptances

The following provisions shall apply to each Bankers’ Acceptance under the
Credit Facility:
(a)
the face amount at maturity of each draft drawn by the Borrower to be accepted
as a Bankers’ Acceptance shall be at least in the amounts set out in
Section 2.3(b)(iii);

(b)
the term to maturity of each draft drawn by the Borrower to be accepted as a
Bankers’ Acceptance shall, subject to market availability as determined by the
Lenders, be 1, 2, 3 or 6 months (or such other longer or shorter term as agreed
by all of the Lenders), as selected by the Borrower in the relevant Drawdown
Notice or Conversion/Rollover/Repayment Notice, and each Bankers’ Acceptance
shall be payable and mature on the last day of the Interest Period selected by
the Borrower for such Bankers’ Acceptance;

(c)
each draft drawn by the Borrower and presented for acceptance by a Lender shall
be drawn on the standard form of such Lender in effect at the time; provided,
however, that the Agent may require the Lenders to use a generic form of
Bankers’ Acceptance, in a form satisfactory to each Lender, acting reasonably,
provided by the Agent for such purpose in place of such Lenders’ own forms;

(d)
subject to Section 5.1(e), Bankers’ Acceptances shall be signed by Authorized
Officers of the Borrower or, in the alternative, the signatures of such officers
may be mechanically reproduced in facsimile thereon and Bankers’ Acceptances
bearing such facsimile signatures shall be binding on the Borrower as if they
had been manually executed and delivered by such officers on behalf of the
Borrower; notwithstanding that any person whose manual or facsimile signature
appears on any Bankers’ Acceptance may no longer be an authorized signatory for
the Borrower on the date of issuance of a Bankers’ Acceptance, such signature
shall nevertheless be valid and sufficient for all purposes as if such authority
had remained in force at the time of such issuance and any such Bankers’
Acceptance shall be binding on the Borrower; and






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 62 ‑    


(e)
in lieu of the Borrower signing Bankers’ Acceptances in accordance with
Section 5.1(d) and, for so long as the power of attorney in Section 5.2(a) is in
force with respect to a given Lender, such Lender shall execute and deliver
Bankers’ Acceptances on behalf of the Borrower in accordance with the provisions
thereof and, for certainty, all references herein to drafts drawn by the
Borrower, Bankers’ Acceptances executed by the Borrower or similar expressions
shall be deemed to include Bankers’ Acceptances executed in accordance with such
power of attorney, unless the context otherwise requires.

If and for so long as the power of attorney referred to in Section 5.2(a) is in
force with respect to each of the Lenders, it is intended that pursuant to the
DBNA, all Bankers’ Acceptances accepted by the Lenders under this Agreement will
be issued in the form of a “depository bill” (as defined in the DBNA), deposited
with a “clearing house” (as defined in the DBNA including The Canadian
Depository for Securities Ltd. or its nominee CDS & Co.). In order to give
effect to the foregoing, the Agent will, subject to the approval of the Borrower
and the Lenders, establish and notify the Borrower and the Lenders of any
additional procedures, consistent with the terms of this Agreement and the DBNA,
as are reasonably necessary to accomplish such intention, including:
(a)
any instrument held by the Agent for the purposes of Bankers’ Acceptances will
have marked prominently and legibly on its face and within its text, at or
before the time of issue, the words “This is a depository bill subject to the
Depository Bills and Notes Act (Canada)”;

(b)
any reference to the authentication of the Bankers’ Acceptance will be removed;
and

(c)
any reference to the “bearer” will be removed and such Bankers’ Acceptances will
not be marked with any words prohibiting negotiation, transfer or assignment of
it or of an interest in it.

5.2
Power of Attorney; Provision of Bankers’ Acceptances to Lenders

(a)
Power of Attorney. As a condition precedent to each Lender’s obligation to
accept Bankers’ Acceptances hereunder, the Borrower hereby appoints each Lender,
acting by any authorized signatory of the Lender in question, the attorney of
the Borrower:

(i)
to sign for and on behalf and in the name of the Borrower as drawer, drafts in
such Lender’s standard form which are depository bills as defined in the DBNA,
payable to a “clearing house” (as defined in the DBNA) including The Canadian
Depository For Securities Limited or its nominee, CDS & Co. (the “clearing
house”);

(ii)
for drafts which are not depository bills, to sign for and on behalf and in the
name of the Borrower as drawer and to endorse on its behalf, Bankers’
Acceptances drawn on the Lender payable to the order of the undersigned or
payable to the order of such Lender;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 63 ‑    


(iii)
for Discount Notes, to sign for and on behalf and in the name of the Borrower as
drawer and to endorse on its behalf Discount Notes payable to the order of such
Lender;

(iv)
to fill in the amount, date and maturity date of such Bankers’ Acceptances (or
Discount Notes as applicable); and

(v)
to deposit and/or deliver such Bankers’ Acceptances which have been accepted by
such Lender or such Discount Notes which are payable to the order of such
Lender,

provided that such acts in each case are to be undertaken by the Lender in
question strictly in accordance with instructions given to such Lender by the
Borrower as provided in this Section. For certainty, signatures of any
authorized signatory of a Lender may be mechanically reproduced in facsimile on
Bankers’ Acceptances (or Discount Notes as applicable) in accordance herewith
and such facsimile signatures shall be binding and effective as if they had been
manually executed by such authorized signatory of such Lender.
Instructions from the Borrower to a Lender relating to the execution,
completion, endorsement, discount, deposit and/or delivery by that Lender on
behalf of the Borrower of Bankers’ Acceptances (or Discount Notes as applicable)
which the Borrower wishes to submit to such Lender for acceptance by such Lender
shall be communicated by the Borrower in writing to the Agent by delivery to the
Agent of Drawdown Notices and Conversion/Rollover/Repayment Notices, as the case
may be, in accordance with this Agreement which, in turn, shall be communicated
by the Agent, on behalf of the Borrower, to the Lender.
The communication in writing by the Borrower, or on behalf of the Borrower by
the Agent, to a Lender of the instructions set out in the Drawdown Notices and
Conversion/Rollover/Repayment Notices referred to above shall constitute (a) the
authorization and instruction of the Borrower to such Lender to sign for and on
behalf and in the name of the Borrower as drawer the requested Bankers’
Acceptances (or Discount Notes as applicable) and to complete and/or endorse
Bankers’ Acceptances (or Discount Notes as applicable) in accordance with such
information as set out above and (b) the request of the Borrower to such Lender
to accept such Bankers’ Acceptances and deposit the same with the clearing house
or deliver the same, as the case may be, in each case in accordance with this
Agreement and such instructions. The Borrower acknowledges that a Lender shall
not be obligated to accept any such Bankers’ Acceptances except in accordance
with the provisions of this Agreement.
A Lender shall be and it is hereby authorized to act on behalf of the Borrower
upon and in compliance with instructions communicated to that Lender as provided
herein if such Lender reasonably believes such instructions to be genuine. If a
Lender accepts Bankers’ Acceptances pursuant to any such instructions, that
Lender shall





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 64 ‑    


confirm particulars of such instructions and advise the Agent that it has
complied therewith by notice in writing addressed to the Agent and served
personally or sent by facsimile in accordance with the provisions hereof. A
Lender’s actions in compliance with such instructions, and (if applicable)
confirmed and advised to the Agent by such notice, shall be conclusively deemed
to have been in accordance with the instructions of the Borrower.
This power of attorney may be revoked by the Borrower with respect to any
particular Lender at any time upon not less than 3 Banking Days’ prior written
notice served upon the Lender in question and the Agent, provided that no such
revocation shall reduce, limit or otherwise affect the obligations of the
Borrower in respect of any Bankers’ Acceptance (or Discount Note as applicable)
executed, completed, endorsed, deposited and/or delivered in accordance herewith
prior to the time at which such revocation becomes effective.
(b)
Blank Drafts. If the power of attorney in Section 5.2(a) is revoked with respect
to any Lender, the Borrower shall, from time to time as required by the Lenders,
provide to the Agent for delivery to each such Lender drafts drawn in blank by
the Borrower (pre-endorsed and otherwise in fully negotiable form, if
applicable) in quantities sufficient for each such Lender to fulfil its
obligations hereunder. Any such pre-signed drafts which are delivered by the
Borrower to the Agent or a Lender shall be held in safekeeping by the Agent or
such Lender, as the case may be, with the same degree of care as if they were
the Agent’s or such Lender’s property, and shall only be dealt with by the
Lenders and the Agent in accordance herewith. No Lender shall be responsible or
liable for its failure to make its share of any Drawdown, Rollover or Conversion
of Bankers’ Acceptances required hereunder if the cause of such failure is, in
whole or in part, due to the failure of the Borrower to provide such pre-signed
drafts to the Agent (for delivery to such Lender) on a timely basis.

(c)
Execution of Drafts. By 10:00 a.m. (Toronto time) on the applicable Drawdown
Date, Conversion Date or Rollover Date, the Borrower shall (i) either deliver to
each Lender, or, if previously delivered, be deemed to have authorized each
Lender to complete and accept, or (ii) where the power of attorney in
Section 5.2(a) is in force with respect to a Lender, be deemed to have
authorized each such Lender to sign on behalf of the Borrower, complete and
accept, drafts drawn by the Borrower on such Lender in a principal amount at
maturity equal to such Lender’s share of the Bankers’ Acceptances specified by
the Borrower in the relevant Drawdown Notice or Conversion/Rollover/Repayment,
as the case may be, as notified to the Lenders by the Agent.

5.3
Mechanics of Issuance

(a)
Terms of Bankers’ Acceptance. Upon receipt by the Agent of a Drawdown Notice or
Conversion/Rollover/Repayment Notice from the Borrower requesting the issuance
of Bankers’ Acceptances under the Credit Facility, the Agent shall promptly
notify the Lenders thereof and advise each Lender of the aggregate face amount
of






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 65 ‑    


Bankers’ Acceptances to be accepted by such Lender, the date of issue, the
Interest Period for such Loan and, whether such Bankers’ Acceptances are to be
self-marketed by the Borrower or purchased by such Lender for its own account;
the apportionment among such Lenders of the face amounts of Bankers’ Acceptances
to be accepted by each Lender shall be determined by the Agent by reference and
in proportion to the respective applicable Commitments under the Credit Facility
of each Lender; provided that, when such apportionment cannot be evenly made,
the Agent shall round allocations amongst such Lenders consistent with the
Agent’s normal money market practices.
(b)
Marketing by Borrower. Unless the Borrower has elected pursuant to
Section 5.3(c) to have each Lender purchase for its own account the Bankers’
Acceptances to be accepted by it in respect of any Drawdown, Rollover or
Conversion under the Credit Facility, on each Drawdown Date, Rollover Date or
Conversion Date involving the issuance of Bankers’ Acceptances:

(i)
the Borrower shall obtain quotations from prospective purchasers regarding the
sale of the Bankers’ Acceptances and shall accept such offers in its sole
discretion;

(ii)
by no later than 10:00 a.m. (Toronto time) on such date, the Borrower shall
provide the Agent with details regarding the sale of the Bankers’ Acceptances
described in (i) above whereupon the Agent shall promptly notify the Lenders of
the identity of the purchasers of such Bankers’ Acceptances, the amounts being
purchased by such purchasers, the BA Discount Proceeds and the acceptance fees
applicable to such issue of Bankers’ Acceptances pursuant to Section 4.4
(including each Lender’s share thereof);

(iii)
each Lender shall complete and accept in accordance with the Drawdown Notice or
Conversion/Rollover/Repayment Notice delivered by the Borrower and, if
applicable, advised by the Agent in connection with such issue, its share of the
Bankers’ Acceptances to be issued on such date; and

(iv)
in the case of a Drawdown, each Lender shall, on receipt of the BA Discount
Proceeds, remit the BA Discount Proceeds (net of the acceptance fee payable to
such Lender pursuant to Section 4.4) to the Agent for the account of the
Borrower; the Agent shall make such funds available to the Borrower for same day
value on such date.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 66 ‑    


(c)
Purchase by Schedule I Lenders. The Borrower may, with respect to the issuance
of Bankers’ Acceptances under the Credit Facility, elect in the Drawdown Notice
or Conversion/Rollover/Repayment Notice, as the case may be, delivered in
respect of such issuance to have the Lenders purchase such Bankers’ Acceptances
for their own account. On each such Drawdown Date, Rollover Date or Conversion
Date involving the issuance of Bankers’ Acceptances being so purchased by the
Lenders:

(i)
on or about 10:00 a.m. (Toronto time) on such date, the Agent shall determine
the CDOR Rate and shall obtain quotations from each Schedule II Lender or
Schedule III Lender of the Discount Rate then applicable to bankers’ acceptances
accepted by such Schedule II Lender or Schedule III Lender in respect of an
issue of bankers’ acceptances in a comparable amount and with comparable
maturity to the Bankers’ Acceptances proposed to be issued on such date;

(ii)
on or about 10:00 a.m. (Toronto time) on such date, the Agent shall determine
the BA Discount Rate applicable to each Lender and shall advise each Lender of
the BA Discount Rate applicable to it;

(iii)
each relevant Lender shall complete and accept, in accordance with the Drawdown
Notice or Conversion/Rollover/Repayment Notice delivered by the Borrower and (if
applicable) advised by the Agent in connection with such issue, its share of the
Bankers’ Acceptances to be issued on such date and shall purchase such Bankers’
Acceptances for its own account at a purchase price which reflects the BA
Discount Rate applicable to such issue; and

(iv)
in the case of a Drawdown, each Lender shall, for same day value on the Drawdown
Date, remit the BA Discount Proceeds or advance the BA Equivalent Advance, as
the case may be, payable by such Lender (net of the acceptance fee payable to
such Lender pursuant to Section 4.4) to the Agent for the account of the
Borrower; the Agent shall make such funds available to the Borrower for same day
value on such date.

(d)
Lenders’ Rights. Each Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it for its own account.

5.4
Rollover, Conversion or Payment on Maturity

In anticipation of the maturity of Bankers’ Acceptances, the Borrower shall,
subject to and in accordance with the requirements hereof, do one or a
combination of the following with respect to the aggregate face amount at
maturity of all such Bankers’ Acceptances:
(a)
(i) deliver to the Agent a Conversion/Rollover/Repayment Notice that the
Borrower intends to draw and present for acceptance on the maturity date new
Bankers’






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 67 ‑    


Acceptances in an aggregate face amount up to the aggregate amount of the
maturing Bankers’ Acceptances and (ii) make the payments required under
Section 5.6;
(b)
(i) deliver to the Agent a Conversion/Rollover/Repayment Notice requesting a
Conversion of the maturing Bankers’ Acceptances to another type of Loan and (ii)
make the payments required under Section 5.7; or

(c)
on the maturity date of the maturing Bankers’ Acceptances, pay to the Agent for
the account of the Lenders an amount equal to the aggregate face amount of such
Bankers’ Acceptances.

If the Borrower fails to so notify the Agent or make such payments on maturity,
the Agent shall effect a Conversion into a Prime Loan of the entire amount of
such maturing Bankers’ Acceptances as if a Conversion/Rollover/Repayment Notice
had been given by the Borrower to the Agent to that effect.
5.5
Restriction on Rollovers and Conversions

Subject to the other provisions hereof, Conversions and Rollovers of Bankers’
Acceptances may only occur on the maturity date thereof.
5.6
Rollovers

In order to satisfy the continuing liability of the Borrower to a Lender for the
face amount of maturing Bankers’ Acceptances accepted by such Lender, such
Lender shall receive and retain for its own account the BA Discount Proceeds of
new Bankers’ Acceptances issued on a Rollover, and the Borrower shall on the
maturity date of the Bankers’ Acceptances being rolled over pay to the Agent for
the account of the Lenders an amount equal to the difference between the face
amount of the maturing Bankers’ Acceptances and the BA Discount Proceeds from
the new Bankers’ Acceptances, together with the acceptance fees to which the
relevant Lenders are entitled pursuant to Section 4.4.
5.7
Conversion into Bankers’ Acceptances

In respect of Conversions into Bankers’ Acceptances, in order to satisfy the
continuing liability of the Borrower to the Lenders for the amount of the
converted Loan, each Lender shall receive and retain for its own account the
BA Discount Proceeds of the Bankers’ Acceptances issued upon such Conversion,
and the Borrower shall on the Conversion Date pay to the Agent for the account
of the Lenders an amount equal to the difference between the principal amount of
the converted Loan and the aggregate BA Discount Proceeds from the Bankers’
Acceptances issued on such Conversion, together with the acceptance fees to
which the relevant Lenders are entitled pursuant to Section 4.4.
5.8
Conversion from Bankers’ Acceptances

In order to satisfy the continuing liability of the Borrower to the Lenders for
an amount equal to the aggregate face amount of the maturing Bankers’
Acceptances converted to another type





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 68 ‑    


of Loan, the Agent shall record the obligation of the Borrower to the Lenders as
a Loan of the type into which such continuing liability has been converted.
5.9
BA Equivalent Advances

Notwithstanding the foregoing provisions of this Article 5, a Non-Acceptance
Lender shall, in lieu of accepting Bankers’ Acceptances, make a BA Equivalent
Advance. The amount of each BA Equivalent Advance shall be equal to the
BA Discount Proceeds which would be realized from a hypothetical sale of those
Bankers’ Acceptances which, but for this Section 5.9, such Lender would
otherwise be required to accept as part of such a Drawdown, Conversion or
Rollover of Bankers’ Acceptances. To determine the amount of such BA Discount
Proceeds, the hypothetical sale shall be deemed to take place at the BA Discount
Rate for such Loan. Any BA Equivalent Advance shall be made on the relevant
Drawdown Date, Rollover Date or Conversion Date as the case may be and shall
remain outstanding for the term of the relevant Bankers’ Acceptances. Concurrent
with the making of a BA Equivalent Advance, a Non-Acceptance Lender shall be
entitled to deduct therefrom an amount equal to the acceptance fee which, but
for this Section 5.9, such Lender would otherwise be entitled to receive as part
of such Loan. Subject to Section 5.4, upon the maturity date for such Bankers’
Acceptances, the Borrower shall pay to each Non-Acceptance Lender an amount
equal to the face amount at maturity of the Bankers’ Acceptances which, but for
this Section, such Lender would otherwise be required to accept as part of such
a Drawdown, Conversion or Rollover of Bankers’ Acceptances as repayment of the
amount of its BA Equivalent Advance; for all purposes of this Agreement, the
principal amount of each Loan made by way of BA Equivalent Advance shall be
deemed to be such face amount. All BA Equivalent Advances made by a
Non-Acceptance Lender shall, if requested by such Lender, be evidenced by a
Discount Note.
All references herein to “Loans” and “Bankers’ Acceptances” shall, unless
otherwise expressly provided herein or unless the context otherwise requires, be
deemed to include BA Equivalent Advances made by a Non-Acceptance Lender as part
of a Drawdown, Conversion or Rollover of Bankers’ Acceptances.
5.10
Termination of Bankers’ Acceptances

If at any time a Lender ceases to accept bankers’ acceptances in the ordinary
course of its business, such Lender shall be deemed to be a Non-Acceptance
Lender and shall make BA Equivalent Advances in lieu of accepting Bankers’
Acceptances under this Agreement.
5.11
Borrower Acknowledgements

In the event that the Borrower is marketing its own Bankers’ Acceptances in
accordance with Section 5.3(b), the Borrower hereby agrees that it shall make
its own arrangements for the marketing and sale of such Bankers’ Acceptances to
be issued hereunder and that neither the Agent nor the Lenders shall have any
obligation nor be responsible in that regard. The Borrower further acknowledges
and agrees that the availability of purchasers for such Bankers’ Acceptances
requested to be issued hereunder, as well as all risks relating to the
purchasers thereof, are its own risk.







--------------------------------------------------------------------------------


Exhibit 10.4
‑ 69 ‑    


ARTICLE 6
LETTERS OF CREDIT
6.1
Letter of Credit Commitment

(a)
Fronted Letters of Credit. Subject to the terms and conditions set forth herein,
each Fronting Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 6.1, to issue Letters of Credit denominated in
US Dollars or in Canadian Dollars under the for the account of the Borrower;
provided that the Lenders severally agree to participate in Letters of Credit
issued for the account of such Obligor.

(b)
Restrictions on Issuance. No Fronting Lender shall be under any obligation to
issue any Letter of Credit if:

(i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the applicable Fronting Lender from
issuing such Letter of Credit, or any Applicable Law applicable to the
applicable Fronting Lender or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
applicable Fronting Lender shall prohibit, or request that the applicable
Fronting Lender refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon the applicable Fronting
Lender with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the applicable Fronting Lender is not otherwise
compensated hereunder) not in effect on the date hereof, or shall impose upon
the applicable Fronting Lender any unreimbursed loss, cost or expense which was
not applicable on the date hereof and which, in each case, the applicable
Fronting Lender in good faith deems material to it;

(ii)
subject to Section 6.2(c), the expiry date of such requested Letter of Credit
would occur more than 12 months (or 364 days in the case of trade Letters of
Credit) after the date of issuance or last renewal, unless the applicable
Fronting Lender has approved such expiry date;

(iii)
the expiry date of such requested Letter of Credit would occur after the
Maturity Date, unless such Letter of Credit is Cash Collateralized pursuant to
arrangements reasonably acceptable to the applicable Fronting Lender;

(iv)
the issuance of such Letter of Credit would violate one or more policies of the
applicable Fronting Lender in place at the time of such request; or

(v)
any Lender is at that time a Defaulting Lender, unless the applicable Fronting
Lender has entered into arrangements, including reallocation of the Defaulting
Lender’s Applicable Percentage share of the outstanding LC Obligations
applicable pursuant to Section 16.11(d) or the delivery of






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 70 ‑    


Cash Collateral, satisfactory to the applicable Fronting Lender (in its sole
discretion), with the Borrower or such Defaulting Lender to eliminate the
applicable Fronting Lender’s actual or potential Fronting Exposure (after giving
effect to Section 16.11(d)) with respect to such Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other LC Obligations as to which the applicable Fronting Lender has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
(c)
Amendments. No Fronting Lender shall be under any obligation to amend any Letter
of Credit if (i) the applicable Fronting Lender would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof
or (ii) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(d)
Indemnities. The applicable Fronting Lender shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the applicable Fronting Lender shall have all of the benefits and
immunities (i) provided to the Agent in Article 15 with respect to any acts
taken or omissions suffered by the applicable Fronting Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and LC Documents
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
Article 15 included the applicable Fronting Lender with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the
applicable Fronting Lender.

(e)
Commercial Letter of Credit. It is agreed that, in the case of a commercial
Letter of Credit, such commercial Letter of Credit shall in no event provide for
time drafts or bankers’ acceptances.

(f)
Existing Letters of Credit under the Existing Credit Agreement. Each of the
letters of credit that were issued by RBC or The Toronto-Dominion Bank under the
Existing Credit Agreement are deemed to be Letters of Credit issued hereunder
for all purposes hereof from and after the Effective Date.

6.2
Procedures for Issuance, Conversion and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit

(a)
LC Application. Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the applicable Fronting
Lender (with a copy to the Agent) in the form of a LC Application, appropriately
completed and signed by the Borrower. Such LC Application must be received by
the applicable Fronting Lender and the Agent not later than 12:00 noon (Toronto
time) at least 3 Banking Days (or such shorter period as the applicable Fronting
Lender and the Agent may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such LC Application shall specify in form






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 71 ‑    


and detail reasonably satisfactory to the applicable Fronting Lender: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Banking Day); (ii) the amount thereof (including the specification of currency);
(iii) the expiry date thereof; (iv) the name and address of the beneficiary
thereof; (v) the documents to be presented by such beneficiary in case of any
drawing thereunder; (vi) the full text of any certificate to be presented by
such beneficiary in case of any drawing thereunder; and (viii) such other
matters as the applicable Fronting Lender may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such
LC Application shall specify in form and detail reasonably satisfactory to the
applicable Fronting Lender (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Banking Day); (3) the
nature of the proposed amendment; and (4) such other matters as the applicable
Fronting Lender may reasonably request.
(b)
Issuance. Promptly after receipt of any LC Application, the applicable Fronting
Lender will confirm with the Agent that the Agent has received a copy of such
LC Application from the Borrower and, if not, the applicable Fronting Lender
will provide the Agent with a copy thereof. Upon receipt by the applicable
Fronting Lender of confirmation from the Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the applicable Fronting Lender shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Fronting
Lender a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(c)
Auto-Renewal. If the Borrower so requests in any LC Application, the applicable
Fronting Lender may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an “Auto-Renewal
Letter of Credit”); provided that any such Auto-Renewal Letter of Credit must
permit the applicable Fronting Lender to prevent any such renewal at least once
in each twelve-month period (or, in the case of trade Letters of Credit, at
least once in each 364-day period) (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day in each such twelve-month period (or 364-day period, as applicable)
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Fronting Lender, the Borrower shall not be required
to make a specific request to the applicable Fronting Lender for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Fronting
Lender to permit the renewal of such Letter of Credit; provided that, for
avoidance of doubt, the Borrower shall ensure that any Letter of Credit with an
expiry date after the Maturity Date complies with Section 6.1(b)(iii).






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 72 ‑    


(d)
Copies of Letter of Credit. Promptly after its delivery of any Letter of Credit
or any amendment to a Letter of Credit to an advising bank with respect thereto
or to the beneficiary thereof, the applicable Fronting Lender will also deliver
to the Borrower and the Agent a true and complete copy of such Letter of Credit
or amendment, and (in the case of a Letter of Credit) the Agent shall notify
each Lender of such issuance or amendment and the amount of such Lender’s
Applicable Percentage share thereof and, upon a specific request by any Lender,
furnish to such Lender a copy of such Letter of Credit or amendment.

6.3
Drawings and Reimbursements; Funding of Participations

(a)
Drawing under Letter of Credit. Upon receipt from the beneficiary of any Letter
of Credit of any demand for payment under such Letter of Credit, the applicable
Fronting Lender shall promptly notify the Borrower and the Agent thereof. If the
applicable Fronting Lender notifies the Borrower of such payment prior to
12:00 noon (Toronto time) on the date of any payment by the applicable Fronting
Lender under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the applicable Fronting Lender through the Agent in an amount
equal to the amount of such drawing by no later than the next succeeding Banking
Day and such extension of time shall be reflected in computing fees in respect
of any such Letter of Credit. If the Borrower fails to so reimburse the
applicable Fronting Lender by such time, the Borrower shall be deemed to have
effected a Conversion of such Letter of Credit to Prime Loans (in the case of a
Letter of Credit denominated in Canadian Dollars) or USBR Loans (in the case of
a Letter of Credit denominated in US Dollars), to be disbursed on the Honor Date
in an amount equal to unreimbursed drawing (the “Unreimbursed Amount”), without
regard to the minimum and multiples specified in Section 2.3 or whether there is
compliance with any of the conditions set forth in Section 3.2. Such deemed
Conversion shall be to a Loan. The Agent shall promptly notify each Lender of
the Honor Date, the Unreimbursed Amount, and the amount of such Lender’s
pro rata share thereof. Any notice given by a Fronting Lender or the Agent
pursuant to this Section 6.3(a) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(b)
Reimbursement by Lenders. Each Lender (including the Lender acting as a Fronting
Lender) shall upon any notice pursuant to Section 6.3(a) make funds available
(and the Agent may apply Cash Collateral provided for this purpose) for the
account of the applicable Fronting Lender at the Agent’s Branch in an amount
equal to its pro rata share of the Unreimbursed Amount not later than 3:00 p.m.
(Toronto time) on the Banking Day specified in such notice by the Agent,
whereupon each Lender that so makes funds available shall be deemed to have made
a USBR Loan (in the case of a Letter of Credit denominated in US Dollars) or a
Prime Loan (in the case of a Letter of Credit denominated in Canadian Dollars),
to the






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 73 ‑    


Borrower in such amount. The Agent shall remit the funds so received to the
applicable Fronting Lender.
(c)
Interest. Until each Lender funds its Applicable Percentage share of any Loan
pursuant to this Section 6.3 to reimburse the applicable Fronting Lender for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable Fronting Lender.

(d)
Additional Reimbursement Provisions. Each Lender’s obligation to make Loans to
reimburse a Fronting Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 6.3, shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable Fronting Lender, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or Event of Default,
(iii) non-compliance with any of the conditions set forth in Article 3 or
(iv) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such making of a Loan shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable Fronting Lender for the
amount of any payment made by the applicable Fronting Lender under any Letter of
Credit, together with interest as provided herein.

(e)
Failure of Lender to Reimburse. If any Lender fails to make available to the
Agent for the account of the applicable Fronting Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this Section 6.3
by the time specified in Section 6.3(b), then, without limiting the other
provisions of this Agreement, the applicable Fronting Lender shall be entitled
to recover from such Lender (acting through the Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the applicable
Fronting Lender at a rate per annum reasonably determined by the applicable
Fronting Lender in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by the applicable Fronting Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Conversion in respect of the relevant LC Borrowing, as the case may
be. A certificate of the applicable Fronting Lender submitted to any Lender
(through the Agent) with respect to any amounts owing under this Section 6.3(e)
shall be conclusive absent manifest error.

6.4
Repayment of Participations

(a)
Reimbursement by Borrower. If, at any time after a Fronting Lender has made a
payment under any Letter of Credit issued by it and has received from any Lender
such Lender’s Applicable Percentage share of any Loan in respect of such payment
in accordance with Section 6.3, if the Agent receives for the account of the
applicable






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 74 ‑    


Fronting Lender any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Agent), the Agent will
distribute to such Lender its Applicable Percentage share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Loan was outstanding) in the same funds as
those received by the Agent.
(b)
Claw-Back of Reimbursement Amounts. If any payment received by the Agent for the
account of a Fronting Lender pursuant to Section 6.3(a) is required to be
returned by Applicable Law (including pursuant to any settlement entered into by
the applicable Fronting Lender in its discretion), each Lender shall pay to the
Agent for the account of the applicable Fronting Lender its Applicable
Percentage share thereof on demand of the Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this subparagraph shall survive the repayment
of the Outstandings under the Credit Facility in full and the cancellation of
the Credit Facility.

6.5
Obligations Absolute

The obligation of the Borrower to reimburse the applicable Fronting Lender for
each drawing under each Letter of Credit and to repay each LC Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(a)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto;

(b)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the applicable Fronting Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(c)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(d)
any payment by the applicable Fronting Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Fronting Lender under






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 75 ‑    


such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, in each case in the absence of its bad
faith, gross negligence or willful misconduct on the part of the applicable
Fronting Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction;
(e)
any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any Obligor Guarantee or any
Security Document, for all or any of the Outstandings of the Borrower in respect
of such Letter of Credit; or

(f)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower, in each case in the
absence of its bad faith, gross negligence or willful misconduct on the part of
the applicable Fronting Lender as determined by a final non-appealable judgment
of a court of competent jurisdiction.

6.6
Role of Fronting Lenders

Each of the Borrower and the Lenders agrees that, in paying any drawing under a
Letter of Credit, a Fronting Lender shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Fronting Lenders, any Related Party of
any Fronting Lender nor any of the respective correspondents, participants or
assignees of any Fronting Lender shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted by it in the absence of its bad faith, gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction; or (iii) the due execution, effectiveness, validity
or enforceability of any document or instrument related to any Letter of Credit
or LC Application. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Fronting Lenders, any Related Party of any Fronting Lender, nor any of
the respective correspondents, participants or assignees of any Fronting Lender,
shall be liable or responsible for any of the matters described in
subparagraphs (a) through (e) of Section 6.5; provided, however, that anything
in such subparagraphs to the contrary notwithstanding, the Borrower may have a
claim against a Fronting Lender, and a Fronting Lender may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
indirect, special, punitive, consequential or exemplary, damages suffered by the
Borrower which a court of competent jurisdiction determines in a final
non-appealable judgment were caused by a Fronting Lender’s bad faith, willful
misconduct or gross negligence or a Fronting Lender’s bad faith, willful or
grossly negligent failure to pay under any





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 76 ‑    


Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
Fronting Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Fronting Lender shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
6.7
Applicability of ISP98 and UCP

Unless otherwise expressly agreed by a Fronting Lender and the Borrower when a
Letter of Credit is issued, (a) the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (b) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
6.8
Applicant Under Letter of Credit

If the Borrower so requests in any applicable LC Application, any other Obligor
may be named as the applicant in the applicable Letter of Credit; provided that
the Borrower shall remain fully liable for all fees and reimbursement
obligations in respect of such Letter of Credit.
6.9
Conflict with LC Application

In the event of any conflict between the terms hereof and the terms of any
LC Application, the terms hereof shall control.



ARTICLE 7
PAYMENTS
7.1
Repayment / Reduction of Credit Facility

(a)
Maturity Date. The Borrower shall repay all Outstandings on the Maturity Date.

(b)
Net Permitted Refinancing Debt Proceeds. Promptly, and in any event within 5
Banking Days after the receipt by any Obligor of any Net Permitted Refinancing
Debt Proceeds, the Borrower shall apply such proceeds toward the prepayment of
Outstanding Principal and the Total Commitment shall be reduced by the amount of
any Net Permitted Refinancing Debt Proceeds immediately upon receipt thereof by
such Obligor. The Borrower shall provide the Agent with at least 2 Banking Days’
prior written notice of any such prepayment.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 77 ‑    


7.2
Optional Repayment

The Borrower may, without premium or penalty and at any time and from time to
time, repay to the Agent for the account of the Lenders the whole or any part of
any Loan under the Credit Facility (as directed by the Borrower) together with
accrued interest thereon to the date of such repayment; provided that:
(a)
in anticipation of any repayment of any Loan, the Borrower shall give a
Conversion/Rollover/Repayment Notice to the Agent at least (i) 3 Banking Days
prior to any such repayment in the case of LIBO Rate Loan, and (ii) 1 Banking
Day prior to any such repayment, in the case of any other Loan;

(b)
each repayment of any Loan shall be in a minimum amount equal to the lesser of:

(i)
the applicable amounts set forth in Section 2.3(b); and

(ii)
the Outstanding Principal of all Loans outstanding immediately prior to such
repayment;

(c)
repayments pursuant to this Section 7.2 may only be made on a Banking Day;

(d)
unless the Borrower pays breakage costs pursuant to Section 7.4(a), each such
repayment may only be made on the last day of the applicable Interest Period
with regard to a LIBO Rate Loan that is being repaid;

(e)
a Bankers’ Acceptance (including a BA Equivalent Advance) may only be repaid on
its maturity, but may be Cash Collateralized; and

(f)
a Letter of Credit may only be repaid if it is returned for cancellation, but
may be Cash Collateralized.

7.3
Currency Excess

(a)
Requirement to Repay. If the Agent determines that the Equivalent Amount in Cdn.
Dollars of the Outstanding Principal under the Credit Facility exceeds the Total
Commitment (the amount of such excess is herein called the “Currency Excess”),
then, upon written request by the Agent (which request shall detail the
applicable Currency Excess), the Borrower shall either repay sufficient
Outstanding Principal under the Credit Facility to remove the Currency Excess or
collateralize the Currency Excess in accordance with Section 7.3(b) within (i)
if the Currency Excess exceeds 3% of the aggregate amount of the Total
Commitment, 5 Banking Days, or (ii) if the Currency Excess is less than 3% of
the Total Commitment, 20 Banking Days.

(b)
Failure to Repay. If and to the extent that the Borrower fails to make
sufficient repayments to eliminate such Currency Excess (the remainder thereof
being herein called the “Currency Excess Deficiency”), the Borrower shall place
an amount equal to the Currency Excess Deficiency on deposit with the Agent in
an interest-






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 78 ‑    


bearing account with interest at rates prevailing at the time of deposit for the
account of the Borrower, to be held and applied to maturing Bankers’ Acceptances
or LIBO Rate Loans, as the case may be (converted if necessary at the exchange
rate for determining the Equivalent Amount on the date of such application). The
Agent is hereby irrevocably directed by the Borrower to apply any such sums on
deposit to maturing Loans under the Credit Facility as provided in the preceding
sentence. Upon the Currency Excess being eliminated as aforesaid or by virtue of
subsequent changes in the exchange rate for determining the Equivalent Amount,
then, provided no Default or Event of Default is then continuing, such funds on
deposit, together with interest thereon, shall be returned to the Borrower.
7.4
Additional Repayment Terms

(a)
Breakage Costs. If any LIBO Rate Loan is repaid or converted on other than the
last day of the applicable Interest Period, the Borrower shall, within 3 Banking
Days after notice is given by the Agent, pay to the Agent for the account of the
Lenders all costs, losses, premiums and expenses incurred by such Lenders by
reason of the liquidation or re-deployment of deposits or other funds or for any
other reason whatsoever resulting from the repayment of such Loan or any part
thereof on other than the last day of the applicable Interest Period. Any
Lender, upon becoming entitled to be paid such costs, losses, premiums and
expenses, shall deliver to the Borrower and the Agent, a certificate of such
Lender, prepared in good faith, certifying as to such amounts and, in the
absence of manifest error, such certificate shall be conclusive and binding for
all purposes.

(b)
Cash Collateral – Bankers’ Acceptances. With respect to the prepayment or Cash
Collateralization of unmatured Bankers’ Acceptances required as a result of
Section 7.2(e) or 12.4, the Borrower shall provide for the funding in full of
such unmatured Bankers’ Acceptances by paying to and depositing with the Agent
Cash Collateral for each such unmatured Bankers’ Acceptances equal to the face
amount payable at maturity thereof; such Cash Collateral deposited by the
Borrower shall be held by the Agent in an interest-bearing Cash Collateral
Account with interest to be credited to the Borrower at rates prevailing at the
time of deposit for similar accounts with the Agent. Such Cash Collateral
Account shall be assigned to the Agent as security for the obligations of the
Borrower in relation to such Bankers’ Acceptances and the security of the Agent
thereby created shall rank in priority to all other Liens and adverse claims
against such Cash Collateral. Such Cash Collateral shall be applied to satisfy
the obligations of the Borrower for such Bankers’ Acceptances as they mature and
the Agent is hereby irrevocably directed by the Borrower to apply any such Cash
Collateral to such maturing Bankers’ Acceptances. Amounts held in such Cash
Collateral Accounts may not be withdrawn by the Borrower without the consent of
the Lenders; however, interest on such deposited amounts shall be for the
account of the Borrower and may be withdrawn by the Borrower so long as no
Default or Event of Default is then continuing. If after maturity of the
Bankers’ Acceptances for which such funds are held and application






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 79 ‑    


by the Agent of the amounts in such Cash Collateral Accounts to satisfy the
obligations of the Borrower hereunder with respect to the Bankers’ Acceptances
being repaid, any excess remains, such excess shall be promptly paid by the
Agent to the Borrower so long as no Default or Event of Default is then
continuing.
(c)
Cash Collateral – Letters of Credit. With respect to the prepayment or Cash
Collateralization of undrawn Letters of Credit required as a result of
Section 7.2(f) or 12.4, the Borrower shall provide for the funding in full of
such undrawn Letters of Credit by paying to and depositing with the Agent Cash
Collateral for each such undrawn Letter of Credit equal to the maximum then
undrawn amount payable at the maturity thereof; such Cash Collateral deposited
by the Borrower shall be held by the Agent in an interest-bearing Cash
Collateral Account with interest to be credited to the Borrower at rates
prevailing at the time of deposit for similar accounts with the Agent. Such Cash
Collateral Account shall be assigned to the Agent as security for the
LC Obligations in relation to such Letters of Credit and the security of the
Agent thereby created shall rank in priority to all other Liens and adverse
claims against such Cash Collateral. Such Cash Collateral shall be applied to
satisfy the LC Obligations for such Letters of Credit if they are drawn and the
Agent is hereby irrevocably directed by the Borrower to apply any such Cash
Collateral to pay the applicable LC Obligations. Amounts held in such Cash
Collateral Accounts may not be withdrawn by the Borrower without the consent of
the Lenders; however, interest on such deposited amounts shall be for the
account of the Borrower and may be withdrawn by the Borrower so long as no
Default or Event of Default is then continuing. If after the expiration or
cancellation of the Letters of Credit for which such funds are held and
application by the Agent of the amounts in such Cash Collateral Accounts to
satisfy the applicable LC Obligations with respect to such Letters of Credit,
any excess remains, such excess shall be promptly paid by the Agent to the
Borrower so long as no Default or Event of Default is then continuing.

7.5
Payments – General

(a)
Unconditional Payments. All payments of principal, interest, fees and other
amounts to be made by the Borrower pursuant to this Agreement shall be made
unconditionally and without set-off, defence, counterclaim or other reduction of
any type, in the currency in which the Loan is outstanding for value on the day
such amount is due, and if such day is not a Banking Day on the Banking Day next
following, by deposit or transfer thereof to the Agent’s Accounts or at such
other place as the Borrower and the Agent may from time to time agree.
Notwithstanding anything to the contrary expressed or implied in this Agreement,
the receipt by the Agent in accordance with this Agreement of any payment made
by the Borrower for the account of any of the Lenders shall, insofar as the
Borrower’s obligations to the relevant Lenders are concerned, be deemed also to
be receipt by such Lenders and the Borrower shall have no liability in respect
of any failure or delay on the part of the Agent in disbursing and/or accounting
to the relevant Lenders in regard thereto.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 80 ‑    


(b)
Value. All payments of principal, interest, fees or other amounts to be made by
the Agent to the Lenders pursuant to this Agreement shall be made for value on
the day required hereunder, provided that the Agent receives funds from the
Borrower for value on such day, and if such funds are not so received from the
Borrower or if such day is not a Banking Day, on the Banking Day next following,
by deposit or transfer thereof at the time specified herein to the account of
each Lender designated by such Lender to the Agent for such purpose or to such
other place or account as the Lenders may from time to time notify the Agent.

(c)
Non-Banking Days. Unless otherwise specifically provided for herein, if any
payment required hereunder shall become due and payable on a day which is not a
Banking Day, such payment shall be made on the next following Banking Day and
any extension of time shall in such case be included in computing interest
payable hereunder relating to such payment.

7.6
Application of Payments after Default

(a)
Rateable Payments. Except as otherwise agreed in writing by all of the Lenders
and subject to the terms of the Collateral Agency and Intercreditor Agreement,
all monies and property received by the Lenders for application in respect of
the Lender Secured Obligations after delivery of a notice pursuant to
Section 12.2(a) or the occurrence of an Event of Default set out in
Section 12.1(f) or Section 12.1(g) and all monies received as a result of a
realization upon the Security Documents shall be applied and distributed to the
Lenders and the Agent in the following order:

(i)
Rateably to the Lenders and the Agent in accordance with amounts owing to each
Lender and the Agent on account of the costs and expenses of enforcement and
realization upon the Security Documents; and

(ii)
Rateably to the Lender Secured Parties on account of the Lender Secured
Obligations;

with the balance (if any) to be paid to the Borrower or otherwise as may be
required by Applicable Law. Amounts and other distributions due to the Agent and
the Lenders in respect of the Outstandings pursuant to paragraph (ii) above
shall be applied in accordance with Section 7.6(b). For the foregoing purposes,
“Rateably” means, at any date of determination, the proportion that the
Equivalent Amount in Canadian Dollars of the amount of Lender Secured
Obligations due to any Lender bears to the aggregate of the Equivalent Amount in
Canadian Dollars of the Lender Secured Obligations of all Lenders.
(b)
Lender Secured Obligations. Except as otherwise agreed in writing by all of the
Lenders and subject to the terms of the Collateral Agency and Intercreditor
Agreement, all payments and other distributions required to be made to the Agent
and the Lenders pursuant to Section 7.6(a)(ii) in respect of the Outstandings
shall be applied in the following order:






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 81 ‑    


(i)
to the payment of all reasonable and documented costs and expenses incurred by
the Agent, including all court costs and the reasonable fees and expenses of its
agents and legal counsel (on a full indemnity basis);

(ii)
to amounts due hereunder as fees other than acceptance fees for Bankers’
Acceptances, LC Fees, standby fees and Fronting Fees;

(iii)
to amounts due hereunder as costs and expenses (not otherwise contemplated in
(a) above);

(iv)
to amounts due hereunder as default interest;

(v)
to amounts due hereunder as interest, LC fees, acceptance fees for Bankers’
Acceptances, Fronting Fees and standby fees;

(vi)
to amounts due as Outstanding Principal, Lender Swap Obligations and Cash
Management Obligations, on a pro rata basis; and

(vii)
to all other Outstandings.

Notwithstanding the foregoing, amounts received from any Restricted Subsidiary
that is not an “Eligible Contract Participant” (as defined in the Commodity
Exchange Act) shall not be applied to Lender Swap Obligations that are Excluded
Swap Obligations.



ARTICLE 8
REPRESENTATIONS AND WARRANTIES
8.1
Representations and Warranties

The Borrower represents and warrants as follows to the Agent and to each of the
Lenders and acknowledges and confirms that the Agent and each of the Lenders are
relying upon such representations and warranties:
(a)
Status.  Each Obligor has been duly incorporated, amalgamated or formed, as
applicable, and is validly existing under the law of its jurisdiction of
incorporation, amalgamation or formation, as applicable. Each of the Obligors is
duly licensed, registered or qualified in all jurisdictions where the character
of its Property owned or leased or the nature of the activities conducted by it
makes such licensing, registration or qualification necessary or desirable,
except to the extent failure to be so licensed, registered or qualified would
not reasonably be expected to have a Material Adverse Effect.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 82 ‑    


(b)
Power and Capacity.  Each of the Obligors has full corporate, partnership or
other (as applicable) capacity, power and authority:

(i)
to own, lease and operate its respective properties and assets and carry on its
respective business as presently carried on; and

(ii)
to enter into each of the Loan Documents to which it is a party and to do all
acts and execute and deliver all other documents as are required hereunder or
thereunder to be done, observed or performed by it or them in accordance with
their respective terms and, in the case of the Borrower, to obtain extensions of
credit hereunder.

(c)
Authorization; Execution and Delivery.  Each of the Obligors has taken all
necessary corporate, partnership and other action (as applicable) to authorize
the creation, execution and delivery of, and performance of its respective
obligations under, each of the Loan Documents to which it is then a party in
accordance with the respective terms thereof, and each such Loan Document has
been, or when signed and delivered will have been, duly executed and delivered
in accordance with such corporate, partnership or other action (as applicable).

(d)
Validity and Enforceability.  This Agreement constitutes and each other Loan
Document constitutes or, when executed and delivered, will constitute, valid and
legally binding obligations of each of the Obligors that is a party thereto,
enforceable against each of them in accordance with its terms, subject only to
applicable bankruptcy, insolvency and other laws of general application limiting
the enforceability of creditors’ rights, and to general principles of equity.

(e)
No Violation, Breach, Conflict etc.  Neither the execution and delivery of this
Agreement, any other Loan Document nor compliance with the terms and conditions
of any of them:

(i)
has resulted, or will result, in a violation of the articles, by-laws,
partnership agreement, unanimous shareholders’ agreement or other constating or
governing documents of any Obligor party thereto or any resolutions passed by
the directors, shareholders or partners (as applicable) of such Obligor;

(ii)
has resulted, or will result, in a breach of, or constitute a default under, any
loan agreement, indenture, trust deed or any other agreement or instrument to
which any Obligor is a party or by which it or any of its Property is bound, or
requires any consent thereunder other than such as has already been received,
except to the extent that such breach, default or failure would not reasonably
be expected to have a Material Adverse Effect; or

(iii)
has resulted or will result, in the creation of, or the obligation to create,
any Lien on, against or in respect of any of the Property of any Obligor except






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 83 ‑    


for Permitted Liens or except as expressly permitted or contemplated hereby or
thereby or by any other Loan Document.
(f)
Authorizations. All material Governmental Authorizations (including all Required
Permits and material Environmental Permits) required for the execution and
delivery by each Obligor of each of the Loan Documents to which it is a party
have been obtained and are in full force and effect, except where the failure to
so obtain would not reasonably be expected to have a Material Adverse Effect.

(g)
Organization and Location.  Schedule G (as at the date hereof and as it may be
required to be updated from time to time by the Borrower in accordance with this
Agreement) lists the names, jurisdictions of incorporation, continuance,
amalgamation or formation of and the details of ownership of the outstanding
Equity Securities and Equity Securities Equivalents of each Obligor and their
respective Subsidiaries, in each case existing on the date hereof. Schedule H
(as at the date hereof and as it may be required to be updated from time to time
by the Borrower in accordance with this Agreement) lists the jurisdiction of
organization of each Obligor, the jurisdiction in which the chief executive
office of each Obligor is located and each jurisdiction in which each Obligor
holds any material tangible Property.

(h)
Ownership of Assets.  Each Obligor:

(i)
has good and marketable title to all of the material Property that it owns,
subject only to Permitted Liens and defects in title which in the aggregate do
not materially detract from the value of such Property or any significant part
thereof or materially impair the use of any thereof in the operation of the
businesses of the Obligors, taken as a whole and, to the Knowledge of the
Borrower, no Person has any agreement or right to acquire any of any Obligor’s
respective interest in any material Property necessary for the conduct of the
Existing Business; and

(ii)
owns, leases or has the lawful right to use all of the material Property and
undertaking necessary for the conduct of the businesses of such Obligor.

Such material Property is not subject to any Liens, except for Permitted Liens.
(i)
Funded Debt.  No Obligor has any Funded Debt other than Permitted Debt.

(j)
Intellectual Property.  Each of the Obligors owns or has the right to use all
Intellectual Property that is used in or otherwise necessary for the operation
of their respective businesses as currently conducted, except where the failure
of the foregoing would not reasonably be expected to have a Material Adverse
Effect. To the Knowledge of the Borrower, the operation of their respective
businesses by each of the Obligors does not infringe upon, misappropriate,
violate or otherwise conflict with the Intellectual Property of any third party,
except as would not reasonably be expected to have a Material Adverse Effect.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 84 ‑    


(k)
No Default.  No Default or Event of Default has occurred and is continuing.

(l)
Certain Information and Projections.  All written factual information,
heretofore or contemporaneously furnished by or on behalf of any Obligor to the
Agent or the Lenders in connection with the Obligors or the Credit Facility was:

(i)
in the case of projections, prepared in good faith based upon reasonable
assumptions at the date of preparation, and, in all other cases, true, complete
and correct in all material respects as of the respective dates thereof; and

(ii)
to the extent prepared by persons other than the Obligors or any of their
Subsidiaries and provided to the Agent by or on behalf of an Obligor or any of
their respective Subsidiaries, or as required by the terms of the Credit
Agreement, to the Knowledge of the Borrower:

(A)
in the case of projections, prepared in good faith based upon reasonable
assumptions at the date of preparation; and

(B)
in all other cases, true, complete and correct in all material respects as of
the respective dates thereof.

(m)
Financial Condition.  The most recent audited and unaudited consolidated
Financial Statements of KMCL delivered to the Agent hereunder present fairly, in
all material respects, the consolidated financial condition of KMCL as at the
date or dates thereof and the results of the consolidated operations thereof for
the Fiscal Quarter or Fiscal Year then ending, as applicable, all in accordance
with GAAP consistently applied and, since the date of the most recent Financial
Statements delivered to the Agent hereunder, no event or circumstance has
occurred and is continuing which would reasonably be expected to have a Material
Adverse Effect except as has been disclosed by written notice from the Borrower
to the Agent.

(n)
Books and Records.  All books and records of the Obligors have been fully,
properly and accurately kept in accordance with GAAP and completed in all
material respects and there are no material inaccuracies or discrepancies of any
kind contained or reflected therein.

(o)
Litigation.  Except with respect to the Existing Proceedings, there are no
actions, suits, proceedings or Environmental Claims pending or, to the Knowledge
of the Borrower, threatened against or affecting any Obligor (including any
claims against their Property, at law, in equity or before any arbitrator or
before or by any Governmental Authority) in respect of which there is a
reasonable likelihood of a determination adverse to any Obligor and which, if
determined adversely to such Obligor, would have a Material Adverse Effect and
since the date hereof, there have been no material and adverse developments with
respect to the Existing Proceedings that would reasonably be expected to have a
Material Adverse Effect, in each case, except as has been disclosed by written
notice from the Borrower to the Agent.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 85 ‑    


(p)
Compliance with Laws, etc.  Each Obligor and its businesses and operations are
in compliance with: all Applicable Laws (including all applicable Environmental
Laws); all applicable directives, judgments, decrees, injunctions and orders
rendered by any Governmental Authority or any court of competent jurisdiction;
its and their constating or governing documents (including partnership
agreements and unanimous shareholders’ agreements) and by-laws; all material
agreements or instruments to which it is a party or by which any of its Property
are bound; except to the extent that non-compliance with any of the foregoing
would not reasonably be expected to have a Material Adverse Effect.

(q)
Taxes.  Each Obligor has duly filed on a timely basis all material tax returns
required to be filed and have paid all material Taxes which are then due and
payable, and have paid all material assessments and reassessments and all
material Other Taxes, governmental charges, governmental royalties, other
required payments to Governmental Authorities, penalties, interest and fines
claimed against them, other than those which, in each case, are subject to a
Permitted Contest or the failure to file or pay the same would not otherwise
reasonably be expected to have a Material Adverse Effect. Each Obligor has made
adequate provision for, and all required instalment payments have been made in
respect of, Taxes and Other Taxes in all material amounts payable for the
current period for which returns are not yet required to be filed. There are no
actions or proceedings being taken by any Governmental Authority to enforce the
payment of any material Taxes or Other Taxes by them, other than those which are
subject to a Permitted Contest. All of the material remittances and source
deductions required to be made by an Obligor to any Governmental Authority
(including in respect of Taxes and Other Taxes) have been made and are currently
up to date, and there are no outstanding material arrears other than those which
are subject to a Permitted Contest.

(r)
Insurance.  All insurance policies required to be maintained by (or on behalf
of) each Obligor pursuant to Section 9.1(e) have been obtained and are in full
force and effect, and such insurance policies comply in all material respects
with the requirements of Section 9.1(e).

(s)
Environmental Matters.

(i)
Each Obligor and its Property comply in all respects, and the businesses,
activities and operations of each Obligor and the use of its Property comply in
all respects, with all Environmental Laws, Environmental Permits and
Environmental Orders except to the extent failure to comply would not reasonably
be expected to have a Material Adverse Effect; further, the Borrower does not
have Knowledge of any facts which result in, or constitute, or are likely to
give rise to, non-compliance with any Environmental Laws, Environmental Permits
or Environmental Orders, which facts or non-compliance would reasonably be
expected to result in a Material Adverse Effect.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 86 ‑    


(ii)
Each Obligor has obtained all Environmental Permits which are then required in
relation to its Property or in respect of their respective businesses,
activities, and operations except to the extent failure to do so would not
reasonably be expected to have a Material Adverse Effect; all such Environmental
Permits are valid and in full force and effect, and no violations thereof have
occurred which are continuing and which would reasonably be expected to have a
Material Adverse Effect; no proceedings are pending and, to the Knowledge of the
Borrower, no proceedings are being taken by any Governmental Authority to remove
or invalidate any of the Environmental Permits, the removal or invalidation of
which would reasonably be expected to have a Material Adverse Effect; and there
is no reasonable reason to believe that any Environmental Permits required to be
obtained after the date hereof will not be issued pursuant to applications made
for such Environmental Permits if the failure to have such Environmental Permit
would reasonably be expected to have a Material Adverse Effect.

(iii)
The businesses, activities and operations of each Obligor which have generated,
manufactured, refined, treated, transported, stored, handled, disposed,
transferred, produced or processed Hazardous Materials have done so in
compliance in all respects with all Environmental Laws, Environmental Permits
and Environmental Orders, except to the extent such failure to so comply would
not reasonably be expected to have a Material Adverse Effect.

(iv)
All contaminants and other Hazardous Materials owned or controlled by an Obligor
and disposed of, treated or stored on or in relation to their Property have been
or are in the process of being disposed of, treated and stored in compliance in
all respects with all Environmental Laws, Environmental Permits and
Environmental Orders, except to the extent such failure to so comply would not
reasonably be expected to have a Material Adverse Effect.

(v)
No Obligor has received written notice of any material non-compliance under any
Environmental Laws, Environmental Permits or Environmental Orders, nor has
Knowledge of any facts which could give rise to any notice of non-compliance
with any Environmental Laws, Environmental Permits and Environmental Orders,
which facts or non-compliance would have a Material Adverse Effect, or except as
previously disclosed to the Agent in writing, any notice that an Obligor is a
potentially responsible party for a federal, provincial, regional, municipal or
local clean-up or corrective action in connection with their Property which, if
not complied with, would reasonably be expected to have a Material Adverse
Effect.

(vi)
To the Knowledge of the Borrower, each Obligor has maintained all environmental
and operating documents and records in the manner and for the time periods
required to comply in all respects with all Environmental Laws, Environmental
Permits and Environmental Orders, except where






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 87 ‑    


failure to do so would not reasonably be expected to have a Material Adverse
Effect.
(vii)
Each Obligor has in effect a management structure and policies and procedures
that will permit such Obligor to effectively manage environmental risk and
respond in a timely manner in compliance with the Environmental Laws,
Environmental Orders and Environmental Permits in the event of Release of
Hazardous Materials in, on or under Property of such Obligor.

(t)
No Defined Benefits Plan.  As of the date hereof, none of the Obligors have
established or contributed to any Defined Benefits Plan, and have not incurred
any liability in respect of any Defined Benefits Plan, other than Kinder Morgan
Canada Inc. and the liabilities thereof under its Defined Benefits Plan.

(u)
Anti-Corruption Laws and Sanctions.

(i)
The Obligors maintain in effect, procedures, policies or codes of conduct
intended to ensure compliance in all material respects by its directors,
officers and employees with, in each case, Anti-Corruption Laws and Sanctions
applicable to such Persons.

(ii)
None of the Obligors or their Subsidiaries or, to the Knowledge of the Borrower,
any of their respective directors, officers and employees is a Sanctioned
Person.

(iii)
No part of the proceeds of the Loans will be used intentionally by the Borrower
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation in any material respect of any Anti-Corruption Laws, (B) for the
purpose of funding (including payments made to) or financing any activities,
investments, business or transaction of or with any Person actually known to the
Obligors to be a Sanctioned Person, or in any country actually known to the
Obligors to be a Sanctioned Country where such Sanctions relate to the business
activities of the Obligors, or (C) in any manner that would result in the
violation in any material respect of any Sanctions applicable to the Obligors.

(v)
Collateral Representations.

(i)
Valid and Perfected Security Interests.  Each Security Document delivered
pursuant to this Agreement will, upon execution and delivery thereof, be
effective to create in favour of the Collateral Agent for the benefit of,
inter alios, the Lender Secured Parties, a legal, valid and enforceable Lien in
the Collateral described therein to the extent intended to be created thereby
and required to be perfected therein under the Loan Documents. When






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 88 ‑    


financing statements and other filings in appropriate form are filed in the
offices of the appropriate Governmental Authority in the jurisdictions specified
in Schedule H, the Liens created by the Security Documents shall constitute
fully perfected first priority Liens on, and security interests in (to the
extent intended to be created thereby and required to be perfected under the
Loan Documents and subject only to Permitted Liens which under Applicable Law
rank in priority thereto)) all rights, title and interest of the Obligors in
such Collateral, as security for, inter alios, the Lender Secured Obligations,
in each case free and clear of any Liens other than Permitted Liens.
(ii)
Filings and Registrations.  Except as have been obtained and are in full force
and effect, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for:

(A)
the grant by each Obligor of the Liens granted pursuant to the Security
Documents; or

(B)
the perfection of such security interest (other than as described in
paragraph (i) above) and such other filings and recordings (and renewals
thereof) as may be required to perfect the Liens created by the Security
Documents.

(iii)
Accounts.  Except for any Excluded Securities Accounts and except for accounts
maintained with any financial institution or other Person to hold Excluded
Deposits/Amounts, the Obligors maintain all of their deposit accounts and
securities accounts with the Agent and one or more Lenders in Canada. No deposit
account or securities account of any Obligor is subject to any Control Agreement
(except such agreements as may exist with the Collateral Agent, the Agent or any
Lender or which may exist in respect of Excluded Securities Accounts or in
respect of accounts which hold Excluded Deposits/Amounts).

(w)
Solvency.  Each Obligor is, and after giving effect to the incurrence of all
Funded Debt and obligations incurred in connection herewith will be, Solvent.

(x)
Pari Passu Ranking. The Lender Secured Obligations rank at least pari passu in
right of payment with all of their other senior secured Funded Debt of the
Obligors, including all Permitted Refinancing Debt.

(y)
Residency for Tax Purposes. The Borrower is not a non-resident of Canada as
defined in, and for the purposes of, the Tax Act.

(z)
Use of Credit Facility. The Borrower acknowledges that the Credit Facility is
for use by the Obligors and will be used for the Obligors’ and their
Subsidiaries’ lawful business purposes only, as permitted by Section 2.1(b).






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 89 ‑    


(aa)
Operation of Business. The facilities, plants, and equipment in respect of the
Existing Business have all been operated and maintained in a good and
workmanlike manner, and such business has been conducted, in accordance with
prudent industry practice and in accordance with all Applicable Laws, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

(bb)
Real Estate Matters. All material easements, rights of way and other real
property rights (including consents of the Crown) necessary to operate the
Existing Business have been acquired and are in full force and effect and all
Governmental Authorizations necessary to use such easements, rights of way and
other real property rights have been acquired by the Obligors and are in full
force and effect.

8.2
Deemed Repetition

On the Effective Date and on the date that any Drawdown is made under the Credit
Facility by the Borrower pursuant hereto (a) each of the representations and
warranties contained in Section 8.1 shall be true and correct in all material
respects as if made on such date (excluding those representations and warranties
which are expressly made as of a specific date only); and (b) the Borrower shall
be deemed to have represented to the Agent and the Lenders that, except as has
otherwise been notified to the Agent in writing and has been waived by the
Lenders in accordance herewith, no Default or Event of Default has occurred and
is continuing nor will any such event occur as a result of the aforementioned
Drawdown.
8.3
Other Loan Documents

All representations and warranties of any Obligor contained elsewhere in this
Agreement or in any other Loan Document delivered pursuant hereto or thereto
shall be deemed to constitute representations and warranties made by the
Borrower to the Agent and the Lenders under Section 8.1 of this Agreement as of
the date made under such Loan Document.
8.4
Effective Time of Repetition

All representations and warranties herein are made as of the date hereof, and,
when repeated or deemed to be repeated hereunder, shall be construed with
reference to the facts and circumstances existing at the time of repetition,
unless they are stated herein to be made as of a specific date or as at another
date.
8.5
Nature of Representations and Warranties

The representations and warranties set out in this Agreement or deemed to be
made pursuant hereto shall survive the execution and delivery of this Agreement
and the making of each Drawdown, notwithstanding any investigations or
examinations which may be made by the Agent, the Lenders or Lenders’ Counsel,
until the repayment of the Outstandings and the cancellation of the Credit
Facility.







--------------------------------------------------------------------------------


Exhibit 10.4
‑ 90 ‑    


ARTICLE 9
GENERAL COVENANTS
9.1
Positive Covenants

So long as any Outstandings exist or the Credit Facility is available hereunder,
the Borrower covenants and agrees with each of the Lenders and the Agent that
without the prior written consent of the Lenders:
(a)
Payment and Performance.  The Borrower shall duly and punctually pay the
principal of all Loans, all interest thereon and all fees and other amounts
required to be paid by it hereunder at the times and in the manner specified
hereunder and the Borrower shall, and shall cause each of the other Obligors to,
perform and observe all of their respective obligations under this Agreement and
under any other Loan Document to which it or any other Obligor is a party.

(b)
Existence and Conduct of Business.  The Borrower shall, and shall cause each of
the other Obligors to:

(i)
except as permitted by Section 9.2(f), maintain their respective corporate or
partnership existences in good standing;

(ii)
register and qualify and remain duly registered and qualified as a corporation
or partnership authorized to carry on business under the laws of each
jurisdiction in which the nature of any business transacted by it or the
character of any Property owned or leased by it requires such registration and
qualification except where failure to obtain and maintain such registration or
qualification would not reasonably be expected to have a Material Adverse
Effect;

(iii)
preserve and keep in full force and effect all Governmental Authorization,
Required Permits and other franchises, licenses, rights, privileges and permits
necessary to enable each of the Obligors to operate and conduct their respective
businesses in accordance with good industry practice, except to the extent such
failure to comply or to preserve or keep in full force and effect would not
reasonably be expected to have a Material Adverse Effect;

(iv)
keep and maintain all of its Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Property, including all equipment,
machinery and facilities, except to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and

(v)
maintain, protect and defend title to all Property held by any Obligor and take
all such acts and steps as are necessary or advisable at any time and from






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 91 ‑    


time to time to maintain such Property in good standing, except to the extent
the failure to so maintain, protect and defend or to take any such acts or steps
would not reasonably be expected to have a Material Adverse Effect.
(c)
Compliance with Applicable Laws.  The Borrower shall, and shall cause each of
the other Obligors to:

(i)
carry on and conduct its business, and keep, maintain and operate its Property,
in accordance with all Applicable Laws and prudent industry practice in the
pipeline industry and the other businesses conducted by the Obligors;

(ii)
comply in all respects with Applicable Law; and

(iii)
observe and conform to all requirements of any Governmental Authorization and
Required Permit relative to any of its Property and all covenants, terms and
conditions of all agreements upon or under which any of such Property is held,

in any case, except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
(d)
Books and Records/Inspection.  The Borrower will, and will cause each other
Obligor to, maintain books and records in accordance with GAAP and all
Applicable Law in respect of all its material dealings and transactions. At any
reasonable time and from time to time upon reasonable prior notice, and during
usual business hours, the Borrower shall permit the Agent or any representative
thereof (which may include a Lender) (at the expense of the Borrower) to examine
and make copies of and abstracts from the records and books of account of any
Obligor (subject to the Obligors’ reasonable safety requirements and standards)
and to visit and inspect the premises and properties of any Obligor and to
discuss the affairs, finances and accounts of any Obligor with any of the
officers or auditors and other professional advisors of any Obligor, subject to
any contractual restrictions regarding confidentiality provided that, excluding
any such visits and inspections during the continuation of an Event of
Default, the Lenders shall not exercise such rights more than once in any
calendar year, which such permitted visits will be at the Borrower’s reasonable
expense.

(e)
Insurance.  The Borrower shall maintain, or cause to be maintained, all risks
property insurance during construction and operations in connection with the
Property and businesses of the Obligors and other types of insurance, including
liability insurance with respect to claims for personal injury, death or
property damage, with respect to the construction and operation of such
businesses, all in accordance with prudent industry standards and to the extent
available on commercially reasonable terms and with creditworthy and reputable
insurance companies in such amounts and with such deductibles as are in
accordance with prudent industry standards, except to the extent failure to do
so would not reasonably






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 92 ‑    


be expected to have a Material Adverse Effect. The insurance policies shall name
the Collateral Agent and the Secured Parties as additional insureds (except in
the case of automobile policies) and the Collateral Agent, on behalf of the
Secured Parties, as loss payee (as its interests may appear). The Borrower
shall, from time to time at the request of the Agent acting reasonably, promptly
deliver to the Agent evidence of the insurance required to be maintained
pursuant to this Section 9.1(e) in the form of a certificate of insurance. The
Obligors will use any proceeds from business interruption insurance for the
purposes of the Obligors’ business. The Borrower shall require its insurers to,
or to the extent not commercially available, the Borrower shall provide 30 days’
notice of cancellation (10 days for nonpayment of premium) to the Collateral
Agent in the event any policy is cancelled.
(f)
Payment of Taxes and Other Amounts.  The Borrower shall, and shall cause each of
the other Obligors to, from time to time, file all material tax returns which
are required to be filed and pay or cause to be paid all material Taxes, Other
Taxes, levies, assessments (ordinary or extraordinary), governmental fees and
dues, other required payments to Governmental Authorities, wages, workers’
compensation arrangements, government royalties, pension fund obligations and
any other amounts, in each case, which may result in a Lien on their Property
arising under statute or regulation (any of which being a “Levy”) and to make
and remit other payments and all withholdings lawfully levied, assessed or
imposed upon an Obligor or any of the assets of an Obligor, as and when the same
become due and payable, except when and for so long as the validity of such
Levy, payment or withholding is subject to a Permitted Contest or would not
otherwise reasonably be expected to have a Material Adverse Effect.

(g)
Environmental Matters. Without limiting the generality of Section 9.1(c), the
Borrower shall, and shall cause each of the other Obligors to conduct their
business and operations so as to so comply at all times with all Environmental
Laws, Environmental Permits and Environmental Orders, except to the extent the
failure to so conduct or comply would not reasonably be expected to have a
Material Adverse Effect.

(h)
End of Fiscal Years.  The Borrower will, for financial reporting purposes, cause
each of its Fiscal Years, and the Borrower will cause each of the other
Obligors’ Fiscal Years, to end on December 31 of each applicable calendar year.

(i)
Anti-Corruption Laws and Sanctions.  The Borrower shall maintain in effect and
enforce procedures, policies or codes of conduct intended to ensure compliance
in all material respects by the Obligors and their respective directors,
officers and employees with Anti-Corruption Laws and Sanctions applicable to
such Persons.

(j)
Ownership of Assets.  The Borrower shall ensure that at all times the Obligors
(i) directly own, on an unconsolidated basis, at least 95% of Consolidated Total
Assets and (ii) generate at least 95% of Consolidated EBITDA.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 93 ‑    


(k)
Pari Passu Ranking. The Borrower will ensure that the Lender Secured Obligations
rank at least pari passu in right of payment with all of their other senior
secured Funded Debt of the Obligors, including all Permitted Refinancing Debt.

(l)
Use of Proceeds. The Borrower will use the proceeds of the Credit Facility only
as provided for in Section 2.1(b) and subject to Section 8.1(u)(iii).

(m)
Intellectual Property. The Borrower shall, and shall cause each other Obligor
to, maintain all Intellectual Property required in connection with the Existing
Business, as the case may be, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(n)
Protection of Liens. The Borrower shall, and shall cause each other Obligor to,
do all things reasonably requested by the Agent or the Collateral Agent to
establish, protect and maintain the Security Documents and the Liens granted
thereunder and the priority thereof in relation to other Persons, subject to
Permitted Liens.

(o)
Pensions. The Borrower shall ensure that all pension plans, including any
Defined Benefit Plan, maintained or operated by, or for the benefit of, any
Obligor and/or any of its employees are maintained, operated and funded in
accordance with all Applicable Laws except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(p)
Further Assurances.  The Borrower, at its expense, shall, and shall cause each
other Obligor to promptly cure any default by it in the execution and delivery
of this Agreement or of any of the other Loan Documents to which it is a party
and, after reasonable notice thereof from the Agent, the Borrower shall promptly
execute and deliver, or cause to be executed and delivered, all such other and
further deeds, agreements, opinions, certificates, instruments, affidavits,
registration materials and other documents (and cause each other Obligor to take
such action) necessary for the Borrower’s compliance with or performance of the
covenants and agreements of the Borrower or any other Obligor in any of the Loan
Documents, including this Agreement, or to further evidence and more fully
describe the property subject to the Liens, privileges and priorities purported
to be created by the Security Documents, or to correct any omissions in any of
the Loan Documents, or more fully to state the obligations set out herein or in
any of the Loan Documents, or to perfect, protect or preserve the Liens created
pursuant to any of the Loan Documents, or to make any registration, recording,
to file any notice or to obtain any consent, all as may be necessary or
appropriate in connection therewith, in the judgment of the Agent, acting
reasonably.

9.2
Negative Covenants

So long as any Outstandings exist or the Credit Facility is available hereunder,
the Borrower covenants and agrees with each of the Lenders and the Agent that
without the prior written consent of the Lenders:





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 94 ‑    


(a)
Incurrence of Funded Debt.  The Borrower shall not, and shall not permit any
other Obligor to, create, incur, assume, or permit to be outstanding any Funded
Debt, except for Permitted Debt.

(b)
Negative Pledge.  The Borrower shall not, and shall not permit any other Obligor
to, create, issue, incur, assume, have outstanding or permit to exist any Liens
on any of its or their present or future Property, except for Permitted Liens.

(c)
Limitation on Dispositions.  The Borrower shall not, and shall not permit any
other Obligor to, consummate a Disposition other than Permitted Dispositions.

(d)
Transactions with Affiliates.  The Borrower shall not, and shall not permit any
other Obligor to, make any payment to, or Dispose of any of its Property to, or
purchase any Property from, or, except for Existing Affiliate Agreements, enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or Guarantee with, or for the benefit of, any Affiliate of the Borrower
which is not an Obligor or a Subsidiary of the Borrower involving aggregate
consideration in excess of Cdn.$5,000,000, unless each such Affiliate
transaction is on terms that are not less favourable (taken as a whole) in any
material respect to such Obligor as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate.

(e)
Change of Business.  The Borrower and the other Obligors, taken as a whole,
shall not fundamentally and substantively alter the character of their
businesses, taken as a whole, from the businesses conducted by, contemplated to
be conducted by or proposed to be conducted by, the Borrower and the other
Obligors, taken as a whole, on the date hereof, and other business activities
which are extensions thereof or otherwise incidental, synergistic, reasonably
related, or ancillary to any of the foregoing.

(f)
Reorganization etc.  The Borrower shall not, and shall not permit any other
Obligor to, enter into any transaction or series of transactions whereby all or
substantially all of its Property would become the property of any other Person
(herein called a “Successor”) whether by way of reconstruction, reorganization,
recapitalization, consolidation, amalgamation, merger, transfer, sale or
otherwise (each a “Successor Transaction”) unless:

(i)
if the Successor Transaction involves the Borrower, the Successor is a Person
organized and existing under the federal laws of Canada, the laws in force in a
province in Canada or under the laws of any state in the United States of
America and the Successor Transaction would not result in a Default or an Event
of Default under Section 12.1(m);

(ii)
if the Successor Transaction involves an Obligor but not the Borrower, an
Obligor is the continuing entity and the Successor is a Person organized and
existing under the federal laws of Canada, the laws in force in a province in
Canada or under the laws of any state in the United States of America;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 95 ‑    


(iii)
prior to or contemporaneously with the consummation of such Successor
Transaction:

(A)
the Successor will be bound by or have assumed all the covenants and obligations
of the applicable Obligor(s) under all Loan Documents to which it is a party;
and

(B)
the Loan Documents to which the applicable Obligor(s) was a party immediately
prior to entering into the Successor Transaction, will be valid and binding
obligations of the Successor, enforceable against the Successor and entitling
the Lenders, as against the Successor, to exercise all their rights under such
Loan Documents;

provided that the Successor shall also execute and/or deliver to the Lenders
such documents (including legal opinions of counsel to the Successor), if any,
as may, in the opinion of the Agent, acting reasonably, be necessary to effect
or establish (A) and (B) above;
(iv)
such Successor Transaction shall be on such terms and shall be carried out in
such a matter so as to preserve and not to impair in any material respect any of
the rights and powers of the Lenders hereunder or under any other Loan
Documents; and

(v)
no Event of Default or Default shall have occurred and be continuing immediately
prior to such Successor Transaction or will occur (including as determined on a
pro forma basis) upon or as a result of such Successor Transaction.

(g)
Hedge Agreements.  The Borrower shall not, and shall not permit any other
Obligor to, enter into any Hedge Agreements (i) for speculative purposes or (ii)
in a manner inconsistent with the hedging policies governed by the board of
directors of KMCL or the Borrower.

(h)
No Postponement or Subordination of Inter-Corporate Debt.  The Borrower shall
not, and shall not permit any other Obligor to, directly or indirectly, enter
into any arrangement whereby any Funded Debt owed to it or them by the Borrower
or any other Obligor is postponed or subordinated to and in favour of any other
such Funded Debt unless such postponement and subordination is also extended to
the Outstandings on substantially the same terms and conditions.

(i)
Restricted Payments. The Borrower shall not make any Distributions if a Default
or Event of Default has occurred and is continuing at such time.

(j)
Voluntary Prepayments. The Borrower shall not, and shall not permit any other
Obligor to, prepay, redeem, purchase, defease, acquire or otherwise satisfy
prior to the scheduled maturity thereof any Permitted Debt (other than the
Credit Facility,






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 96 ‑    


Capital Leases and Purchase Money Obligations); provided that, the Obligors may
prepay, redeem, purchase, defease, acquire or otherwise satisfy prior to the
scheduled maturity thereof any Permitted Debt, provided no Default or Event of
Default exists at such time or would reasonably be expected to result therefrom
and, in the case of Permitted Refinancing Debt, if such prepayment, redemption,
purchase, defeasance, acquisition or satisfaction is funded entirely from the
proceeds of the issuance of Equity Securities by KMCL or the Parent or other
Permitted Debt.
(k)
Investments. The Borrower shall not, and shall not permit any other Obligor to,
make any Investment except for Permitted Investments.

(l)
Sale Leasebacks.  The Borrower shall not, and shall not permit any other Obligor
to, enter into any Sale Leaseback where the Fair Market Value of such Sale
Leaseback, together with the aggregate Fair Market Value of all other Sale
Leasebacks of the Obligors, exceeds the Threshold Amount, in each case, the Fair
Market Value being determined as of the date each such Sale Leaseback was made.

(m)
Amendments to Constating Documents.  The Borrower shall not, and shall not
permit any other Obligor to, enter into or provide any amendments, waivers and
consents to any of the articles, by-laws, partnership agreement or other
constating or governing documents of any Obligor or Required Permits, except in
each case for any such amendments, waivers and consents as would not reasonably
be expected to have a Material Adverse Effect or otherwise materially and
adversely affect the rights of the Lender Secured Parties.

(n)
No Accounts other than with Lenders. Except for the Excluded Securities Accounts
and except for any accounts maintained with any financial institution or other
Person to hold Excluded Deposits/Amounts, the Borrower shall not, nor shall it
permit any Obligor to: (i) establish or maintain any deposit accounts or any
securities accounts with, or (ii) have any cash or Cash Equivalents on deposit
with, in each case, any financial institution or other Person except the Agent
or a Lender.

9.3
Financial Covenant

So long as any Outstandings exist or the Credit Facility is available hereunder,
the Borrower covenants and agrees with each of the Lenders and Agent that,
without the prior written consent of the Lenders, as at the end of each Fiscal
Quarter, the ratio of Consolidated Total Funded Debt to Consolidated
Capitalization shall not be greater than 70%.
The covenant in this Section 9.3 is referred to herein as the “Financial
Covenant”.
9.4
Reporting Requirements

So long as any Outstandings exist or the Credit Facility is available hereunder,
the Borrower covenants and agrees with each of the Lenders and Agent that
without the prior written consent of the Lenders:





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 97 ‑    


(a)
Financial Reporting.  The Borrower shall deliver to the Agent:

(i)
within 90 days after the end of each of KMCL’s Fiscal Years, the audited annual
Financial Statements of KMCL on a consolidated basis, for each such Fiscal Year,
together with the notes thereto, all prepared in accordance with GAAP
consistently applied, and, in each case, certified by independent certified
public accountants of recognized national standing whose opinion shall not be
qualified as to the scope of audit or contain a note as to the status of KMCL or
any other Obligor as a going concern;

(ii)
within 45 days after the end of its first, second and third Fiscal Quarters in
each Fiscal Year, the unaudited quarterly Financial Statements of KMCL on a
consolidated basis, for each such Fiscal Quarter, all in reasonable detail and
stating in comparative form the figures for the corresponding date and period in
the previous Fiscal Year (other than in the case of such Financial Statements
for the first Fiscal Year), all prepared in accordance with GAAP consistently
applied and certified by an Authorized Officer of KMCL to present fairly, in all
material respects, the consolidated financial condition of KMCL in accordance
with GAAP;

(iii)
concurrently with delivering the Financial Statements pursuant to
Sections 9.4(a)(i) and 9.4(a)(ii), a Compliance Certificate, including any
update to Schedule G and Schedule H; and

(iv)
at the request of the Agent, such other information, reports, certificates or
other matters affecting the business, affairs, financial condition or Property
of the Obligors as the Agent or any Lender may reasonably request.

The financial statements, budgets, descriptions, reports and other documents to
be delivered pursuant to Sections 9.4(a)(i) to 9.4(a)(iii) inclusive may be
delivered by transmitting an electronic version of the same to the Agent and
confirming (x) receipt thereof by the Agent and (y) the ability of the Agent to
access the same.
(b)
Material Litigation.  The Borrower shall promptly, and in any event within
5 Banking Days of obtaining Knowledge of the same, give written notice to the
Agent of:

(i)
any litigation, proceeding or dispute affecting the any Obligor which either
claims damages in excess of $25,000,000 or, if adversely determined, would
reasonably be expected to have a Material Adverse Effect; and

(ii)
with respect to the Existing Proceedings, any occurrence concerning any such
Existing Proceedings that would reasonably be expected to have a Material
Adverse Effect;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 98 ‑    


and shall from time to time furnish to the Agent all reasonable information
requested by the Agent concerning the status of any such litigation, proceeding
or dispute, including the Existing Proceedings.
(c)
Environmental Notices. If an Obligor shall:

(A)
receive or give any notice that a violation of any Environmental Law,
Environmental Permit or Environmental Order has or may have been committed or is
about to be committed by such Obligor, or in respect of any of its Property, if
such violation would reasonably be expected to result in such Obligor incurring
liabilities or costs in excess of $25,000,000 in any Fiscal Year;

(B)
receive any notice that a complaint, proceeding or order has been filed or is
about to be filed against such Obligor, or in respect of any of their Property,
alleging a violation of any Environmental Law, Environmental Permit or
Environmental Order, if such violation would reasonably be expected to result in
such Obligor incurring liabilities or costs in excess of $25,000,000 in any
Fiscal Year; or

(C)
receive any notice requiring such Obligor to take any action in connection with
the Release of Hazardous Materials into the environment or alleging that such
Obligor may be liable or responsible for costs associated with a response to, or
to clean-up, a Release of Hazardous Materials into the environment, or any
damages caused thereby, if such action or liability would result in such Obligor
incurring liabilities or costs in excess of $25,000,000 in any Fiscal Year;

the Borrower shall promptly provide the Agent with a copy of such notice and
shall furnish to the Agent details of any action taken or proposed to be taken
in respect of such notice and, from time to time, all reasonable information
requested by the Agent relating to the same.
(d)
Corporate Information.  The Borrower shall promptly notify the Agent if at any
time any of the information on Schedule G or Schedule H becomes incorrect (as at
such time) and shall in such event promptly (and in any event within 10 Banking
Days) provide to the Agent an updated Schedule G or Schedule H, as applicable.

(e)
Other Notices.

(i)
The Borrower shall deliver to the Agent, promptly upon becoming aware of the
occurrence of a Default or the occurrence of an Event of Default, an officer’s
certificate from an Authorized Officer describing the foregoing in reasonable
detail and specifying the steps, if any, being taken to cure or remedy the same.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 99 ‑    


(ii)
The Borrower shall promptly notify the Agent of any event, circumstance or
condition that has had a Material Adverse Effect.

9.5
Agent May Perform Covenants

If the Borrower or any Obligor fails to perform any covenants on its part herein
contained, subject to any consents or notices or cure periods required by
Section 12.1 and provided that a period of 10 Banking Days after written notice
from the Agent to remedy the same has been given, the Agent may give written
notice to the Borrower of such failure and if such covenant remains unperformed,
the Agent may, in its discretion but need not, perform any such covenant capable
of being performed by the Agent, and if the covenant requires the payment or
expenditure of money, the Agent may, upon having received approval of all
Lenders, make such payments or expenditure and all sums so expended shall
constitute credit advanced by the Lenders for the benefit of the Borrower and
shall be forthwith payable by the Borrower to the Agent on behalf of the Lenders
and shall bear interest at the applicable interest rate provided in Section 4.7
for amounts due in Cdn. Dollars or US Dollars, as the case may be. No such
performance, payment or expenditure by the Agent shall be deemed to relieve any
Obligor of any default hereunder or under the other Loan Documents.



ARTICLE 10
GUARANTEES AND SECURITY
10.1
Obligor Guarantees

(a)
Scope of Guarantees.  Each Obligor shall Guarantee all of the Lender Secured
Obligations of the other Obligors.

(b)
Obligor Guarantees.  The Borrower shall execute and deliver, and shall cause
each of the other Obligors, to execute and deliver, the following (as
applicable):

(i)
from each of the Borrower and all other Obligors that are organized under the
laws of any jurisdiction of Canada or the United States, an Obligor Guarantee
(or a guarantee supplement thereto); and

(ii)
from each of the Obligors which are organized under the laws of any jurisdiction
outside of Canada and the United States, a guarantee in respect of the Lender
Secured Obligations in a form satisfactory to the Agent, acting reasonably.

10.2
Security

(a)
Scope of Security.  All of the Lender Secured Obligations of all Obligors shall
be secured, equally and rateably, by the Security Documents which will grant
first






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 100 ‑    


priority Liens (subject to Permitted Liens) on, to and against all present and
future Property of the Obligors.
(b)
Security Documents.  The Borrower shall execute and deliver, and shall cause
each of the other Obligors to execute and deliver or shall execute an Obligor
Debenture or a supplemental debenture in respect thereof.

(c)
Collateral Requirements.  The Borrower shall, and shall cause each other Obligor
to:

(i)
comply with and perform in all material respects each of the terms, conditions
and covenants set forth in the Security Documents applicable to such Obligor;
and

(ii)
take such reasonable action as is necessary to maintain a valid first priority
Lien (subject to Permitted Liens) on all Collateral in favour of the Lender
Secured Parties, and deliver to the Collateral Agent such documentation in
connection therewith as is delivered to the Collateral Agent or any other Lender
Secured Party, in form and substance reasonably satisfactory to the Agent.

10.3
Registration and Perfection

The Collateral Agent or the Agent may require the Borrower to, at the Borrower’s
expense, register, file or record the Security Documents in all offices where
such registration, filing or recording is necessary or of advantage to the
creation, perfection and preserving of the Lien constituted thereby; provided
that registrations, filings or recordings in relation to register any specific
fixed mortgages or charges against real property shall not be made unless an
Event of Default has occurred and is continuing, except with the consent of the
Borrower. The Agent or the Collateral Agent may amend and renew, or direct the
Borrower to do so, such registrations, filings and recordings from time to time
as and when required to keep them in full force and effect or to preserve the
priority established by any prior registration, filing or recording thereof.
10.4
Continuing Security

Each item or part of the Security Documents shall for all purposes be treated as
a separate and continuing collateral security and shall be deemed to have been
given in addition to and not in place of any other item or part of the Security
Documents or any other security now held or hereafter acquired by the Collateral
Agent, the Agent or the Lenders. No item or part of the Security Documents shall
be merged or be deemed to have been merged in or by this Agreement or any
documents, instruments or acknowledgements delivered hereunder, or any simple
contract debt or any judgment, and any realization of or steps taken under or
pursuant to any security, instrument or agreement shall be independent of and
not create a merger with any other right available to the Collateral Agent, the
Agent or the Lenders under any security, instruments or agreements held by it or
at law or in equity.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 101 ‑    


10.5
Dealing with Security

The Agent on behalf of the Lender Secured Parties may grant extensions of time
or other indulgences, take and give up securities (including the Security
Documents or any part or parts thereof), accept compositions, grant releases and
discharges and otherwise deal with any Obligor, other Lender Secured Parties and
others and with the Security Documents and each part thereof as the Agent (on
behalf of the Lender Secured Parties and subject to the terms of the Collateral
Agency and Intercreditor Agreement) may see fit, and may, subject to
Section 7.6, apply all amounts received from any Obligor or others or from
securities upon such part of the liabilities of the Borrower hereunder or under
any of the Security Documents as the Agent may direct, without prejudice to or
in any way limiting the liability of the Obligors under the Loan Documents or
any other collateral security.
10.6
Release and Discharge of Security

(a)
Subject to the terms of the Collateral Agency and Intercreditor Agreement, the
Borrower and the other Obligors shall not be discharged from the Security
Documents or any part thereof, other than to the extent that such security
constituted by the Security Documents applies to a Permitted Disposition (in
which case the Liens subject to such Security Documents shall, without further
action, cease to apply to the subject matter thereof for the benefit of the
Agent and the Lenders) except by a written release and discharge signed by the
Collateral Agent with the prior written consent of all of the Lenders. If all of
the Lender Secured Obligations have been repaid, paid, satisfied and discharged,
as the case may be, in full and the Credit Facility has been fully cancelled,
then the Agent shall cause its, the Lenders’ and the Swap Lenders’ interest in
the Security Documents to be released in accordance with the Collateral Agency
and Intercreditor Agreement, at the expense of the Borrower.

(b)
The Lenders hereby authorize the Agent, upon the written request of the
Borrower, to, without further authorization from the Lenders, take such steps as
may be required under the Collateral Agency and Intercreditor Agreement or as
may be requested by the Collateral Agent to release the Liens created by the
Security Documents from any property or assets in relation to a Permitted
Disposition or to postpone the Liens constituted by the Security Documents to
any Permitted Lien under subparagraph (h), (t) or (x) of the definition thereof.

10.7
Acknowledgement in Respect of Security

The parties acknowledge that the Security Documents contemplated to be provided
herein shall be provided pursuant to the Collateral Agency and Intercreditor
Agreement for the benefit of all holders of Secured Obligations and in
accordance with Section 15.16 and the Collateral Agency and Intercreditor
Agreement.
10.8
Transfer of Security






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 102 ‑    


If RBC, in its capacity as Agent, or any successor thereto, in its capacity as
Agent ceases to be the Agent (the “Departing Agent”), the Departing Agent shall
transfer and assign all of its right, title and interest in its capacity as
Agent in and to the Security and the Collateral Agency and Intercreditor
Agreement to the successor Agent.
10.9
Effectiveness

The Liens created by the Security Documents shall be effective, and the
undertakings as to the Security Documents herein or in any other Loan Document
shall be continuing, whether any Loans are then outstanding or any amounts
thereby secured or any part thereof shall be owing before or after, or at the
same time as, the creation of such Liens or before or after or upon the date of
execution of any amendments to this Agreement, until all Outstandings have been
repaid in full and this Agreement has been terminated.
10.10
Hedging Affiliates

Each Lender hereby confirms to and agrees with the Agent and the other Lenders
as follows:
(a)
such Lender is, for the purpose of securing the Lender Swap Obligations owing to
or in favour of its Affiliates pursuant to the Security Documents, executing and
delivering this Agreement both on its own behalf and as agent for and on behalf
of such Affiliates;

(b)
the Agent shall be and is hereby authorized by each such Affiliate to act in
accordance with the provisions of the Loan Documents (including on the
instructions or at the direction of the Lenders or the Required Lenders (which,
for certainty, shall not include their respective Affiliates)) in all respects
with respect to the Security Documents; and

(c)
the Lender Hedge Agreements of any such Affiliate or the Lender Swap Obligations
owing to or in favour of any such Affiliate shall not be included or taken into
account for the purposes of Section 16.10 or (for certainty) in any
determination of the Required Lenders or all of the Lenders which shall be
determined solely based upon the Commitments of the Lenders hereunder or the
Outstanding Principal owing to the Lenders.

10.11
Security for Hedging with Former Lenders

If a Lender ceases to be a Lender under this Agreement (a “Former Lender”), all
Lender Swap Obligations owing to such Former Lender and its Affiliates under
Lender Hedge Agreements entered into while such Former Lender was a Lender shall
remain secured by the Security Documents (equally and rateably) to the extent
that such Lender Swap Obligations were secured by the Security Documents prior
to such Lender becoming a Former Lender and, subject to the following provisions
of this Section 10.11 and, unless the context otherwise requires, all references
herein to “Lender Swap Obligations” shall include such obligations to a Former
Lender and its Affiliates and all references herein to “Lender Hedge Agreements”
shall include such Lender Hedge Agreements





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 103 ‑    


with a Former Lender and its Affiliates (in each case, other than Excluded Swap
Obligations). For certainty, any Lender Swap Obligations under any individual
Lender Hedge Agreements entered into with a Former Lender or an Affiliate
thereof after the Former Lender has ceased to be a Lender (irrespective of the
fact that the master agreement between such parties was entered into prior
thereto) shall not be secured by the Security Documents. Notwithstanding the
foregoing, no Former Lender or any Affiliate thereof shall have any right to
cause or require the enforcement of the Security Documents or any right to
participate in any decisions relating to the Security Documents, including any
decisions relating to the enforcement or manner of enforcement of the Security
Documents or decisions relating to any amendment to, waiver under, release of or
other dealing with all or any part of the Security Documents; for certainty, the
sole right of a Former Lender and its Affiliates with respect to the Security
Documents is to share, on a pari passu basis, in any proceeds of realization and
enforcement of the Security Documents and amendments to, or waivers in respect
of, Section 7.6 shall require the consent of each Former Lender which has
outstanding Lender Swap Obligations.
10.12
Security Disclaimer

If any Lender determines, acting reasonably, that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from a Lien over real property pursuant to
any law of the United States or any state thereof, then such Lender may notify
the Agent that such Lender disclaims any and all benefit of such Lien under the
Security Documents to the extent of such illegality; provided that such
determination or disclaimer shall not (a) invalidate or render unenforceable
such Lien for the benefit of the Agent or any other Lender or Swap Lender or (b)
result in any redistribution of any payments under Section 15.14 as a
consequence of the Agent, the other Lenders and the Swap Lenders receiving
realization proceeds from such Lien in excess of their respective Applicable
Percentages of such realization proceeds.



ARTICLE 11
DESIGNATION OF RESTRICTED SUBSIDIARIES
11.1
Designation of Restricted Subsidiaries

The Borrower shall be entitled, from time to time (but subject to the proviso
below) by notice in writing to the Agent (together with reasonable particulars
which demonstrate compliance with the positive covenant in Section 9.1(j)), to
designate that:
(a)
a Subsidiary of the Borrower which is an Unrestricted Subsidiary shall become a
Restricted Subsidiary; or

(b)
a Restricted Subsidiary shall cease to be a Restricted Subsidiary;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 104 ‑    


provided that the Borrower shall not be entitled to designate that (i) a
Restricted Subsidiary shall cease to be a Restricted Subsidiary if a Default or
an Event of Default would result from or exist immediately after such
designation, (ii) a Subsidiary of the Borrower shall become a Restricted
Subsidiary if a Default or an Event of Default would result from or exist
immediately after such designation.
11.2
Obligor Guarantee and Security

(a)
The Borrower shall cause any Subsidiary of any Obligor that becomes a Restricted
Subsidiary after the Effective Date to enter into and become a party to a
Obligor Guarantee, and to deliver to the Agent or the Collateral Agent, as
applicable, the following as soon as reasonably practicable (and in any event
within 30 days thereafter (or such longer period as may be agreed to by the
Agent)):

(i)
an Obligor Guarantee;

(ii)
a certificate signed by from an Authorized Officer of such Subsidiary making
representations and warranties to the effect of those contained in
Sections 8.1(a), 8.1(b), 8.1(c), 8.1(d), 8.1(e) and 8.1(f) but with respect to
such Subsidiary and its Obligor Guarantee and the Security Documents delivered
pursuant to clause (vi) below, and, if relevant under Applicable Law to the
provision of the Obligor Guarantee, a certificate confirming the solvency of
such Subsidiary;

(iii)
such documents and evidence with respect to such Subsidiary as the Required
Lenders may reasonably request in order to establish the existence and good
standing of such Subsidiary and the authorization of the transactions
contemplated by the Obligor Guarantee and the Security Documents to be delivered
by it under clause (vi) below;

(iv)
such Security Documents and other agreements, documents and instruments related
thereto, necessary to grant a first priority (subject to Permitted Liens and the
Collateral Agency and Intercreditor Agreement) perfected Lien on all of the
Property of such Subsidiary, each in form and substance satisfactory to the
Agent and the Agent and similar to those required to be provided by other
Restricted Subsidiaries;

(v)
all original certificates evidencing Equity Securities of any Obligor owned by
it, together with any endorsements thereto required by the Agent;

(vi)
such certificates, lien searches, organizational and other charter documents,
resolutions and other documents and agreements as the Agent may reasonably
request in connection therewith; and

(vii)
an opinion of counsel satisfactory to the Agent and the Collateral Agent, acting
reasonably, to the effect that (A) the Obligor Guarantee and the






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 105 ‑    


Security Documents entered into by such Subsidiary pursuant to clause (vi) above
have been duly authorized, executed and delivered and such Obligor Guarantee and
such Security Documents constitute the legal, valid and binding obligation of
such Subsidiary enforceable in accordance with their terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and other
customary qualifications, (B) the Obligor Guarantee and the Security Documents
to which it is becoming a party do not violate or conflict with any law or its
constating documents, (C) the Liens of the Collateral Agent on the Collateral
granted by such Subsidiary are valid, attached, perfected Liens, and (D) as to
such other matters as are reasonably required by the Agent and the Collateral
Agent.
(b)
The Agent shall promptly release any Obligor Guarantee, provided by a Restricted
Subsidiary that ceases to be a Restricted Subsidiary in accordance with the
provisions hereof.




ARTICLE 12
EVENTS OF DEFAULT AND REMEDIES
12.1
Events of Default

Each of the following events or conditions shall constitute an “Event of
Default”:
(a)
Principal Default.  if the Borrower fails to pay any Outstanding Principal of
any Loan when due and payable hereunder;

(b)
Other Payment Default.  if the Borrower fails to pay (1) any interest
(including, if applicable, default interest) on any Loan; (1) any acceptance fee
with respect to Bankers’ Acceptances; (1) any standby fees payable hereunder; or
(1) any other amount not specifically referred to herein payable by the Borrower
hereunder or under any other Loan Document in each case when due and payable,
and, in the case of amounts described in clause (i), (ii) or (iii) above, such
default remains unremedied for a period of 5 Banking Days and, in the case of
amounts described in clause (iv) above, such failure remains unremedied for a
period of 30 days after written notice of such default is delivered by the Agent
to the Borrower;

(c)
Breach of Certain Covenants.

(i)
if any Obligor defaults in the performance of or compliance with (i) any term
contained in Section 9.2(b), Section 9.2(c), Section 9.2(f), Section 9.2(j),
Section 9.2(k) and Section 9.3; or






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 106 ‑    


(ii)
if the Borrower defaults in the performance of or compliance with its
obligations under Section 9.4(e)(i) and such failure remains unremedied for a
period of 5 Banking Days;

(d)
Breach of Other Covenants.  if any Obligor fails to observe or perform any
covenant or obligation herein or in any other Loan Document on its part to be
observed or performed (other than a covenant or obligation whose breach or
default in performance is specifically dealt with elsewhere in this
Section 12.1) and such failure remains unremedied for a period of 30 days, in
either case, after written notice of such default is delivered by the Agent to
the Borrower;

(e)
Incorrect Representations.  if any representation, warranty or certification
(each a “Representation”) made or deemed to be made by or on behalf of any
Obligor herein or in any other Loan Document, certificate, report or financial
statement at any time furnished by or on behalf of any Obligor under or in
connection with this Agreement or any other Loan Document shall prove to have
been false or misleading on and as of the date made or deemed made and the
Representation remains incorrect or misleading for a period of 30 days after
written notice of such default is delivered by the agent to the Borrower;

(f)
Involuntary Insolvency. if any case, proceeding or other action shall be
instituted in any court of competent jurisdiction against any Obligor, seeking
in respect of such Obligor an adjudication in bankruptcy, reorganization of its
indebtedness, dissolution, winding up, liquidation, a composition, proposal or
arrangement with creditors, a readjustment of debts, the appointment of a
trustee, receiver, receiver and manager, interim receiver, custodian, liquidator
sequestrator or other Person with similar powers with respect to such Obligor or
of all or any substantial part of its Property, or any other like relief in
respect of such Person under the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring
Act (Canada), the United States Bankruptcy Code, or any other bankruptcy,
insolvency or analogous law and:

(i)
such case, proceeding or other action results in an entry of an order for relief
or any such adjudication or appointment; or

(ii)
the same shall continue undismissed, or unstayed and in effect, for any period
of 30 days;

(g)
Voluntary Insolvency.  if any Obligor:

(i)
makes any assignment in bankruptcy or makes any other assignment for the benefit
of creditors;

(ii)
makes any proposal under the Bankruptcy and Insolvency Act (Canada) or any
comparable law, seeks relief under the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada),






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 107 ‑    


the United States Bankruptcy Code, or any other bankruptcy, insolvency or
analogous law, or files a petition or proposal to take advantage of any act of
insolvency;
(iii)
consents to or acquiesces in the appointment of a trustee in bankruptcy,
receiver, receiver and manager, interim receiver, custodian, sequestrator or
other person with similar powers of itself or of all or any portion of its
Property which is, in the opinion of the Required Lenders, material;

(iv)
files a petition or otherwise commences any proceeding seeking any arrangement
with creditors, composition, administration or readjustment under any applicable
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting creditors’ rights; or

(v)
consents to, or acquiesces in, the filing of such assignment, proposal, relief,
petition, proposal, appointment or proceeding or takes any action to authorize
or effect any of the foregoing;

(h)
Dissolution.  other than as permitted by Section 9.2(f), if proceedings are
commenced for the dissolution, liquidation or winding-up of an Obligor unless
such proceedings are being actively and diligently contested in good faith to
the satisfaction of the Required Lenders, or if a decree or order is enacted for
the dissolution, liquidation or winding-up of an Obligor, except in each case as
permitted hereunder;

(i)
Security Realization.  if any secured creditors of an Obligor realize upon or
enforce their security against Property of such Person having an aggregate Fair
Market Value in excess of the Threshold Amount and such realization or
enforcement shall continue in effect and not be released, discharged or stayed
within 30 days;

(j)
Seizure.  if Property of any Obligor having an aggregate Fair Market Value in
excess of the Threshold Amount is seized or otherwise attached by anyone
pursuant to any legal process or other means, including distress, execution or
any other step or proceeding with similar effect, and, in any case, any such
attachment, step or other proceeding shall continue in effect and not be
released, discharged or stayed within 30 days;

(k)
Judgments.  if final judgments or orders for the payment of money aggregating in
excess of the Threshold Amount are rendered against any Obligor and the same
remain undischarged and not effectively stayed or appealed for a period of 30
days after entry thereof or shall remain undischarged for a period of 30 days
after expiration of any such stay;

(l)
Writs of Execution.  if writs of execution or attachment or similar process in
respect of any judgments or claims which in the aggregate are in excess of the
Threshold Amount are entered, commenced or levied against all or a substantial
portion of the






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 108 ‑    


Property of an Obligor and such writs, execution, attachment or similar
processes are not released, bonded, satisfied, discharged, vacated or stayed
within 30 days after their entry, commencement or levy;
(m)
Cross Default. if a default, event of default or other similar condition or
event (however described) in respect of any Obligor occurs or exists under: (i)
any Permitted Refinancing Debt; or (ii) any indentures, credit agreements,
agreements or other instruments evidencing or relating to any other Funded Debt
of any Obligor (individually or collectively) where the aggregate outstanding
principal amounts thereof are in excess of the Threshold Amount and, in any such
case, any such default, event or condition has resulted in such Funded Debt
becoming, or becoming capable at such time of being declared, due and payable
thereunder before it would otherwise have been due and payable and, if there is
a grace period applicable thereto, such default continues unremedied beyond the
expiry of such grace period;

(n)
Change of Control. if a Change of Control occurs;

(o)
Lender Hedge Agreement.  if a Hedge Agreement Demand for Payment has been
delivered to any Obligor and such Obligor fails to make payment thereunder
within 3 Banking Days after the time when such payment is due;

(p)
Invalidity.  if any Loan Document or any material provision thereof shall at any
time for any reason cease to be in full force and effect (other than through a
release by the Agent or the Lenders pursuant to the Loan Documents), be declared
to be void or voidable and the same is not forthwith effectively rectified or
replaced by the applicable Obligor forthwith upon demand by the Agent within 5
Banking Days of notice of such Loan Document not being in full force and effect,
or declaration that such Loan Document is void or voidable, by the Agent to the
applicable Obligor specifying the particulars of such failure or declaration and
requiring rectification or replacement (as applicable) or shall be repudiated,
or the validity or enforceability thereof shall at any time be contested by any
Obligor, or any Obligor shall deny that it has any or any further liability or
obligation thereunder or at any time it shall be unlawful or impossible for it
to perform any of its obligations under any Loan Document;

(q)
Loss of Priority of Security.  except for Permitted Liens or as otherwise
permitted under this Agreement, if any of the Security Documents shall at any
time and for any reason fail or cease to create a valid and perfected first
priority Lien against any Collateral in favour of the Collateral Agent for the
benefit of the Lender Secured Parties (subject to the terms of the Collateral
Agency and Intercreditor Agreement) as against third parties (and the same is
not forthwith effectively rectified or replaced by the applicable Obligor)
within 5 days of notice of the same being received by the Borrower or any
Obligor from the Agent or an Obligor denies, disaffirms or challenges the
validity, perfection or priority of any such Lien;






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 109 ‑    


(r)
Cessation of Business.  except as permitted hereunder, if an Obligor shall cease
to carry on all or any material part of its business as now conducted or
threatens to do the same; or

(s)
KMCL Debt.   if KMCL or any Subsidiary thereof (other than an Obligor) assumes,
incurs or otherwise becomes liable in respect of any Funded Debt that would not
otherwise have been Permitted Debt hereunder at the time of such assumption or
incurrence if such Person had been an Obligor.

12.2
Enforcement

(a)
Acceleration. If any Event of Default shall occur and for so long as it is
continuing, the Total Commitment shall, upon the direction of the Required
Lenders to the Agent and written notice of the same from the Agent to the
Borrower, terminate, and:

(i)
the entire principal amount of all Loans then outstanding hereunder and all
accrued and unpaid interest thereon,

(ii)
an amount equal to the face amount at maturity of all Bankers’ Acceptances
issued by the Borrower hereunder which are unmatured, and

(iii)
all other Outstandings outstanding hereunder,

shall, at the option of the Agent in accordance with the last sentence of
Section 15.9 or upon the request of the Required Lenders, become immediately due
and payable upon written notice to that effect from the Agent to the Borrower,
all without presentment, protest, demand, notice of dishonour or any other
demand whatsoever (all of which are hereby expressly waived by the Borrower);
provided that upon the occurrence of the events described in Sections 12.1(f)
and (g), such termination and acceleration shall be automatic and no such notice
shall be required.
(b)
Remedies. If the Borrower does not pay all Outstandings owing by them forthwith
after receipt of a notice under Section 12.2, the Agent on behalf of the Lenders
and in accordance with Section 15.9 may, in its discretion, exercise any right
or recourse and/or proceed by any action, suit, remedy or proceeding against the
Borrower authorized or permitted by Applicable Law (and the Collateral Agency
and Intercreditor Agreement) for the recovery of all the Outstandings of the
Borrower owing to the Lenders hereunder and proceed to exercise any and all
rights hereunder and under the other Loan Documents and no such remedy for the
enforcement of the rights of the Lenders shall be exclusive of or dependent on
any other remedy but any one or more of such remedies may from time to time be
exercised independently or in combination.

12.3
Suspension of Lenders’ Outstandings






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 110 ‑    


The occurrence of a Default or Event of Default that is continuing shall relieve
the Lenders of all obligations to provide any further Drawdowns to the Borrower
hereunder; provided that the foregoing shall not prevent the Lenders or the
Agent from disbursing money or effecting any Conversion which, by the terms
hereof, they are entitled to effect, or any Conversion or Rollover requested by
the Borrower and acceptable to the Lenders and the Agent, acting reasonably.
12.4
Cash Collateral Accounts

(a)
Upon the occurrence of an Event of Default, the Agent on behalf of the Lenders
may require the Borrower to forthwith pay funds in an amount sufficient to pay
the maximum aggregate amount for which such Lenders are or may become liable in
respect of all outstanding Bankers’ Acceptances into a Cash Collateral Account
in accordance with Section 7.4(b).

(b)
Upon the occurrence of an Event of Default, the Agent on behalf of the Lenders
may require the Borrower to forthwith pay funds in an amount sufficient to pay
the maximum aggregate amount for which such Lenders are or may become liable in
respect of all outstanding Letters of Credit into a Cash Collateral Account in
accordance with Section 7.4(c).

12.5
Right of Set Off

If an Event of Default has occurred and is continuing, each of the Lenders is
hereby authorized at any time and from time to time to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of any
Obligor against any and all of the obligations of the Obligors now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender has made any demand under this
Agreement or any other Loan Document and although such obligations of the
Obligor may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each of the Lenders under this Section 12.5 are
in addition to other rights and remedies (including other rights of setoff,
consolidation of accounts and bankers’ lien) that the Lenders may have. Each
Lender agrees to promptly notify the Borrower and the Agent after any such
setoff and application, but the failure to give such notice shall not affect the
validity of such setoff and application.
12.6
Sharing of Payments by Lenders

If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other obligations hereunder greater
than its pro rata share thereof as provided herein, then the Lender receiving
such payment or other reduction shall:
(a)
notify the Agent of such fact; and






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 111 ‑    


(b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders rateably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing to them,
provided that:

(i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest;

(ii)
the provisions of this Section 12.6 shall not be construed to apply to (x) any
payment made by any Obligor pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to any Obligor or any Affiliate of an Obligor (as to
which the provisions of this Section shall apply); and

(iii)
the provisions of this Section 12.6 shall not be construed to apply to (A) Cash
Collateral provided, payment received, or the exercise of rights of
counterclaim, set-off or banker’s lien or similar rights, in respect of any Cash
Management Services provided by, or Cash Management Obligations owing to, any
Cash Manager, (B) any payment made while no Event of Default has occurred and is
continuing in respect of obligations of the Borrower to such Lender that do not
arise under or in connection with the Loan Documents, (C) any payment made in
respect of an obligation that is secured by a Permitted Lien or that is
otherwise entitled to priority over the Borrower’s obligations under or in
connection with the Loan Documents, (D) any reduction arising from an amount
owing to an Obligor upon the termination of any Lender Hedge Agreement, or
(E) any payment to which such Lender is entitled as a result of any form of
credit protection obtained by such Lender.

The Obligors consent to the foregoing and agree, to the extent they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim and similar rights of Lenders with
respect to such participation as fully as if such Lender were a direct creditor
of each Obligor in the amount of such participation.
12.7
Remedies Cumulative and Waivers

For greater certainty, it is expressly understood and agreed that the rights and
remedies of the Lenders and the Agent hereunder or under any other Loan Document
are cumulative and are in addition to and not in substitution for any rights or
remedies provided by law or by equity; and any single or partial exercise by the
Lenders or by the Agent of any right or remedy for a default or breach of any
term, covenant, condition or agreement contained in this Agreement or other Loan
Document shall not be deemed to be a waiver of or to alter, affect or prejudice
any other right or remedy or other rights or remedies to which any one or more
of the Lenders and the Agent may be





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 112 ‑    


lawfully entitled for such default or breach. Any waiver by, as applicable, the
Required Lenders, the Lenders or the Agent of the strict observance, performance
or compliance with any term, covenant, condition or other matter contained
herein and any indulgence granted, either expressly or by course of conduct, by,
as applicable, the Required Lenders, the Lenders or the Agent shall be effective
only in the specific instance and for the purpose for which it was given and
shall be deemed not to be a waiver of any rights and remedies of the Lenders or
the Agent under this Agreement or any other Loan Document as a result of any
other default or breach hereunder or thereunder.



ARTICLE 13
YIELD PROTECTION / TAXES / REPLACEMENT OF LENDERS
13.1
Increased Costs

(a)
Increased Costs Generally.  If, after the Effective Date, any Change in Law
shall:

(i)
impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

(ii)
subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof, except for Indemnified Taxes or Other Taxes
covered by Section 13.2 and except for the imposition, or any change in the
rate, of any Excluded Tax payable by such Lender; or

(iii)
impose on any Lender or any applicable interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then upon request of the Required Lenders, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)
Capital Requirements.  If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 113 ‑    


such Lender or the Loans made by such Lender, to a level below that which such
Lender or its holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of its
holding company with respect to capital adequacy), then the Borrower, will pay
to such Lender such additional amount or amounts as will compensate such Lender
or its holding company for any such reduction suffered.
(c)
Certificates for Reimbursement.  Upon a Lender having determined that it is
entitled to additional compensation in accordance with the provisions of
Section 13.1(a) or 13.1(b), such Lender shall, within 90 days, so notify the
Borrower and the Agent, provided that, if the Borrower is not provided with such
notice within such period, then such Lender shall not be entitled to claim
additional compensation for any period prior to the date of delivery of such
notice. The Lender shall provide to the Borrower and the Agent a photocopy of
the relevant law or official directive (or, if it is impracticable to provide a
photocopy, a written summary of the same). A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 13.1(a) or 13.1(b),
including reasonable detail of the basis of calculation of the amount or
amounts, and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Banking Days after receipt thereof.

(d)
Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the Borrower shall not
be required to compensate a Lender pursuant to this Section 13.1 for any
increased costs incurred or reductions suffered more than 90 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor, unless the Change in Law giving rise to such increased
costs or reductions is retroactive, in which case the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e)
Consistent Treatment. A Lender shall only be entitled to claim compensation
pursuant to this Section 13.1 if and to the extent that is claiming similar
compensation from other comparable borrowers under comparable credit facilities.

13.2
Taxes

(a)
Payments Subject to Taxes.  If any Obligor, the Agent, or any Lender is required
by Applicable Law (as determined in the good faith discretion of the applicable
withholding agent) to deduct or pay any Indemnified Taxes (including any Other
Taxes) in respect of any payment by or on account of any obligation of an
Obligor hereunder or under any other Loan Document, then:






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 114 ‑    


(i)
the sum payable shall be increased by that Obligor when payable as necessary so
that after making or allowing for all required deductions and payments
(including deductions and payments applicable to additional sums payable under
this Section 13.2) the Agent or Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions or payments been
required;

(ii)
the Borrower shall make any such deductions required to be made by it under
Applicable Law; and

(iii)
the Borrower shall timely pay the full amount required to be deducted to the
relevant Governmental Authority in accordance with Applicable Law.

(b)
Payment of Other Taxes by the Borrower.  Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c)
Indemnification.

(i)
The Borrower shall indemnify the Agent and each Lender, within 10 Banking Days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the Agent
or such Lender or required to be withheld or deducted from a payment to the
Agent or such Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (subject to the following sentence and Section 13.2(f))
with a certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. In
the event the Borrower has made a payment to the Agent or a Lender pursuant to
this paragraph (c) and the Agent or Lender is thereafter granted or receives a
credit, refund or remission in respect of the Indemnified Taxes or Other Taxes,
then the Agent or Lender, as the case may be, shall, subject to the Borrower
having paid the relevant amount payable under this paragraph (c) and to the
extent it is satisfied that it can do so without prejudice to the retention of
the amount of such credit, refund or remission, refund to the Borrower such
amount (if any) as the Agent or Lender determines in good faith will leave the
Agent or Lender in no worse position than would have been the case if there had
been no obligation to pay the Indemnified Taxes or Other Taxes in the first
place. The Agent or Lender shall not be obligated to provide to the Borrower
copies of all or any part of its tax returns, financial statements or other
corporate financial data by reason of any such matter.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 115 ‑    


(ii)
Each Lender shall severally indemnify the Agent, within 10 Banking Days after
demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Agent for such Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to the Agent’s failure to comply
with the provisions of Section 16.2(c) relating to the maintenance of a Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph.

(d)
Evidence of Payments.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by an Obligor to a Governmental Authority, the Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

(e)
Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall, at the request of the Borrower or the Agent, deliver
to the Borrower and the Agent, no later than 30 days after the later of the date
of the request and the date such Lender becomes a party hereto (or designates a
new lending office) under this Agreement, at the time or times prescribed by
Applicable Law or reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition:

(i)
any Lender, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to withholding or information reporting
requirements; and

(ii)
any Lender that becomes subject to Canadian withholding tax with respect to any
Outstandings other than by reason of a Change in Law, shall within 5 days
thereof notify the Borrower and the Agent in writing.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 116 ‑    


(f)
Treatment of Certain Refunds and Tax Reductions.  Without duplication of amounts
payable pursuant to Section 13.2(c), if the Agent or a Lender determines, in its
sole discretion, that it has received a credit, refund or remission of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which another Obligor has paid additional amounts
pursuant to this Section, it shall pay to the Borrower or other Obligor, as
applicable, an amount equal to such credit, refund or remission (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or other Obligor under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund, credit or remission), net of all
reasonable out-of-pocket expenses of the Agent or such Lender, as the case may
be, and without interest. The Borrower shall, and shall cause each other
Obligor, as applicable, to, upon the request of the Agent or such Lender, repay
the amount paid over to the Borrower or other Obligor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or such Lender if the Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person, to arrange its affairs in any particular manner or to claim
any available refund or reduction.

(g)
Survival.  The provisions of Section 13.2(c) shall survive the repayment of the
Outstandings and the cancellation of the Credit Facility.

13.3
Mitigation Obligations: Replacement of Lenders

(a)
Designation of a Different Lending Office.  If any Lender requests compensation
under Section 13.1, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 13.2, then, with the consent of the Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 13.1 or 13.2 , as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)
Replacement of Lenders.  If: (I) any Lender requests compensation under
Section 13.1; (II) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 13.2; (III) any Lender’s obligations are suspended pursuant to
Section 13.4; (IV) any Lender exercises its rights under Section 13.5 or 13.6 or
13.7 but not all






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 117 ‑    


Lenders are so affected; any Lender does not provide its consent to a request by
the Borrower for a waiver of a condition precedent as provided in Section 3.3;
(V) any Lender does not provide its consent, waiver or agreement to a request by
the Borrower for a consent, waiver or amendment that requires the consent of all
of the Lenders, all Required Lenders or all affected Lenders as provided for in
Section 16.10(a) or 16.10(b), as applicable; or (VI) any Lender becomes a
Defaulting Lender; then, in addition to and not in limitation of or derogation
from the other provisions hereof, the Borrower shall have the right, at its
option:
(i)
at their sole expense and effort, upon 10 days’ written notice to such Lender
and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 16.2), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(A)
the assigning Lender receives payment of an amount equal to the Outstanding
Principal of its Loans and accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any breakage costs and amounts required to be paid under this Agreement as a
result of prepayment to a Lender) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) (or such lower amount as the assigning Lender may
agree in its sole discretion);

(B)
in the case of any such assignment resulting from a claim for compensation under
Section 13.1 or payments required to be made pursuant to Section 13.2, such
assignment will result in a reduction in such compensation or payments
thereafter;

(C)
in the case of any assignment in the circumstances set out in subparagraph (V)
of this Section 13.3(b), such waiver or amendment is approved by (A) all other
Lenders, in the case of a consent or agreement requiring all Lenders, (B) at
least the Required Lenders, in the case of a consent or agreement requiring the
Required Lenders, or (C) all other affected Lenders, in the case of a consent or
agreement requiring all affected Lenders, and in each case the assignee consents
to such waiver or amendment; and

(D)
such assignment does not conflict with Applicable Law; or

(ii)
elect to terminate such Lender’s Commitments, in which case the Total Commitment
shall be reduced by an amount equal to the amount of any Lender’s Commitment so
cancelled (provided that prior to or concurrently






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 118 ‑    


with such cancellation such Lender shall have received payment in full of all
principal, interest, fees and other amounts through such date of cancellation
and a release from any further obligations to make Advances under the Loan
Documents after such termination).
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 13.3 and to the extent permitted under
Applicable Law, each Lender hereby designates and appoints the Agent as true and
lawful agent and attorney-in-fact, with full power and authority, for and on
behalf of and in the name of such Lender to execute, acknowledge and deliver the
assignment required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same.
The Borrower may exercise any combination of their rights to replace or repay
Lenders under this Section 13.3; provided that in each case each Lender being
replaced or repaid is treated rateably with each of the other Lenders being
replaced or repaid.
13.4
Illegality

If any Lender determines in good faith that the adoption of any Applicable Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make or maintain
any Loan (or to maintain its obligation to make any Loan), or to determine or
charge interest rates based upon any particular rate, then, on notice thereof by
such Lender to the Borrower through the Agent, any obligation of such Lender
with respect to the activity that is unlawful shall be suspended until such
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice (with a copy to
the Agent), the Borrower shall, within the time required by such Applicable Law
(or on demand if no such time period is prescribed by Applicable Law or at the
end of such longer period as such Lender at its discretion may agree), prepay
without penalty or premium or, if conversion would avoid the activity that is
unlawful, convert any Loans in order to avoid the activity that is unlawful.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
disadvantageous to such Lender. If any such change shall only affect a portion
of such Lender’s obligations under this Agreement which is, in the opinion of
such Lender and the Agent, severable from the remainder of this Agreement so
that the remainder of this Agreement may be continued in full force and effect
without otherwise affecting any of the obligations of the Agent, the other
Lenders or the Borrower hereunder, such Lender shall only declare its
obligations under that portion so terminated.
13.5
Market Disruption Respecting Bankers’ Acceptances






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 119 ‑    


If:
(a)
the Agent (acting reasonably) makes a determination, which determination shall
be conclusive and binding upon the Borrower, and notifies the Borrower, that
there no longer exists an active market for bankers’ acceptances accepted by the
Lenders; or

(b)
the Borrower is not marketing Bankers’ Acceptances on its own and the Agent is
advised by Lenders holding at least 35% of the Total Commitment by written
notice (each, a “BA Suspension Notice”) that such Lenders have determined
(acting reasonably) that the BA Discount Rate will not or does not accurately
reflect the cost of funds of such Lenders or the discount rate which would be
applicable to a sale of Bankers’ Acceptances accepted by such Lenders in the
market for the applicable term;

then:
(c)
the right of the Borrower to request Bankers’ Acceptances or BA Equivalent
Advances from any Lender shall be suspended until the Agent determines that the
circumstances causing such suspension no longer exist, and so notifies the
Borrower and the Lenders;

(d)
any outstanding Drawdown Notice requesting a Loan by way of Bankers’ Acceptances
or BA Equivalent Advances shall be deemed to be a Drawdown Notice requesting a
Prime Loan in the amount specified in the original Drawdown Notice;

(e)
any outstanding Conversion/Rollover/Repayment Notice requesting a Conversion of
a Loan by way of Prime Loan, USBR Loan or LIBO Rate Loan into a Loan by way of
Bankers’ Acceptances or BA Equivalent Advances shall be deemed to be a
Conversion/Rollover/Repayment Notice requesting a Conversion of such Loan into a
Prime Loan; and

(f)
any outstanding Conversion/Rollover/Repayment Notice requesting a Rollover of a
Loan by way of Bankers’ Acceptances or BA Equivalent Advances, shall be deemed
to be a Conversion/Rollover/Repayment Notice requesting a Conversion of such
Loan into a Prime Loan.

The Agent shall promptly notify the Borrower and the Lenders of any suspension
of the Borrower’s right to request Bankers’ Acceptances or BA Equivalent
Advances and of any termination of any such suspension. A BA Suspension Notice
shall be effective upon receipt of the same by the Agent if received prior to
12:00 noon (Toronto time) on a Banking Day and if not, then on the next
following Banking Day, except in connection with a Drawdown Notice or
Conversion/Rollover/Repayment Notice previously received by the Agent, in which
case the applicable BA Suspension Notice shall only be effective with respect to
such previously received Drawdown Notice or Conversion/Rollover/Repayment Notice
if received by the Agent prior to 12:00 noon (Toronto time) 2 Banking Days prior
to the proposed Drawdown Date, Conversion Date or Rollover Date





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 120 ‑    


(as applicable) applicable to such previously received Drawdown Notice or
Conversion/Rollover/Repayment Notice, as applicable.
13.6
Market Disruption Respecting LIBO Rate Loans

If, at any time subsequent to the giving of a Drawdown Notice or a
Conversion/Rollover/Repayment Notice to the Agent by the Borrower with regard to
any requested LIBO Rate Loan:
(a)
the Agent (acting reasonably) determines that by reason of circumstances
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the rate of interest with respect to, or deposits are not available
in sufficient amounts in the ordinary course of business at the rate determined
hereunder to fund, a requested LIBO Rate Loan during the ensuing Interest Period
selected;

(b)
the Agent (acting reasonably) determines that the making or continuing of the
requested LIBO Rate Loan by the Lenders has been made impracticable by the
occurrence of an event which materially adversely affects the London interbank
market generally; or

(c)
the Agent is advised by Lenders holding at least 35% of the Total Commitment by
written notice (each, a “LIBO Suspension Notice”), such notice to be received by
the Agent no later than 12:00 noon (Toronto time) on the third Banking Day prior
to the date of the requested Drawdown, Rollover or Conversion, as the case may
be, that such Lenders have determined (acting reasonably) that the LIBO Rate
will not or does not adequately reflect the effective cost of funds to such
Lenders of United States Dollar deposits in such market for the relevant
Interest Period,

then the Agent shall give notice thereof to the Lenders and the Borrower as soon
as possible after such determination or receipt of such LIBO Suspension Notice,
as the case may be, and the Borrower shall, within one Banking Day after receipt
of such notice and in replacement of the Drawdown Notice or
Conversion/Rollover/Repayment Notice, as the case may be, previously given by
the Borrower, give the Agent a Drawdown Notice or a
Conversion/Rollover/Repayment Notice, as the case may be, which specifies the
Drawdown of any other Loan or the Conversion of the relevant LIBO Rate Loan on
the last day of the applicable Interest Period into any other Loan which would
not be affected by the notice from the Agent pursuant to this Section 13.6.
In the event the Borrower fails to give, if applicable, a valid replacement
Conversion/Rollover/Repayment Notice with respect to the maturing LIBO Rate
Loans which were the subject of a Conversion/Rollover/Repayment Notice, such
maturing LIBO Rate Loans shall be converted on the last day of the applicable
Interest Period into USBR Loans as if a valid replacement
Conversion/Rollover/Repayment Notice had been given to the Agent by the Borrower
pursuant to the provisions hereof. In the event the Borrower fails to give, if
applicable, a valid replacement Drawdown Notice with respect to a Drawdown
originally requested by way of a LIBO Rate Loan, then the Borrower shall be
deemed to have requested a Drawdown by way of a USBR Loan in the amount
specified in the original Drawdown Notice and, on the originally requested
Drawdown





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 121 ‑    


Date, the Lenders (subject to the other provisions hereof) shall make available
the requested amount by way of a USBR Loan.
13.7
Takeovers

(a)
Takeover Procedure. If the Borrower wishes to utilize, whether directly or
indirectly, Drawdowns under the Credit Facility to facilitate, assist or
participate in a Takeover by any Obligor or any Affiliate thereof:

(i)
at least 10 Banking Days prior to the delivery to the Agent of a Drawdown Notice
made in connection with a Takeover, an Authorized Officer of the Borrower will
notify the Agent in writing (who will then notify the Lenders) of the
particulars of the Takeover in sufficient detail to enable each Lender to
determine, in each Lender’s sole discretion, whether it will permit a Drawdown
to be utilized for such Takeover;

(ii)
if a Lender decides not to fund an Advance to be utilized for such Takeover,
then upon such Lender so notifying the Agent in writing (who will then notify
the Borrower), such Lender will have no obligation to fund such Advance
notwithstanding any other provision of this Agreement to the contrary; and

(iii)
each Lender will use reasonable commercial efforts to notify the Agent in
writing as soon as practicable (and in any event within 5 Banking Days of
receipt of the particulars thereof from the Agent) of its decision whether or
not to fund a proposed Takeover and if no such notice is delivered to the Agent
in such period, such Lender will be deemed to have elected not to fund,

and in the event that any Lender has such a conflict of interest and has elected
not to participate in the requested Advance, then upon the Agent so notifying
the Borrower, such Lender will have no obligation to provide Advances for such
Takeover notwithstanding any other provision of this Agreement to the contrary;
provided, however, that each Lender, which has, or is deemed to have, no such
conflict of interest will have an obligation, up to the amount of its
Commitment, to provide Advances for such Takeover, and any such Advance for such
Takeover will be provided by each Takeover Lender in accordance with the ratio
that its Commitment bears to the aggregate of the Commitments of all Lenders
participating in such Advance.
(b)
Takeover Loans. If an Advance under the Credit Facility is utilized for the
purposes of a Takeover and there are Lenders that have not funded such Advance
in accordance with Section 13.7(a), then following the making of any such
Advance and notwithstanding any other provision of this Agreement to the
contrary, all subsequent Advances under the Credit Facility shall be made
entirely by the Lenders not funding such Advance until such time as each
Lender’s Applicable Percentage of the






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 122 ‑    


Outstanding Principal under the Credit Facility is equal to its Applicable
Percentage of the Total Commitment.



ARTICLE 14
EXPENSES, INDEMNIFICATION AND JUDGMENT CURRENCY
14.1
Expenses; Indemnity; Damage Waiver

(a)
Costs and Expenses.  The Borrower shall pay, within 30 days after notice from
the Agent:

(i)
all reasonable out-of-pocket expenses incurred by the Agent, including the
reasonable fees, charges and disbursements of primary counsel for the Agent
(including a single firm of local counsel in each appropriate jurisdiction or
otherwise retained with the Borrower’s written consent (such written consent not
to be unreasonable withheld or delayed), in connection with the syndication of
the Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); and

(ii)
all reasonable out-of-pocket expenses incurred by the Agent or any Lender,
including the reasonable fees, charges and disbursements of primary counsel for
the Agent and the Lenders (including a single firm of local counsel in each
appropriate jurisdiction, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b)
Indemnification by the Borrower.  The Borrower shall indemnify the Agent (and
any sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, even if joint or several, including the
reasonable fees, charges and disbursements of any counsel (on a full indemnity
basis) for any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party arising out of, in connection with, or as a result
of:

(i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
non-performance by the parties hereto of their respective






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 123 ‑    


obligations hereunder or thereunder or the consummation or non-consummation of
the transactions contemplated hereby or thereby;
(ii)
any Loan or the use or proposed use of the proceeds therefrom;

(iii)
the Existing Business;

(iv)
any actual or alleged presence or Release of Hazardous Materials on or from any
Property owned or operated by any Obligor, or any of their respective
Subsidiaries, or any Environmental Claims related in any way to any Obligor, or
any of their respective Subsidiaries; or

(v)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto,

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the bad faith, gross negligence or wilful
misconduct of such Indemnitee or an unexcused material breach of such
Indemnitee’s obligations under a Loan Document by such Indemnitee as determined
by a final non-appealable judgment of a court of competent jurisdiction, but
shall continue to apply to other Indemnitees, nor shall it be available in
respect of matters specifically addressed in Sections 13.1, 13.2 and 14.1(a). An
Indemnitee shall not settle any claim asserted against any Indemnitee by a third
party without the written consent of the Borrower, which consent shall not be
unreasonably delayed or withheld.
(c)
Reimbursement by Lenders.  To the extent that the Borrower for any reason fail
to indefeasibly pay any amount required under Section 14.1(a) or 14.1(b) to be
paid by it to the Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the other provisions of this Agreement concerning several liability
of the Lenders.

(d)
Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower shall not, and shall not permit any other Obligor
to, assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for indirect, special, consequential, punitive, aggravated
or exemplary






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 124 ‑    


damages (as opposed to direct damages) arising out of, in connection with, or as
a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby (or any breach thereof), the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof;
provided that, nothing in this paragraph (d) shall relieve the Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, provided that the Indemnitee has
used its usual and customary practices to avoid such use.
(e)
Payments.  Except as expressly set forth in this Section 14.1, all amounts due
under this Section 14.1 shall be payable promptly after demand therefor. A
certificate of the Agent or a Lender which sets forth the amount or amounts
owing to the Agent, Lender or a sub-agent or Related Party, as the case may be,
as specified in this Section 14.1, including reasonable detail of the basis of
calculation of the amount or amounts, and delivered to the Borrower shall be
conclusive absent manifest error.

(f)
Survival.  The provisions of this Section 14.1 shall survive the repayment of
the Outstandings and the cancellation of the Credit Facility.

14.2
Judgment Currency

(a)
If for the purpose of obtaining or enforcing judgment against the Borrower in
any court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 14.2 referred to
as the “Judgment Currency”) an amount due in Cdn. Dollars or United States
Dollars under this Agreement, the conversion shall be made at the rate of
exchange prevailing on the Banking Day immediately preceding:

(i)
the date of actual payment of the amount due, in the case of any proceeding in
the courts of any jurisdiction that will give effect to such conversion being
made on such date; or

(ii)
the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the date as of which such conversion is made
pursuant to this Section 14.2 being hereinafter in this Section 14.2 referred to
as the “Judgment Conversion Date”).

(b)
If, in the case of any proceeding in the court of any jurisdiction referred to
in Section 14.2(a)(ii), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Borrower shall pay such additional amount (if any) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 125 ‑    


exchange prevailing on the date of payment, will produce the amount of
Cdn. Dollars or United States Dollars, as the case may be, which could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial order at the rate of exchange prevailing on the Judgment Conversion
Date.
(c)
Any amount due from the Borrower under the provisions of Section 14.2(b) shall
be due as a separate debt and shall not be affected by judgment being obtained
for any other amounts due under or in respect of this Agreement.

(d)
The term “rate of exchange” in this Section 14.2 means the Spot Rate.




ARTICLE 15
AGENCY
15.1
Appointment and Authority

Each of the Lenders hereby irrevocably appoints RBC as Agent and to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and no Obligor
shall have rights as a third party beneficiary of any of such provisions. Each
of the Lenders hereby authorizes the Agent to execute and deliver on behalf of
the Lenders the Collateral Agency and Intercreditor Agreement, any subordination
agreement required in connection with Permitted Subordinated Loans and any
document or instrument contemplated in connection therewith, in each case, to
the extent this Agreement does not otherwise require the consent of the Required
Lenders or all Lenders therefor.
15.2
Rights as a Lender

Each Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Each
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Obligor or any Affiliate thereof as if such Person
were not the Agent and without any duty to account to the Lenders.
15.3
Exculpatory Provisions

(a)
The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent:






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 126 ‑    


(i)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents), but the Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Agent to liability or that
is contrary to any Loan Document or Applicable Law; and

(iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as the Agent or any of its
Affiliates in any capacity.

(b)
The Agent shall not be liable for any action taken or not taken by it:

(i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as is necessary, or as the Agent believes in good
faith is necessary, under the provisions of the Loan Documents); or

(ii)
in the absence of its own bad faith, gross negligence or wilful misconduct.

The Agent shall be deemed not to have knowledge of any Default unless and until
notice describing the Default or Event of Default is given to the Agent by the
Borrower or a Lender.
(c)
Except as otherwise expressly specified in this Agreement, the Agent shall not
be responsible for or have any duty to ascertain or inquire into:

(i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document;

(ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith;

(iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default;

(iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document; or






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 127 ‑    


(v)
the satisfaction of any condition specified in this Agreement, other than to
confirm receipt of items expressly required to be delivered to the Agent.

15.4
Reliance by Agent

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be Borrower’s
Counsel), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Agent shall promptly
provide information to one another in order to carry out the purpose and intent
of this Agreement.
15.5
Indemnification of Agent

Each Lender agrees to indemnify the Agent and each Related Party and hold it
harmless (to the extent not reimbursed by the Borrower), rateably according to
its Applicable Percentage (and not jointly or jointly and severally) from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel, which may be
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or the transactions therein contemplated. However, no
Lender shall be liable for any portion of such losses, claims, damages,
liabilities and related expenses resulting from the Agent’s bad faith, gross
negligence or wilful misconduct.
15.6
Delegation of Duties

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-Agent appointed by the Agent from among the Lenders and their respective
Affiliates. The Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The provisions of this Article 15 and other provisions of this
Agreement for the benefit of the Agent shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility provided for herein as well as activities as the Agent.
15.7
Replacement of Agent

(a)
The Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower, such consent not to be
unreasonably withheld, to appoint a successor, which shall be a Lender having a
Commitment and






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 128 ‑    


having an office in Toronto, Ontario or Calgary, Alberta, or an Affiliate of any
such Lender with an office in Toronto, Ontario or Calgary, Alberta. The Agent
may also be removed at any time by the Required Lenders upon 45 days’ notice to
the Agent and the Borrower as long as the Required Lenders, with the consent of
the Borrower, such consent not to be unreasonably withheld, appoint and obtain
the acceptance of a successor within such 45 days, which, in the case of the
Agent, shall be a Lender having an office in Toronto, Ontario or Calgary,
Alberta, or an Affiliate of any such Lender with an office in Toronto, Ontario
or Calgary, Alberta.
(b)
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, and with the consent of the Borrower, such consent not to be
unreasonably withheld, appoint a successor Agent meeting the qualifications
specified in Section 15.7(a), provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (ii) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in the preceding paragraph.

(c)
Upon a successor’s appointment as the Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the former Agent, and the former Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided in the preceding paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the termination of the service of the former Agent, the
provisions of this Section 15.7 and of Section 14.1 shall continue in effect for
the benefit of such former Agent, its sub-Agent and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while such former Agent was acting as the Agent.

15.8
Non-Reliance on Agent and Other Lenders

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 129 ‑    


it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
15.9
Collective Action of the Lenders

Each of the Lenders hereby acknowledges that to the extent permitted by
Applicable Law, the remedies and any collateral security provided under the Loan
Documents to the Lenders are for the benefit of the Lenders collectively and
acting together and not severally and further acknowledges that its rights
hereunder and under any collateral security are to be exercised not severally,
but by the Agent upon the decision of the Required Lenders (or such other number
or percentage of the Lender Secured Parties as shall be expressly provided for
in the Loan Documents). Accordingly, notwithstanding any of the provisions
contained herein or in any collateral security, each of the Lenders hereby
covenants and agrees that it shall not be entitled to take any action hereunder
or thereunder with respect to the Credit Facility including any declaration of
Default or Event of Default hereunder or thereunder but that any such action
shall be taken only by the Agent with the prior written agreement of the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for in the Loan Documents). Each of the Lenders hereby
further covenants and agrees that upon any such written agreement being given,
it shall co-operate fully with the Agent to the extent requested by the Agent.
Notwithstanding the foregoing, in the absence of instructions from the Lenders
and where in the sole opinion of the Agent, acting reasonably and in good faith,
the exigencies of the situation warrant such action, the Agent may without
notice to or consent of the Lenders take such action on behalf of the Lenders as
it deems appropriate or desirable in the interest of the Lenders.
15.10
Lender Decisions

The Lenders agree that all decisions as to actions to be or not to be taken, as
to consents or waivers to be given or not to be given, as to determinations to
be made and otherwise in connection with this Agreement and the Loan Documents,
shall be made upon the decision of the Required Lenders except in respect of a
decision or determination where it is specifically provided in this Agreement
that “all of the Lenders”, “all Lenders”, “each of the Lenders” or words to
similar effect, or the Agent alone, is to be responsible for same. Each of the
Lenders shall be bound by and agrees to abide by and adopt all decisions made as
aforesaid and covenants in all communications with the Borrower to act in
concert and to join in the action, consent, waiver, determination or other
matter decided as aforesaid.
15.11
Procedure for Funding Loans

The Agent shall make Loans available to the Borrower as required hereunder by
debiting the Agent’s Account to which the Lender’s Applicable Percentage of such
Loans have been credited in accordance with Section 2.8(b) (or causing such
account to be debited) and, in the absence of other arrangements agreed to by
the Agent and the Borrower in writing, by crediting the account of the Borrower
or, at the expense of the Borrower, transferring (or causing to be transferred)
like funds in accordance with the instructions of the Borrower as set forth in
the Drawdown Notice or Conversion/Rollover/Repayment Notice, as the case may be,
in respect of each Loan; provided that





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 130 ‑    


the obligation of the Agent hereunder to effect such a transfer shall be limited
to taking such steps as are commercially reasonable to implement such
instructions, which steps once taken shall constitute conclusive and binding
evidence that such funds were advanced hereunder in accordance with the
provisions relating thereto and the Agent shall not be liable for any damages,
claims or costs which may be suffered by the Borrower and occasioned by the
failure of such Loan to reach the designated destination.
15.12
Remittance of Payments

Except for amounts payable to the Agent for its own account, forthwith after
receipt of any repayment pursuant hereto or payment of interest or fees pursuant
to Article 4 or payment pursuant to Article 7, the Agent shall remit to each
Lender its Applicable Percentage of such payment.
15.13
Agent’s Clawback

(a)
Funding by Lenders; Presumption by Agent.  Unless the Agent shall have received
notice from a Lender prior to the proposed date of any Advance of funds that
such Lender will not make available to the Agent such Lender’s share of such
Advance, the Agent may assume that such Lender has made such share available on
such date in accordance with the provisions of this Agreement concerning funding
by Lenders and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable advance available to the Agent, then such Lender
shall pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent, at
a rate determined by the Agent in accordance with prevailing banking industry
practice on interbank compensation. If such Lender pays such amount to the
Agent, then such amount shall constitute such Lender’s Loan included in such
Advance. If such Lender does not do so forthwith, the Borrower shall pay to the
Agent forthwith on demand such corresponding amount with interest thereon at the
interest rate applicable to the Advance in question. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that has failed to make such payment to the Agent.

(b)
Payments by Borrower; Presumptions by Agent.  Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of any Lender hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute the amount due to the Lenders. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at a rate
determined by the Agent in accordance with prevailing banking industry practice
on interbank compensation.






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 131 ‑    


15.14
Adjustments Among Lenders

(a)
Adjustments to Outstandings.  Each Lender agrees that, after delivery of a
notice of acceleration pursuant to Section 12.2 or the occurrence of an Event of
Default specified in Section 12.1(f) or 12.1(g), it will at any time and from
time to time upon the request of the Agent as required by any Lender purchase
portions of the Outstanding Principal owed to the other Lenders and make any
other adjustments which may be necessary or appropriate, so that the amount of
Outstanding Principal owed to each Lender, as adjusted pursuant to this
Section 15.14(a), will be equal to its Applicable Percentage of all Outstanding
Principal. For the purposes of this Section 15.14(a), any undrawn Commitments
shall be deemed to have been cancelled upon delivery of such notice of
acceleration or the occurrence of such specified Event of Default.

(b)
Application of Payments.  The Agent and the Lenders agree that, after delivery
of a notice of acceleration pursuant to Section 12.2 or the occurrence of an
Event of Default specified in Section 12.1(f) or 12.1(g), the amount of any
repayment made by the Borrower under this Agreement, and the amount of any
proceeds from the exercise of any rights or remedies of the Lenders under the
Loan Documents, which are to be applied against amounts owing hereunder, shall
be so applied in a manner so that, to the extent possible, the amount of the
Outstanding Principal owed to each Lender after giving effect to such
application and any adjustments made pursuant to Section 15.14(a) shall be equal
to its Applicable Percentage of all Outstanding Principal owed to all Lenders.

(c)
Further Assurances.  The Borrower agrees to be bound by and, at the request of
the Agent, to do all things necessary or appropriate to give effect to any and
all purchases and other adjustments made by and between the Lenders pursuant to
this Section 15.14, but shall incur no increased liabilities, in aggregate, by
reason thereof.

15.15
Agent and Defaulting Lenders

(a)
To the extent permitted by Applicable Law, each Defaulting Lender shall be
required to provide to the Agent cash in an amount, as shall be determined from
time to time by the Agent or any Fronting Lender, as the case may be, in its
discretion, equal to all obligations of such Defaulting Lender to the Agent or
such Fronting Lender, as the case may be, that are owing or may become owing
pursuant to this Agreement, including such Defaulting Lender’s obligation to
pay, on a pro rata basis, any indemnification or expense reimbursement amounts
not paid by the Borrower. Such cash shall be held by the Agent in one or more
Cash Collateral Accounts, which accounts shall be in the name of the Agent and
shall not be required to be interest bearing. The Agent shall be entitled to
apply the foregoing cash in accordance with Section 15.5.

(b)
In addition to the indemnity and reimbursement obligations in Section 15.5, each
Lender agrees to indemnify the Agent and hold it harmless (to the extent not






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 132 ‑    


reimbursed by the Borrower) on a pro rata basis (and, in calculating the pro
rata basis, the Commitments of any Defaulting Lenders shall be excluded) any
amount that a Defaulting Lender fails to pay the Agent and which is due and
owing to the Agent pursuant to Section 15.5. Each Defaulting Lender agrees to
indemnify each other Lender for any amounts paid by such Lender and which would
otherwise be payable by the Defaulting Lender.
(c)
The Agent shall be entitled to set-off and/or withhold from any Defaulting
Lender’s pro rata portion of all payments received from the Borrower against
such Defaulting Lender’s obligations to make payments and fund Loans required to
be made by it and to purchase participations required to be purchased by it in
each case under this Agreement and the other Loan Documents. The Agent shall be
entitled to withhold and deposit in one or more non-interest bearing Cash
Collateral Accounts in the name of the Agent amounts (whether principal,
interest, fees or otherwise) received by the Agent and due to a Defaulting
Lender pursuant to this Agreement, for so long as such Lender is a Defaulting
Lender, which amounts shall be used by the Agent:

(i)
first, to reimburse the Agent for any amounts owing to it, in its capacity as
Agent, by the Defaulting Lender pursuant to any Loan Document;

(ii)
second, to the payment, on a pro rata basis, of any amounts owing by such
Defaulting Lender to the Fronting Lenders hereunder;

(iii)
third, to the reimbursement, on a pro rata basis, of any indemnity amounts owing
by such Defaulting Lender pursuant to Section 15.15(b);

(iv)
fourth, to Cash Collateralize all other contingent obligations of such
Defaulting Lender to the Agent or any Fronting Lender owing pursuant to this
Agreement in such amount as shall be determined from time to time by the Agent
or any Fronting Lender in its discretion, including such Defaulting Lender’s
obligation to pay, on a pro rata basis, any indemnification or expense
reimbursement amounts not paid by the Borrower; and

(v)
fifth, to fund from time to time such Defaulting Lender’s pro rata portion of
Loans,

provided that any such funds in excess of such Defaulting Lender’s defaulted
obligations shall be paid to the Defaulting Lender.
(d)
For greater certainty and in addition to the foregoing, neither the Agent nor
any of its Affiliates nor any of their respective shareholders, officers,
directors, employees, agents or representatives shall be liable to any Lender
(including a Defaulting Lender) for any action taken or omitted to be taken by
it in connection with amounts payable by the Borrower to a Defaulting Lender and
received and deposited by the Agent in a cash collateral account and applied in
accordance with the provisions of this






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 133 ‑    


Agreement, save and except for the bad faith, gross negligence or wilful
misconduct of the Agent.
15.16
Debt Sharing Confirmation Under Collateral Agency and Intercreditor Agreement

Each of the Agent, the Lenders (on its own behalf and on behalf of its
Affiliates which are Swap Lenders) and the Cash Managers hereby: (a)
acknowledges that it has received and reviewed the Collateral Agency and
Intercreditor Agreement and agrees to be bound to the terms thereof, and (b)
agrees and confirms for the benefit of all holders of each other existing and
future Series of Secured Debt and each existing and future Debt Representative
that for purposes of the Collateral Agency and Intercreditor Agreement that (i)
all Secured Obligations will, subject to the terms of the Collateral Agency and
Intercreditor Agreement, be and are secured equally and rateably by all Liens at
any time granted by the Borrower or any other Obligor to secure any Lender
Secured Obligations, whether or not upon property otherwise constituting
Collateral (under and as defined in the Collateral Agency and Intercreditor
Agreement), (ii) all such Liens will be enforceable by the Collateral Agent for
the benefit of all holders of Secured Obligations equally and rateably, and
(iii) the Agent, Lenders, Swap Lenders and Cash Managers are bound by the
provisions of the Collateral Agency and Intercreditor Agreement relating to the
order of application of proceeds from enforcement of such Liens, and (c) consent
to and direct the Collateral Agent to perform its obligations under the
Collateral Agency and Intercreditor Agreement, including providing discharges
and releases of the Security Documents and the Liens constituted thereby and
postponements and subordinations as provided therein.



ARTICLE 16
GENERAL
16.1
Notices: Effectiveness; Electronic Communication

(a)
Notices Generally. All notices and other communications provided for in
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile to
the addresses or facsimile numbers specified:

(i)
in the case of the Agent, as follows

Royal Bank of Canada, as Agent

20 King Street West, 4th Floor
Toronto, ON M5H 1C4
Attention: Manager, Agency

Facsimile: (416) 842-4023





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 134 ‑    


(ii)    in the case of the Borrower, as follows:
Kinder Morgan Cochin ULC

Suite 2700, 300 – 5th Avenue S.W.

Calgary, AB T2P 5J2
Attention: Assistant General Counsel

Facsimile: (403) 514-6622
(iii)
in the case of an Obligor other than the Borrower, in care of the Borrower; and

(iv)
in the case of a Lender, in its Administrative Questionnaire provided to the
Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given on a Banking Day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Banking Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 16.1(b), shall be effective as
provided therein.
(b)
Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender of
Loans to be made if such Lender has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Banking Day for the recipient,





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 135 ‑    


and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)
Change of Address, Etc.  Any party hereto may change its address, facsimile
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.

16.2
Assigns

(a)
Assigns Generally. Except as permitted hereunder, no Obligor may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 16.2(b), (ii) by
way of participation in accordance with the provisions of Section 16.2(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 16.2(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Indemnitees, Participants to the extent provided in Section 16.2(d) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)
Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:

(i)
except if an Event of Default has occurred and is continuing or in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment being assigned (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the Equivalent Amount in Canadian Dollars of the
Outstanding Principal of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date) shall not be less than
Cdn.$10,000,000 (and in each case increments of Cdn.$10,000,000 in excess
thereof) (or, if less, all of such Lender’s remaining Loans and applicable
Commitments under the Credit Facility) and the minimum amount of any Commitment
retained, if any, by






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 136 ‑    


the assigning Lender shall be not less than Cdn.$10,000,000 unless each of the
Agent (and in the case of the assignment of any part of the Credit Facility
Commitment, the Fronting Lenders) and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents to a lower amount
(each such consent not to be unreasonably withheld or delayed);
(ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Outstanding Principal or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate credits on a non-pro rata basis;

(iii)
any assignment must be approved by the Agent and each Fronting Lender (such
approval not to be unreasonably withheld or delayed) unless:

(A)
the proposed assignee is itself already a Lender (other than a Defaulting
Lender) acting through a branch in Canada, or

(B)
the proposed assignee is an Affiliate of a Lender or an Approved Fund with
respect to a Lender, and such Lender has agreed not to be released from its
obligations under this Agreement;

(iv)
any assignment must be approved by the Borrower (such approval not to be
unreasonably withheld or delayed) unless:

(A)
the proposed assignee is itself already a Lender (other than a Defaulting
Lender) acting through a branch in Canada,

(B)
the proposed assignee is an Affiliate of a Lender or an Approved Fund with
respect to a Lender, and such Lender has agreed not to be released from its
obligations under this Agreement and such assignment will not increase the
amounts payable by the Borrower in connection with any withholding Taxes, or

(C)
an Event of Default has occurred and is continuing; and

(v)
the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500.00 (unless waived by the Agent) and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 16.2(c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 137 ‑    


the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement and the other Loan Documents,
including any collateral security, and, unless the assigning Lender has agreed
otherwise, the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article 13 and Section 14.1, and shall continue to be liable for
any breach of this Agreement by such Lender, with respect to facts and
circumstances occurring prior to the effective date of such Assignment and
Assumption. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 16.2(d). Any payment by
an assignee to an assigning Lender in connection with an assignment or transfer
shall not be or be deemed to be a repayment by the Borrower or a new Loan to the
Borrower.
(c)
Register.  The Agent shall maintain at one of its offices in Toronto, Ontario or
Calgary, Alberta a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (each, a “Register”). The entries
in each Register shall be conclusive, absent manifest error, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in a
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Each Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)
Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person, a Defaulting Lender, an Obligor or any Affiliate of an Obligor)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Outstanding Principal owing to it); provided that:

(i)
such Lender’s obligations under this Agreement shall remain unchanged;

(ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations;

(iii)
the Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 138 ‑    


(iv)
such Person is not a Disqualified Lender.

Any payment by a Participant to a Lender in connection with a sale of a
participation shall not be or be deemed to be a repayment by the Borrower or a
new Loan to the Borrower.
Subject to Section 16.2(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Article 13 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 16.2(b);
provided that no Participant shall be entitled to receive any amount which the
transferor Lender would not have been entitled to receive in such circumstances
nor any greater amount pursuant to either such Section than the transferor
Lender would have been entitled to receive in respect of such amount of the
participation transferred by such transferor Lender to such participant had no
such transfer occurred.
(e)
Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 13.1 and 13.2 than the Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. The agreement or consent of a
Participant shall not be required for any amendment or waiver of the Loan
Documents.

(f)
Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender to any Governmental Authority, but no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

16.3
Governing Law; Jurisdiction; Etc.

(a)
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Alberta and the federal laws of Canada
applicable in that Province.

(b)
Submission to Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally submits, for itself and its Property, to the non-exclusive
jurisdiction of the courts of the Province of Alberta, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 139 ‑    


other Loan Document against any Obligor or its properties in the courts of any
other jurisdiction.
(c)
Waiver of Venue.  Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

16.4
Waiver of Jury Trial

Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any right it may have to a trial by jury in
any legal action, proceeding or counterclaim directly or indirectly arising out
of or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other Person has represented, expressly or otherwise, that such
other Person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the other Loan Documents by, among
other things, the mutual waivers and certifications in this Section.
16.5
Counterparts; Integration; Effectiveness; Electronic Execution

(a)
Counterparts: Effectiveness.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, and all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it has been executed
by the Agent and each of the other parties hereto and when the Agent has
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or by sending a scanned copy by
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b)
Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law.

16.6
Treatment of Certain Information: Confidentiality






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 140 ‑    


(a)
Each of the Agent and the Lenders acknowledges the confidential nature of the
Information (as defined below) and agrees to maintain the confidentiality of the
Information and prevent the disclosure thereof, except that Information may be
disclosed:

(i)
its Affiliates and its and its Affiliates’ respective partners, directors,
officers, employees, agents, professional advisors and representatives to the
extent reasonably required to be disclosed thereto (provided that such Persons
to whom such disclosure is made shall be under a like duty of confidentiality to
that contained in this Section 16.6 and further provided that the Agent or the
Lender, as the case may be, providing the Information shall be responsible for
any breach by such Person of the aforementioned like duty of confidentiality);

(ii)
if, in the reasonable opinion of the Agent or such Lender, such disclosure is
required by any regulatory authority having jurisdiction over it (including any
self-regulatory authority);

(iii)
if, in the reasonable opinion of the Agent or such Lender, such disclosure is
required by Applicable Laws or regulations or by any subpoena or similar legal
process;

(iv)
to any other Lender or their respective counsel and advisors;

(v)
in connection with the exercise of any remedies, or the enforcement of any
rights, hereunder or under any other Loan Document or in connection with any
suit, action or proceeding initiated by the Agent and the Lenders or commenced
by the Borrower the issues of which touch on the Information, in each case,
relating to this Agreement or any other Loan Document but only to the extent
such disclosure is necessary to the initiation or defense of such suit, action
or proceeding;

(vi)
subject to an agreement containing provisions substantially the same as those of
this Section 16.6, to:

(A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement; or

(B)
any actual or prospective insurers, re-insurers or counterparty (or its
advisors) to any swap, derivative, credit-linked note or similar transaction
relating to any Obligor;

(vii)
with the written consent of the Borrower; or

(viii)
to the extent such Information:






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 141 ‑    


(A)
becomes publicly available other than as a result of a breach of this
Section 16.6 (including, for certainty, by a breach of this Section 16.6 by a
Person for which the applicable Lender or the Agent is responsible); or

(B)
becomes available to the Agent or any Lender on a non-confidential basis from a
source other than an Obligor, provided that the Agent or such Lender can show
that such Information was, prior to the receipt thereof from an Obligor,
lawfully in the Agent’s or such Lender’s possession from such source and not
then subject to any obligation on its part to the Borrower to maintain
confidentiality.

(b)
For purposes of this Section, “Information” means all financial, operational and
other information and data received in connection with this Agreement or any
other Loan Document from any Obligor, KMI or any Affiliate of KMI relating to
any KMI, any Obligor or any Affiliate of the foregoing or in respect of any of
their respective businesses.

16.7
Nature of Obligation under this Agreement

(a)
The obligations of each Lender and of the Agent under this Agreement are
several. The failure of any Lender to carry out its obligations hereunder shall
not relieve the other Lenders, the Agent or the Borrower of any of their
respective obligations hereunder.

(b)
Subject to and without derogating from the operation of Sections 15.15 and
16.11, neither the Agent nor any Lender shall be responsible for the obligations
of any other Lender hereunder.

16.8
Benefit of the Agreement

This Agreement shall enure to the benefit of and be binding upon the Borrower,
the Lenders, the Fronting Lenders, the Agent and their respective successors and
permitted assigns.
16.9
Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
16.10
Amendments and Waivers

Any provision of this Agreement may be amended only if the Borrower and the
Required Lenders so agree in writing and, except as otherwise specifically
provided herein, may be waived only if the Required Lenders (or the Agent on
their behalf) so agree in writing, provided that:





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 142 ‑    


(a)
an amendment or waiver which changes or relates to:

(i)
increases in the Total Commitment or any Lender’s Commitment;

(ii)
decreases in the amounts or rates of, or deferral of the dates of any scheduled
or mandatory payment of principal, interest, Bankers’ Acceptance fees, LC Fees
or standby fees; or

(iii)
decreases in the amount of, or deferral of the dates of payment of, any fees
payable hereunder (other than fees payable for the account of the Agent or the
Fronting Lenders),

shall require the agreement or waiver of each Lender directly and adversely
affected thereby and also (in the case of an amendment) of the other parties
hereto;
(b)
an amendment or waiver which changes or relates to:

(i)
the definition of “Required Lenders”;

(ii)
any provision hereof that requires treatment of Lenders on a pro rata basis or
according to each Lender’s Applicable Percentage;

(iii)
any provision hereof contemplating or requiring consent, approval or agreement
of “all Lenders”, “each Lender”, “all of the Lenders” or similar expressions or
permitting waiver of conditions or covenants or agreements by “all Lenders” or
similar expressions;

(iv)
the provisions of Section 12.1(a) or 12.1(b)(i), (ii) or (iii);

(v)
any release or discharge of any Obligor Guarantee or Liens under any Security
Document (other than as expressly permitted hereby or pursuant to a Permitted
Disposition or as otherwise expressly permitted hereby;

(vi)
the definition of “Maturity Date”;

(vii)
an assignment or transfer by the Borrower of any or all of its rights and
obligations under any Loan Document;

(viii)
any alteration of the amount, currency, or mode of calculation of any principal,
interest or other amounts owing hereunder; or

(ix)
this Section 16.10,

shall require the agreement or waiver of all of the Lenders and also (in the
case of an amendment) of the other parties hereto;





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 143 ‑    


(c)
an amendment or waiver which changes or relates to the rights and/or obligations
of the Agent shall also require the agreement of the Agent thereto;

(d)
an amendment or waiver which changes or relates to the rights and/or obligations
of a Fronting Lender shall also require the agreement of the applicable Fronting
Lender thereto; and

(e)
an amendment to Section 7.6 which changes or relates to the rights and/or
obligations of a Former Lender that remains a Swap Lender at such time shall
also require the agreement of such Former Lender thereto.

Any such waiver and any consent by the Agent, any Lender, the Required Lenders,
all affected Lenders or all of the Lenders (as applicable) under any provision
of this Agreement must be in writing and may be given subject to any conditions
deemed appropriate by the Person giving that waiver or consent. Any waiver or
consent shall be effective only in the instance and for the purpose for which it
is given.
The Lenders hereby confirm that, upon an amendment, waiver, consent or other
agreement made by the applicable Lenders pursuant to this Agreement which
requires action to be taken by the Collateral Agent to give effect to the same,
the Agent shall provide such directions and take such other actions as may be
required under, pursuant to and in accordance with the Collateral Agency and
Intercreditor Agreement to direct the Collateral Agent to give effect to the
same.
16.11
Defaulting Lenders

(a)
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i)
the standby fees payable pursuant to Section 4.6 shall cease to accrue on the
unused portion of the Commitment of such Defaulting Lender;

(ii)
a Defaulting Lender shall not be included in determining whether, and the
Commitment and proportion of Outstanding Principal under any or all of the
Credit Facility of such Defaulting Lender shall not be included in determining
whether, all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 16.10), provided that any waiver or amendment requiring the consent of
all Lenders or each affected Lender that (A) materially and adversely affects
such Defaulting Lender differently than other affected Lenders, (B) increases
the Commitment or extends the Maturity Date of such Defaulting Lender, or (C)
relates to the matters set forth in Sections 16.10(a), 16.10(b)(iii) and
16.10(b)(ix) shall require the consent of such Defaulting Lender; and






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 144 ‑    


(iii)
for the avoidance of doubt, the Borrower shall retain and reserve its other
rights and remedies respecting each Defaulting Lender.

(b)
If any Lender fails to fund its Applicable Percentage of an Advance hereunder,
then each other Lender shall fund a portion of such Lender’s unfunded Applicable
Percentage of such Advance in an amount equal to its Applicable Percentage (and,
in calculating a Lender’s Applicable Percentage, the Commitment of any
Defaulting Lender shall be excluded) of such unfunded portion of such Advance;
provided that, for certainty, no Lender shall be obligated by this Section 16.11
to make or provide an Advance which would result in the Outstanding Principal
owing to it being in excess of its Commitment after taking into account any
re-allocations pursuant to Section 16.11(d).

(c)
If the re-allocation described in subparagraph (b) above cannot be effected, or
can only partially be effected, then (to the extent permitted by Applicable Law)
such Defaulting Lender shall, within 1 Banking Day following notice by the
Agent, provide Cash Collateral to the Agent for such Defaulting Lender’s
Applicable Percentage of such Advance (after giving effect to any partial
re-allocation pursuant to subparagraph (b) above) for so long as such Advance is
outstanding.

(d)
If any Letters of Credit are outstanding at the time that a Lender becomes a
Defaulting Lender (such Defaulting Lender’s Applicable Percentage of the
Equivalent Amount in Canadian Dollars of the Outstanding Principal of such
Letters of Credit is the “Defaulting Lender Exposure”), then:

(i)
to the extent the Defaulting Lender has not provided Cash Collateral for its
Defaulting Lender Exposure pursuant to Section 16.11(c) above, such Defaulting
Lender Exposure shall be re-allocated among the non-Defaulting Lenders under the
Credit Facility for the purposes of Section 6.1 in accordance with their
respective Applicable Percentages thereunder (and, in calculating a Lender’s
Applicable Percentage, the Commitment of any Defaulting Lender shall be
excluded); but, for each non-Defaulting Lender, such re-allocation may only be
effected if and to the extent that the sum of (A) any non-Defaulting Lender’s
Applicable Percentage of all outstanding Advances under the Credit Facility,
plus (B) such non-Defaulting Lender’s rateable share (after giving effect to the
reallocation contemplated herein) of the Defaulting Lender’s Exposure, does not
exceed such Defaulting Lender’s Commitment under the Credit Facility;

(ii)
if the re-allocation described in clause (i) above cannot be effected, or can
only partially be effected, then the Borrower shall within one Banking Day
following notice by a Fronting Lender prepay outstanding Letters of Credit (by
the provision of Cash Collateral to the Agent) to the extent necessary to allow
a full reallocation of the Defaulting Lender Exposure as aforesaid; and






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 145 ‑    


(iii)
if the Applicable Percentages of the non-Defaulting Lenders are re-allocated
pursuant to this Section 16.11(d), then the LC Fees payable to the Lenders
pursuant to Section 4.5 shall be adjusted to give effect to such re-allocations
in accordance with each such non-Defaulting Lender’s Applicable Percentages and
if the Borrower provides Cash Collateral pursuant to clause (ii) above, then the
Borrower shall not be required to pay the LC Fees or fronting fees attributable
to the Cash Collateralized exposure of such Letters of Credit.

Subject to Section 16.17, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
(e)
If any Lender shall cease to be a Defaulting Lender, then, upon becoming aware
of the same, the Agent shall notify the other Lenders and (in accordance with
the written direction of the Agent) such Lender (which has ceased to be a
Defaulting Lender) shall purchase, and the other Lenders shall on a pro rata
basis sell and assign to such Lender, portions of such Loans equal in total to
such Lender’s Applicable Percentage share thereof without regard to
subsection (b) of this Section 16.11.

(f)
Each Defaulting Lender hereby indemnifies the Borrower for any losses, claims,
costs, damages or liabilities (including reasonable out-of-pocket expenses and
reasonable legal fees on a solicitor and his own client basis) incurred by the
Borrower as a result of such Defaulting Lender failing to comply with the terms
of this Agreement, including any failure to fund its portion of any Loans
required to be made by it hereunder.

16.12
Further Assurances

The Borrower shall, and shall cause each other Obligor to, the Lenders and the
Agent shall promptly cure any default by it or defect in the execution and
delivery of this Agreement, the other Loan Documents or any of the agreements
provided for hereunder to which it is a party. The Borrower at their expense
shall, as promptly practicable, execute and deliver to the Agent, upon request
by the Agent (acting reasonably), all such other and further deeds, agreements,
opinions, certificates, instruments, affidavits, registration materials and
other documents reasonably necessary for its compliance with, or accomplishment
of its respective covenants and agreements hereunder or more fully to state its
respective obligations as set out herein or to make any registration or
recording, or to file any notice or to obtain any consent, all as may be
necessary or appropriate in connection therewith, in the judgment of the Agent,
acting reasonably.
16.13
Time of the Essence

Time shall be of the essence of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 146 ‑    


16.14
Anti-Money Laundering Legislation

(a)
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act) or
any other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” Applicable Laws (collectively, including any
guidelines or orders thereunder, “AML Legislation”), it may be required to
obtain, verify and record information that identifies each Obligor, which
information includes the name and address of each such Person and such other
information that will allow such Lender or the Agent, as applicable, to identify
each such Person in accordance with AML Legislation (including, information
regarding such Person’s directors, authorized signing officers, or other Persons
in control of each such Person). The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as may be
reasonably requested by the Agent or any Lender in order to assist the Agent and
the Lenders in maintaining compliance with AML Legislation. The Borrower shall
promptly provide all such information, to the extent commercially reasonable,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or the Agent (for itself and not on behalf of any
Lender), or any prospective assignee of a Lender or the Agent, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

(b)
If, upon the written request of any Lender, the Agent (for itself and not on
behalf of any Lender) has ascertained the identity of an Obligor or any
authorized signatories of such Person for the purposes of applicable
AML Legislation on such Lender’s behalf, then the Agent:

(i)
shall be deemed to have done so as the Agent for such Lender, and this Agreement
shall constitute a “written agreement” in such regard between such Lender and
the Agent within the meaning of applicable AML Legislation; and

(ii)
shall provide to such Lender copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

(c)
Notwithstanding anything to the contrary in this Section 16.14, each of the
Lenders agrees that the Agent has no obligation to ascertain the identity of an
Obligor or any authorized signatories of such Person, on behalf of any Lender,
or to confirm the completeness or accuracy of any information it obtains from
any such Person or any such authorized signatory in doing so.

16.15
Platform






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 147 ‑    


(a)
The Borrower agrees that the Agent may, but shall not be obligated to, make the
Communications (as defined below) available to the Lenders by posting the
Communications on Debtdomain, IntraLinks, SyndTrak or a substantially similar
electronic transmission system (the “Platform”).

(b)
The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Agent or any of its Affiliates (collectively, the “Agent Parties”)
have any liability to the Borrower or any of its Subsidiaries, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Subsidiary’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower or any Subsidiary thereof provides to the Agent
pursuant to any Document or the transactions contemplated therein which is
distributed to the Agent or any Lender by means of electronic communications
pursuant to this Section 16.15, including through the Platform.

16.16
No Fiduciary Duty

(a)
The Agent, each Lender and their respective Affiliates (collectively, solely for
purposes of this Section 16.16, the “Lenders”), may have economic interests that
conflict with those of the Obligors and/or their respective Affiliates. The
Borrower agrees that nothing in the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, their Subsidiaries and
their Affiliates, on the other hand. The Borrower acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other hand, and (ii) in connection therewith and with the process leading
thereto, (A) no Lender has assumed an advisory or fiduciary responsibility in
favour of the Borrower, its Subsidiaries or their Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (B) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, shareholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed






--------------------------------------------------------------------------------

Exhibit 10.4
‑ 148 ‑    


appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to it, in connection
with such transactions or the process leading thereto.
(b)
The Borrower acknowledges that (i) each Lender may be involved in a broad range
of activities (including providing debt financing, equity capital, financial
advisory or other services to other Persons) in respect of which the Obligors
and/or their respective Affiliates may have conflicting interests regarding the
Credit Facility or otherwise and (ii) no Lender has any obligation to
(A) disclose such other activities to the Borrower or (B) use in connection with
the Credit Facility, or furnish to the Borrower confidential information
obtained by such Lender from such other Persons.

16.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

16.18
Credit Agreement Governs

For certainty, subject to the Collateral Agency and Intercreditor Agreement, in
the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of the other Loan Documents, the provisions of this
Agreement which relate to the respective rights and





--------------------------------------------------------------------------------

Exhibit 10.4
‑ 149 ‑    


obligations of the Obligors, on the one hand, and the Agent and the Lenders, on
the other hand in respect of the Credit Facility and the security constituted by
the Security Documents to be provided therefor, to the extent of the conflict or
inconsistency, shall govern and prevail.
16.19
Whole Agreement

This Agreement and the other Loan Documents constitute the whole and entire
agreement between the parties hereto regarding the subject matter hereof and
thereof and cancel and supersede any prior agreements (including any commitment
letters), undertakings, understandings, declarations, commitments,
representations, written or oral, in respect thereof.
[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------


Exhibit 10.4




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
BORROWER:
 
KINDER MORGAN COCHIN ULC
 
 
By:
/s/ D. Scott Stoness
 
Name: D. Scott Stoness
 
Title: Vice President Finance; Secretary
 
 
 



[Signature Page – Credit Agreement – Kinder Morgan Cochin ULC]



--------------------------------------------------------------------------------

Exhibit 10.4






AGENT:
 
ROYAL BANK OF CANADA
 
 
By:
/s/ Susan Khokher
 
Name: Susan Khokher
 
Title: Manager, Agency
 
 
 
 








--------------------------------------------------------------------------------

Exhibit 10.4






LENDERS:
 
ROYAL BANK OF CANADA
 
 
By:
/s/ Mike Gaudet
 
Name: Mike Gaudet
 
Title: Authorized Signatory
 
 
 
 





THE TORONTO-DOMINION BANK
 
 
By:
/s/ David Radomsky
 
Name: David Radomsky
 
Title: Managing Director
 
 
 
 
By:
/s/ Craig DeBellefeuille
 
Name: Craig DeBellefeuille
 
Title: Director










--------------------------------------------------------------------------------


Exhibit 10.4






SCHEDULE A
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF MAY 1, 2018
LENDERS AND COMMITMENTS
Lender
Total
Royal Bank of Canada
Cdn.$250,000,000.00
The Toronto-Dominion Bank
Cdn.$250,000,000.00
Total
Cdn.$500,000,000.00







A-1



--------------------------------------------------------------------------------


Exhibit 10.4




    
SCHEDULE B
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF MAY 1, 2018
FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Eligible Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, supplemented or otherwise modified or restated from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other Loan Documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any Obligor Guarantees, Cash Management Documents,
and Hedge Agreements included in such facilities) and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other Loan Documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor: ________________________

2.
Assignee: ________________________


[and is an Affiliate/Approved Fund of [identify Lender]]
3.
Borrower: ________________________



B-1



--------------------------------------------------------------------------------

Exhibit 10.4




4.
Credit Agreement: The Credit Agreement made as of May 1, 2018 among Kinder
Morgan Cochin ULC, as Borrower, the Lenders from time to time party thereto and
Royal Bank of Canada as Administrative Agent, as amended, supplemented or
otherwise modified or restated from time to time.

5.
Assigned Interest:

Credit Facility Assigned
Aggregate
Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$n
$n
%n
 
$n
$n
%n
 
$n
$n
%n



6.
[Trade Date: _______________________]

DATED this _____ day of _________________, 20____ (the “Effective Date”). [TO BE
INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR:
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
 
 
Name:
Title:
 
 
 
By:
 
 
 
 
 
Name:
Title:



 
 
ASSIGNEE:
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
 
 
Name:
Title:
 
 
 
By:
 
 
 
 
 
Name:
Title:





B-2



--------------------------------------------------------------------------------

Exhibit 10.4




[Consented to and] Accepted:
 
 
ROYAL BANK OF CANADA, as Administrative Agent
 
 
 
By:
 
 
 
 
 
Name:
Title:
 
 
 
By:
 
 
 
 
 
Name:
Title:



[Consented to:]
 
 
[NAME OF PARTY] [NTD: Insert signature lines for Borrower and each Fronting
Lender if required pursuant to section 16.2(b)]
 
 
 
By:
 
 
 
 
 
Name:
Title:







B-3



--------------------------------------------------------------------------------

Exhibit 10.4






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
ARTICLE 1    
REPRESENTATIONS AND WARRANTIES.
1.
Assignor. The Assignor: (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any other
Obligor, any of the Subsidiaries or Affiliates of the Borrower or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any other Obligor, any of the Subsidiaries or
Affiliates of the Borrower or any other Person of any of their respective
obligations under any Loan Document.

2.
Assignee. The Assignee: (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.4 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

3.
Payments. From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignee whether such amounts have accrued prior
to, on or after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the



B-4



--------------------------------------------------------------------------------

Exhibit 10.4




Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.
4.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law governing the Credit Agreement.





B-5



--------------------------------------------------------------------------------


Exhibit 10.4




    
SCHEDULE C
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF MAY 1, 2018, 2018
FORM OF COMPLIANCE CERTIFICATE
TO:
Royal Bank of Canada, as Agent 
20 King Street West, 4th Floor
Toronto, ON M5H 1C4 
Attention: Manager Agency 
Telecopier: (416) 842-4023
AND TO:
The Lenders
Re:
Credit Agreement made as of May 1, 2018 among Kinder Morgan Cochin ULC as
Borrower (the “Borrower”), those persons party thereto from time to time in
their capacities as lenders, and Royal Bank of Canada, as administrative agent
(such credit agreement, as it may be amended, supplemented or otherwise modified
or restated from time to time, referred to as the “Credit Agreement”).




--------------------------------------------------------------------------------



1.
This Compliance Certificate is given pursuant to Section 9.4(a)(iii) of the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
have the meanings given to them by the Credit Agreement.

2.
I am the duly appointed [Chief Executive Officer/ President/ Chief Financial
Officer/ Treasurer/Controller/Vice President Finance/ OTHER AUTHORIZED OFFICER]
of the Borrower, and hereby certify in such capacity and not in my personal
capacity, after making due inquiry, that:

(a)
no Default or Event of Default has occurred and is continuing [except as
described in Annex n hereto];

(b)
the Restricted Subsidiaries are: n [and]

(c)
as at the end of the Fiscal Quarter ending n, the ratio of Consolidated Total
Funded Debt to Consolidated Capitalization is n, and attached hereto as
Exhibit 1 are the detailed particulars of the manner in which the above were
calculated (including identifying any portion of Consolidated Total Funded Debt
that was not incurred directly by an Obligor)[; and] OR[.]

(d)
as at the end of the Fiscal Quarter ending:

(i)
the Consolidated EBITDA for such Fiscal Quarter was n and the Consolidated
EBITDA directly attributed to the Obligors on an



C-1



--------------------------------------------------------------------------------

Exhibit 10.4




unconsolidated but combined basis is equal to at least 95% of such amount; and
(ii)
the Obligors directly own not less than 95% of the Consolidated Total Assets.

and attached hereto as Exhibit 1 are the detailed particulars of the manner in
which the above were calculated (including which portions of Consolidated EBITDA
and Consolidated Total Assets are not directly attributable to the Obligors).
3.
[Attached are the updated Schedule G and Schedule H referred to in
Section 9.4(a)(iii) of the Credit Agreement, which are each complete and
accurate as of the date hereof. / There have been no changes to Schedule G or
Schedule H since the copies thereof last provided to the Agent on [describe date
and method of delivery.]



DATED this ______ day of _____________________, 20___.
 
 
KINDER MORGAN COCHIN ULC
 
 
 
By:
 
 
 
 
 
Name:
Title:





C-2



--------------------------------------------------------------------------------

Exhibit 10.4






EXHIBIT 1 TO THE KINDER MORGAN COCHIN ULC COMPLIANCE CERTIFICATE DATED
________________


Calculation of:     (1) Consolidated Total Funded Debt
(2) Consolidated Capitalization
(3) Consolidated EBITDA
(4) Consolidated Total Assets




C-3



--------------------------------------------------------------------------------


Exhibit 10.4




    
SCHEDULE D
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF MAY 1, 2018
FORM OF CONVERSION / ROLLOVER / REPAYMENT NOTICE
TO:
Royal Bank of Canada, as Agent 
20 King Street West, 4th Floor
Toronto, ON M5H 1C4 
Attention: Manager, Agency 
Telecopier: (416) 842-4023
RE:
Credit Agreement made as of May 1, 2018 among Kinder Morgan Cochin ULC, as the
Borrower, those persons party thereto as Lenders, and Royal Bank of Canada, as
Agent (such credit agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”).




--------------------------------------------------------------------------------

1.
Pursuant to Section [2.4 / 7.1(b) / 7.2 / 7.3] of the Credit Agreement, the
undersigned hereby irrevocably notifies the Agent that it will be:

(a)
rolling over part or all of a Loan under the Credit Facility described as
follows:

Type of Loan: _____________________________________________________
Principal Amount(1): ________________________________________________
Interest Period (if applicable): _________________________________________
into another Loan of the same type described as: __________________________
Interest Period (if applicable): _________________________________________
Note:
(1)    If only part of maturing Loan is rolled over, please indicate.




or;
(b)
converting part or all of the Loan under the Credit Facility described as
follows:

Type of Loan: _____________________________________________________
Principal Amount(1): ________________________________________________
Interest Period (if applicable): _________________________________________


D-1



--------------------------------------------------------------------------------

Exhibit 10.4




into another Loan of the same type described as: __________________________
Type of Loan: _____________________________________________________
Principal Amount(1): ________________________________________________
Interest Period (if applicable): _________________________________________
effective the _______ day of ___________________________, ______________.
Note:
(1)    If only part of maturing Loan is being converted, please indicate.




(c)
repaying part or all of the Loan under the Credit Facility described as follows:

Type of Loan: _____________________________________________________
Principal Amount(1): ________________________________________________
Interest Period (if applicable): _________________________________________
on the _______ day of ___________________________, ______________.
Note:
(1)    If only part of Loan is being repaid, please indicate.




2.
[For Drawdowns of Bankers’ Acceptances:] The Bankers’ Acceptance(s) to be issued
and accepted by the Schedule I Lenders in connection with such requested
[Conversion] / [Rollover] shall be [self-marketed by the Borrower pursuant to
Section 5.3(b) of the Credit Agreement / purchased by the Schedule I Lenders for
their own account pursuant to Section 5.3(c) of the Credit Agreement].

3.
The undersigned certifies to the Agent and the Lenders that as of the date of
this Notice, no Default or Event of Default exists nor will a Default or Event
of Default result after giving effect to the proposed Rollover, Conversion or
repayment of the type provided herein.

4.
This Notice is irrevocable.

5.
Capitalized terms used herein and not otherwise defined herein have the meanings
given to them by the Credit Agreement.

[Signature follows on next page]


D-2



--------------------------------------------------------------------------------

Exhibit 10.4






DATED this ______ day of __________________, _________ at _______ a.m. Calgary,
Alberta time.
 
 
KINDER MORGAN COCHIN ULC
 
 
 
By:
 
 
 
 
 
Name:
Title:







D-3



--------------------------------------------------------------------------------


Exhibit 10.4




    
SCHEDULE E
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF MAY 1, 2018
FORM OF DISCOUNT NOTE
Cdn$_____________________
Date: ___________________



FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
____________________, 20_____, to or to the order of [NAME OF NON-ACCEPTANCE
LENDER] (“Holder”), the sum of Cdn$___________________________ with no interest
thereon.
The undersigned hereby waives presentment, protest and notice of every kind and
waives any defences based upon indulgences which may be granted to the
undersigned by the Holder and any days of grace.
This promissory note evidences a BA Equivalent Advance, as defined in the Credit
Agreement made as of May 1, 2018 among Kinder Morgan Cochin ULC, as Borrower,
the persons party thereto from time to time in their capacities as lenders and
Royal Bank of Canada as administrative agent (such credit agreement, as it may
be amended, supplemented or otherwise modified or restated from time to time,
referred to as the “Credit Agreement”) and constitutes evidence of indebtedness
to the Holder arising from such BA Equivalent Advance. Payment of this note
shall be made at the account designated by the Agent pursuant to the Credit
Agreement. This note is subject to the terms of the Credit Agreement.
 
 
KINDER MORGAN COCHIN ULC
 
 
 
By:
 
 
 
 
 
Name:
Title:







E-1



--------------------------------------------------------------------------------


Exhibit 10.4




    
SCHEDULE F
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF MAY 1, 2018
FORM OF DRAWDOWN NOTICE
TO:
Royal Bank of Canada, as Agent 
20 King Street West, 4th Floor
Toronto, ON M5H 1C4
 
Attention: Manager, Agency
 
Telecopier: (416) 842-4023
RE:
Credit Agreement made as of May 1, 2018 among Kinder Morgan Cochin ULC as
Borrower (the “Borrower”), those persons party thereto from time to time in
their capacities as lenders, and Royal Bank of Canada, as administrative agent
(such credit agreement, as it may be amended, supplemented or otherwise modified
or restated from time to time, referred to as the “Credit Agreement”).




--------------------------------------------------------------------------------

1.
The Drawdown Date is the ______ day of __________________, 20_____.

2.
Pursuant to Section 2.3 of the Credit Agreement, the undersigned hereby
irrevocably requests that the following Drawdown(s) under the Credit Facility be
made available:

Type of Loan
Principal Amount
Interest Period
Prime Loan
 
 
USBR Loan
 
 
Bankers’ Acceptances and BA Equivalent Advances
 
 
LIBO Rate Loan
 
 
Letter of Credit
 
 



3.
The undersigned certifies to the Agent and to the Lenders that:

(a)
on the date hereof, each of the representations and warranties contained in
Section 8.1 are true and correct in all material respects as if made on the
Drawdown Date (excluding those representations and warranties which are
expressly made as of a specific date only); and

(b)
on the date hereof, no Default or Event of Default has occurred and is
continuing nor will any such event occur as a result of the aforementioned
Drawdown;



F-1



--------------------------------------------------------------------------------

Exhibit 10.4




4.
This Notice is irrevocable.

5.
Capitalized terms used herein and not otherwise defined herein have the meanings
given to them by the Credit Agreement.

DATED this ______ day of _________________, ______, at __________ a.m., Calgary,
Alberta time.
 
 
KINDER MORGAN COCHIN ULC
 
 
 
By:
 
 
 
 
 
Name:
Title:









F-2



--------------------------------------------------------------------------------


Exhibit 10.4




    


SCHEDULE G
TO THE KINDER MORGAN COCHIN ULC CREDIT AGREEMENT
MADE AS OF MAY 1, 2018
ORGANIZATION CHART
kml2018q210qexh104image1.jpg [kml2018q210qexh104image1.jpg]


G-1



--------------------------------------------------------------------------------

Exhibit 10.4




Name of Obligor
Jurisdiction
Details of Ownership
Kinder Morgan Cochin ULC
Nova Scotia
Kinder Morgan Canada Limited Partnership (100%)
Trans Mountain Pipeline ULC
Alberta
Kinder Morgan Cochin ULC (100%)
KM Canada Terminals GP ULC
Alberta
Kinder Morgan Cochin ULC (100%)
KM Canada Rail Holdings GP Limited
Alberta
Kinder Morgan Cochin ULC (100%)
Trans Mountain (Jet Fuel) Inc.
British Columbia
Kinder Morgan Cochin ULC (100%)
Kinder Morgan Canada Inc.
Alberta
Kinder Morgan Cochin ULC (100%)
Trans Mountain Pipeline L.P.
Alberta
Trans Mountain Pipeline ULC (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)
KM Canada Marine Terminal Limited Partnership
British Columbia
KM Canada Terminals GP ULC (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)
KM Canada North 40 Limited Partnership
Manitoba
KM Canada Terminals GP ULC (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)
Base Line Terminal East Limited Partnership
Manitoba
KM Canada Rail Holdings GP Limited (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)



G-2



--------------------------------------------------------------------------------

Exhibit 10.4




KM Canada Edmonton South Rail Terminal Limited Partnership
Manitoba
KM Canada Rail Holdings GP Limited (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)
KM Canada Edmonton North Rail Terminal Limited Partnership
Manitoba
KM Canada Rail Holdings GP Limited (General Partner)
Kinder Morgan Cochin ULC (Limited Partner)
Trans Mountain Pipeline (Puget Sound) LLC
Delaware
Trans Mountain Pipeline L.P. (100% Membership Interest)





G-3



--------------------------------------------------------------------------------


Exhibit 10.4




    
SCHEDULE H
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF MAY 1, 2018
RELEVANT JURISDICTIONS


Obligor
Jurisdiction of Formation
Jurisdiction of Chief Executive Office
Jurisdiction where material Property is held
Kinder Morgan Cochin ULC
Nova Scotia
Alberta
Saskatchewan
Alberta
Trans Mountain Pipeline ULC
Alberta
Alberta
Alberta
British Columbia
Trans Mountain (Jet Fuel) Inc.
British Columbia
Alberta
British Columbia
Kinder Morgan Canada Inc.
Alberta
Alberta
British Columbia
Saskatchewan
Alberta
Trans Mountain Pipeline L.P.
Alberta
Alberta
British Columbia
Alberta
KM Canada Marine Terminal Limited Partnership
British Columbia
Alberta
British Columbia
KM Canada North 40 Limited Partnership
Manitoba
Alberta
Alberta
Base Line Terminal East Limited Partnership
Manitoba
Alberta
Alberta
KM Canada Edmonton South Rail Terminal Limited Partnership
Manitoba
Alberta
Alberta
KM Canada Edmonton North Rail Terminal Limited Partnership
Manitoba
Alberta
Alberta
Trans Mountain Pipeline (Puget Sound) LLC
Delaware
Alberta
Washington State
KM Canada Rail Holdings GP Ltd.
Alberta
Alberta
Alberta
KM Canada Terminals GP ULC
Alberta
Alberta
Alberta
British Columbia



H-1



--------------------------------------------------------------------------------


Exhibit 10.4




    
SCHEDULE I
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF MAY 1, 2018
EXISTING PROCEEDINGS
APPLICATIONS SEEKING JUDICIAL REVIEW OF NATIONAL ENERGY BOARD (“NEB”) REPORT
DATED MAY 19, 2016
No.
Applicant(s)
Court
Action No.
Date Filed
Argument
Remedy Sought
Current Status
Anticipated Judgment Date
1.
The Squamish Nation (also known as the Squamish Indian Band) and Xálek/Sekyú Siý
Am, Chief Ian Campbell on his own behalf and on behalf of all members of the
Squamish Nation
Federal Court of Appeal
A-217-16
June 16, 2016
The NEB: failed to determine whether the Crown had discharged its duty to
consult prior to issuing the NEB Report; breached principles of procedural
fairness and/or natural justice; and, failed to comply with the requirements of
the NEB Act and/or CEAA 2012.
An order: quashing the NEB Report; referring the NEB Report back to the NEB for
rehearing; and, prohibiting the NEB from issuing any further decisions in
respect of the Project.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
Trans Mountain has a pending motion to strike this application on the basis that
judicial review of the NEB Report is not allowed; instead, judicial review is
confined to the ultimate Order in Council.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision on all matters (including Trans Mountain’s motion to
strike).
Q2/Q3 2018



I-1



--------------------------------------------------------------------------------

Exhibit 10.4




2.
Raincoast Conservation Foundation and Living Oceans Society
Federal Court of Appeal
A-218-16
June 17, 2016
The NEB: failed to conduct an environmental assessment of the Project in
compliance with CEAA 2012; erred in deciding that Project-related tankers were
not part of the Project; failed to determine whether Project-related tankers
were likely to cause significant adverse environmental effects and, if so,
whether those effects were justified; and, failed to comply with s. 79(2) of
SARA.
An order: directing that the NEB Report be referred back to the NEB for further
consideration; prohibiting the Governor in Council from making any decision in
respect of the Project; quashing any decision of the Governor in Council; and,
quashing any further Project approvals from the NEB.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
Trans Mountain has a pending motion to strike this application on the basis that
judicial review of the NEB Report is not allowed; instead, judicial review is
confined to the ultimate Order in Council.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision on all matters (including Trans Mountain’s motion to
strike).
Q2/Q3 2018
3.
City of Burnaby
Federal Court of Appeal
A-224-16
June 17, 2016
The NEB: failed to comply with the NEB Act and/or CEAA 2012; failed to properly
assess Project impacts; failed to consider the alternative means and locations
of carrying out the Project; failed to consider the non-economic impacts of the
Project; and, breached principles of natural justice and procedural fairness.
An order: quashing or setting aside the NEB Report; referring the NEB Report
back to the NEB for a rehearing; and, prohibiting the NEB from issuing a CPCN in
respect of the Project.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
Trans Mountain has a pending motion to strike this application on the basis that
judicial review of the NEB Report is not allowed; instead, judicial review is
confined to the ultimate Order in Council.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision on all matters (including Trans Mountain’s motion to
strike).
Q2/Q3 2018



I-2



--------------------------------------------------------------------------------

Exhibit 10.4




4.
Coldwater Indian Band and Chief Lee Spahan in his capacity as Chief of the
Coldwater Band and on behalf of all members of the Coldwater Band
Federal Court of Appeal
A-223-16
June 17, 2016
The NEB: failed to determine whether the Crown had fulfilled its duty to consult
prior to issuing the NEB Report; failed to consider the Project impacts on
Coldwater; failed to adequately consider Coldwater’s concerns regarding pipeline
routing; failed to comply with the NEB Act and/or CEAA 2012; breached principles
of natural justice and the duty of fairness; and, failed to adhere to the
standard of reasonableness.
An order: quashing or setting aside the NEB Report; referring the NEB Report
back to the NEB for reconsideration; and, prohibiting the NEB from issuing any
further authorizations for the Project.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
Trans Mountain has a pending motion to strike this application on the basis that
judicial review of the NEB Report is not allowed; instead, judicial review is
confined to the ultimate Order in Council.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision on all matters (including Trans Mountain’s motion to
strike).
Q2/Q3 2018
5.
City of Vancouver
Federal Court of Appeal
A-225-16
June 17, 2016
The NEB: failed to comply with the NEB Act and CEAA 2012 (including by failing
to consider greenhouse gas emissions and failing to include Project-related
marine shipping in its Project assessment); breached principles of natural
justice and procedural fairness; and, made erroneous findings of fact.
An order: directing that the NEB Report be referred back to the NEB for further
consideration; prohibiting the Governor in Council from making a decision in
respect of the Project; and, quashing any decision by the Governor in Council.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
Trans Mountain has a pending motion to strike this application on the basis that
judicial review of the NEB Report is not allowed; instead, judicial review is
confined to the ultimate Order in Council.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision on all matters (including Trans Mountain’s motion to
strike).
Q2/Q3 2018



I-3



--------------------------------------------------------------------------------

Exhibit 10.4




6.
Tsleil-Waututh Nation
Federal Court of Appeal
A-232-16
June 20, 2016
The NEB: was required to include Project-related marine shipping activities as
part of the Project; failed to assess alternatives to the Project; applied the
wrong test for determining whether the Project is likely to cause significant
adverse environmental effects; failed to determine whether TWN had proven
Aboriginal title and rights, and whether the Project would constitute a prima
facie infringement of such title and rights; failed to (or Canada failed to)
consult and/or accommodate TWN; failed to assess the adequacy of Crown
consultation prior to the NEB Report; was required to offer to consult and
cooperate with TWN as a “jurisdiction”; admitted improper reply evidence from
Trans Mountain; and, acted unlawfully and/or unreasonably in issuing the NEB
Report.
An order quashing the NEB Report and directing that it be sent back to the NEB
for redetermination.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
Trans Mountain has a pending motion to strike this application on the basis that
judicial review of the NEB Report is not allowed; instead, judicial review is
confined to the ultimate Order in Council.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision on all matters (including Trans Mountain’s motion to
strike).
Q2/Q3 2018





I-4



--------------------------------------------------------------------------------

Exhibit 10.4






APPLICATIONS SEEKING JUDICIAL REVIEW OF ORDER IN COUNCIL (“OIC”) DATED NOVEMBER
29, 2016
No.
Applicant(s)
Court
Action No.
Date Filed
Argument
Remedy Sought
Current Status
Anticipated Judgment Date
7.
Chief Ron Ignace and Chief Fred Seymour, on their own behalf and on behalf of
all other members of the Stk’emlupsemc Te Secwepemc of the Secwepemc Nation


Federal Court of Appeal
A-68-17
February 27, 2017 (leave granted February 22, 2017)
The Crown breached its duty to consult and accommodate the Applicant; the Crown
improperly delegated its duties; and, the OIC does not comply with the
Constitution Act or the NEB Act.
An order: quashing the OIC and CPCN; directing that the OIC and CPCN be
suspended until the Crown fulfils its duty to consult; prohibiting the Crown
from issuing further Project authorizations; and, granting an interlocutory
injunction prohibiting Trans Mountain from taking any steps under the OIC or
CPCN.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision.
Q2/Q3 2018
8.
Upper Nicola Band
Federal Court of Appeal
A-74-17
March 1, 2017 (leave granted February 22, 2017)
The Crown breached its duty to consult and accommodate the Applicant.
An order: quashing or setting aside the OIC; declaring the CPCN of no force and
effect; staying Canada and the NEB from issuing further Project authorizations;
prohibiting Trans Mountain from taking steps under the OIC.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision.
Q2/Q3 2018



I-5



--------------------------------------------------------------------------------

Exhibit 10.4




9.
City of Burnaby
Federal Court of Appeal
A-75-17
March 1, 2017 (leave granted February 22, 2017)
The OIC failed to comply with the NEB Act or CEAA 2012; the Governor in Council
issued the OIC before the NEB had properly assessed Project impacts, considered
alternative means of carrying out the Project, considered non-economic Project
impacts and complied with principles of procedural fairness; the NEB Report
failed to comply with the NEB Act; the NEB Report was unreasonable; and, the NEB
breached principles of natural justice.
An order: quashing or setting aside the NEB Report, OIC, CPCN and the decision
statement for the Project; referring the NEB Report back to the NEB for
rehearing; and, prohibiting the NEB from issuing a CPCN.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision.
Q2/Q3 2018
10.
Coldwater Indian Band and Chief Lee Spahan, in his capacity as Chief of the
Coldwater Band and on behalf of all members of the Coldwater Band.


Federal Court of Appeal
A-76-17
March 1, 2017 (leave granted February 22, 2017)
The Crown breached its duty to consult and accommodate the Applicants; the Crown
breached its fiduciary obligations to the Applicants; the OIC failed to comply
with the NEB Act and/or CEAA 2012; the Governor in Council relied on an unlawful
NEB Report; and, the NEB breached principles of natural justice and procedural
fairness.
An order: quashing or setting aside the OIC and CPCN; quashing the NEB Report
and/or referring it back to the NEB for redetermination.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision.
Q2/Q3 2018



I-6



--------------------------------------------------------------------------------

Exhibit 10.4




11.
The Squamish Nation (also known as the Squamish Indian Band) and Xàlek/Sekyú Siý
Am, Chief Ian Campbell on his own behalf and on behalf of all members of the
Squamish Nation.


Federal Court of Appeal
A-77-17
March 1, 2017 (leave granted February 22, 2017)
The Crown breached its duty to consult and accommodate the Applicants; the Crown
breached its fiduciary obligations to the Applicants; the OIC failed to comply
with the NEB Act and/or CEAA 2012; the Governor in Council relied on an unlawful
NEB Report; the NEB failed to assess Project impacts, consider whether the Crown
fulfilled its duty to consult; consider alternative means of carrying out the
Project and hold a hearing that complied with the principles of natural justice.
An order: quashing or setting aside the OIC, CPCN and decision statement for the
Project; quashing the NEB Report and/or referring it back to the NEB for
redetermination.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision.
Q2/Q3 2018
12.
Tsleil-Waututh Nation
Federal Court of Appeal
A-78-17
March 1, 2017 (leave granted February 22, 2017)
The Crown unjustifiably infringed the Applicant’s Aboriginal title and rights;
the Crown breached its duty to consult and accommodate the Applicant; the OIC
does not comply with the NEB Act or CEAA 2012; the OIC is based on an unlawful
NEB Report; and, the Governor in Council breached requirements of procedural
fairness.
An order: quashing or setting aside the OIC and/or referring it back to the
Governor in Council; declaring the CPCN a nullity; quashing or setting aside the
CPCN; prohibiting or quashing any further Project authorizations.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision.
Q2/Q3 2018



I-7



--------------------------------------------------------------------------------

Exhibit 10.4




13.
Raincoast Conservation Foundation and Living Oceans Society
Federal Court of Appeal
A-84-17
March 3, 2017 (leave granted on February 22, 2017)
The NEB did not meet the requirements of the NEB Act, CEAA 2012 or SARA; the GIC
failed to ensure that all statutory requirements were met before issuing the
OIC; the GIC had no jurisdiction to issue the OIC until all statutory
requirements were met; the GIC erred in law by failing to comply with s. 77 of
SARA.
An order: quashing or setting aside the OIC; referring the OIC back to the GIC
to comply with s. 77 of SARA; quashing or setting aside the CPCN or declaring it
invalid; and, prohibiting any person from issuing further Project
authorizations.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision.
Q2/Q3 2018
14.
Aitchelitz, Skowkale, Shxwhá:y Village, Soowahlie, Squiala First Nation,
Tzeachten, Yakweakwioose, Skwah, Kwaw-Kwaw-Apilt and Chief David Jimmie on his
own behalf and on behalf of all members of the Ts’elxwéyeqw Tribe


Federal Court of Appeal
A-86-17
March 6, 2017 (leave granted on February 22, 2017)
The Crown unjustifiably infringed the Applicants’ Aboriginal title and rights;
the OIC does not comply with the Constitution Act or the NEB Act; the Crown
breached its duty to consult and accommodate the Applicants; the Governor in
Council exceeded its jurisdiction in issuing the OIC; the Governor in Council
failed to ensure that the statutory requirements of the NEB Act and CEAA 2012
were met prior to issuing the OIC.
An order: quashing or setting aside the OIC and/or referring it back to the
Governor in Council; declaring the CPCN a nullity; quashing or setting aside the
CPCN; and, prohibiting or quashing any further Project authorizations.
Consolidated with 15 other judicial review applications pursuant to the Order of
Stratas J.A. dated March 9, 2016.
The consolidated proceedings were heard between October 2 and 13, 2017; the
Panel reserved its decision.
Q2/Q3 2018



OTHER LITIGATION


I-8



--------------------------------------------------------------------------------

Exhibit 10.4




No.
Applicant(s)
Court
Action No.
Date Filed
Argument
Remedy Sought
Current Status
Anticipated Judgment Date
15.
Tsleil-Waututh Nation
Federal Court of Appeal
A-386-14
May 2, 2014
The Applicant appealed three interlocutory decisions of the NEB pursuant to s.
22 of the NEB Act. It argued that the NEB: had the authority and obligation to
discharge the Crown’s duty to consult; breached its obligation to offer to
consult and collaborate with the Applicant as a “jurisdiction” under s. 18 of
CEAA 2012; breached its duty of fairness to the Applicant; and erred in law by
failing to include Project-related marine shipping activities as part of the
Project.
An order: sending the decisions back for rehearing; or, preventing the Governor
in Council from issuing an OIC.
Dismissed on September 6, 2016 (2016 FCA 219).
N/A
Leave to Appeal to SCC period expired
16.
City of Vancouver
British Columbia Supreme Court
S-173392
April 11, 2017
The Province: (i) failed to provide a public comment period in respect of the
Environmental Assessment Office’s report and the Executive Director’s
recommendations; (ii) failed to exercise its jurisdiction under s. 17(3)(c)(iii)
of the BC Environmental Assessment Act to order a further assessment of the
Project; or, (iii) in the alternative, unreasonably issued the environmental
assessment certificate.
Declarations that: (i) the environmental assessment certificate issued January
10, 2017 is invalid and is set aside; and, (ii) the Province is prohibited from
issuing further approvals in respect of the Project.
The matter was heard on October 23-25, 2017. Justice Grauer reserved his
decision.
Q1/Q2 2018



I-9



--------------------------------------------------------------------------------

Exhibit 10.4




17.
The Squamish Nation (also known as the Squamish Indian Band) and Xálek/Sekyú Siý
Am, Chief Ian Campbell on his own behalf and on behalf of all members of the
Squamish Nation
British Columbia Supreme Court
S-173649
April 20, 2017
The Province of BC breached its constitutional duty to consult and accommodate
the petitioners; and, the BC Ministers lacked the lawful authority to issue the
Environmental Assessment Certificate for the Project.
An order: quashing or setting aside the Environmental Assessment Certificate for
the Project; and, prohibiting the Province of BC from issuing any further
approvals in respect of the Project.
The matter was heard on November 6-9, 2017. Justice Grauer reserved his
decision.
Q1/Q2 2018





I-10



--------------------------------------------------------------------------------

Exhibit 10.4






BURNABY PERMIT ISSUES
No.
Applicant(s)
Tribunal
Action No.
Date Filed
Argument
Remedy Sought
Current Status
Anticipated Judgment Date
18.
Trans Mountain Pipeline ULC
National Energy Board
N/A
October 26, 2017
TM argues that: (i) certain Burnaby by-laws are inapplicable or inoperable to
the Project under the doctrines of federal paramountcy or interjurisdictional
immunity; and, (ii) a process is needed to deal with similar issues efficiently
as they may arise.
TM sought an order that certain Burnaby bylaws are inoperable or inapplicable to
the Project. TM also seeks relief from its commitment to comply with certain
Burnaby by-laws and a process for bringing similar maters to the Board’s
attention.
Decision released.
BC and Burnaby sought leave to appeal, which was denied by the FCA.
Burnaby has indicated it will seek leave to appeal the FCA decision to the SCC.
Order issued December 2017. Reasons issued January 18, 2018.
FCA denied leave to appeal on March 23, 2018.
19.
Trans Mountain Pipeline ULC
National Energy Board
N/A
November 14, 2017
TM argues that a generic process is required to address permitting issues in a
timely and efficient manner, and to ensure that the Project remains on schedule.
TM seeks that the Board establish a generic process, with expedited timelines,
to obtain Board decisions on any permitting issues.
Decision released; generic process in place.
Decision issued January 2018.
No party sought leave to appeal.





I-11

